Exhibit 10.1

 

 

  

AGREEMENT AND PLAN OF MERGER

 

by and among

 

AG&E HOLDINGS INC.

 

American Gaming & Electronics, Inc.,

 

Advanced Gaming Associates LLC,

 

the COMPANY MEMBER

 

and

 

the COMPANY REPRESENTATIVE

 

 

Dated as of April 12, 2016

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS 

 

Article I. DEFINITIONS

 2

 

1.01.

Definitions.

 2

Article II. THE MERGER

 12

 

2.01.

The Merger.

 12

 

2.02.

Plan of Merger. 

 12

 

2.03.

Closing; Effective Time.

 12

 

2.04.

Effect of the Merger. 

 12

 

2.05.

Constituent Documents of Surviving Entity; Directors and Officers. 

 13

 

2.06. 

Conversion of Equity Interests Merger Sub. 

 13

 

2.07.

Merger Consideration.  

 13

 

2.08. 

Post-Closing Adjustment to Parent Note Amount.  

 14

 

2.09. 

Fractional Shares.  

 15

 

2.10.

Delivery of Stock Consideration. 

 16

 

2.11. 

Rights as Members; Transfers of Existing Company Interests. 

 17

 

2.12.

Dissenters’ or Appraisal Rights.

 17

 

2.13. 

Further Action. 

 17

Article III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE COMPANY
MEMBER

 18

 

3.01. 

Organizational Matters.

 18

 

3.02.  

Capital Structure.

 18

 

3.03. 

Authority and Due Execution.  

 19

  3.04.  Non-Contravention and Consents. 19   3.05.   Financial Statements.  20
  3.06.   Indebtedness. 21   3.07.  Litigation.  21   3.08.  Taxes.  21   3.09.
Title to Property and Assets.  24   3.10.  Intellectual Property. 24   3.11.
Accounts Receivable; Accounts Payable.  26   3.12.  Compliance; Permits.  26  
3.13.  Brokers’ and Finders’ Fees.  26   3.14.  Restrictions on Business
Activities.   26   3.15. Employment Matters.  27   3.16. Employee Benefit Plans.
27   3.17.  Environmental Matters.  30   3.18. Material Contracts.  30

  

 
i

--------------------------------------------------------------------------------

 

 

  3.19. Insurance.  30   3.20. Transactions with Related Parties; Additional
Member Interests.   31   3.21. Books and Records. 31   3.22.   Absence of
Changes.  31   3.23. Product Warranties; Services.  31   3.24. Customers and
Suppliers.  31   3.25.  Bank Accounts; Letters of Credit.  32   3.26.  Assets
Used in the Business.  32   3.27.   Dissenter’s or Appraisal Rights.  32   3.28.
Disclosures.   32 Article IV. REPRESENTATIONS AND WARRANTIES OF PARENT AND
MERGER SUB 33   4.01. Organizational Matters.  33   4.02. Authority and Due
Execution.  33   4.03. Non-Contravention and Consents. 33   4.04.  Litigation.
34   4.05. Parent Common Stock.     34   4.06.  Brokers’ and Finders’ Fees. 35  
4.07.  Parent SEC Filings. 35   4.08.  Opinion of Financial Advisors.  35  
4.09.  Net Operating Loss Carry Forwards.   35   4.10. Working Capital.    35  
4.11.  Trailing Twelve Months Financial Performance.   35   4.12. Title to
Property and Assets.    36   4.13. Real Property.   36   4.14.   Equipment.   36
  4.15.  Assets.   36   4.16. Compliance.   36   4.17.  Permits. 36 Article V.
COVENANTS 36   5.01. Conduct of Business Prior to the Closing; Notice of Certain
Events.  36   5.02. Closing Distributions.  39   5.03. Access to Information. 
39   5.04. No Solicitation of Other Bids.  39   5.05. Board Resolutions and
Governance Issues. 40   5.06. Resignations.     40   5.07. Tax Matters.    40  
5.08. Tax Documentation.  41

  

 
ii

--------------------------------------------------------------------------------

 

 

  5.09. Company Employees.  41   5.10. Employee Benefit Plans. 41   5.11.
Publicity. 41   5.12. Tail Insurance. 41   5.13. Competing Transaction. 42  
5.14.  Preparation of the Parent Proxy Statement; Parent Stockholders Meeting. 
44   5.15.  Stock Consideration Securities Matters.   44   5.16.  Release. 45  
5.17. Regulatory Matters.  45   5.18.   Closing Conditions.  46   5.19.  Further
Assurances.   46 Article VI. CONDITIONS TO CLOSING 46   6.01.  Conditions to
Obligations of All Parties.   46   6.02.   Conditions to Obligations of Parent
and Merger Sub.   46   6.03. Conditions to Obligations of the Company and the
Company Member.   48 Article VII. INDEMNIFICATION 49   7.01.  Survival. 49  
7.02. Indemnification.  50   7.03.  Limitations on Indemnification   52   7.04. 
Punitive Damages   53   7.05. Claim Notice; Third Party Claim Procedures.    53
Article VIII. TERMINATION 54   8.01. Termination. 54   8.02.  Effect of
Termination. 56 Article IX. COMPANY REPRESENTATIVE 56   9.01.  Authorization of
Company Representative. 56   9.02.  Compensation. 56 Article X. GENERAL
PROVISIONS 57   10.01.  Notices. 57   10.02. Interpretation. 58   10.03. 
Counterparts.  58   10.04.  Entire Agreement. 58   10.05. Company Disclosure
Schedule.   58   10.06. Governing Law; Submission to Jurisdiction; Waiver of
Jury Trial; Voluntary Nature of Agreement and Counsel.    58   10.07. 
Severability.   59   10.08. Remedies. 60   10.09.   Specific Performance.  60

  

 
iii 

--------------------------------------------------------------------------------

 

 

  10.10.  Assignment. 60   10.11. Expenses. 60   10.12. Extension; Waiver. 60  
10.13. Amendment. 60

 

 
iv

--------------------------------------------------------------------------------

 

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) dated as of April 12, 2016,
is entered into by and among AG&E Holdings Inc., an Illinois corporation
(“Parent”), American Gaming & Electronics, Inc., a Nevada corporation and a
wholly-owned Subsidiary of Parent (“Merger Sub”), Advanced Gaming Associates
LLC, a Pennsylvania limited liability company (the “Company”), the Company
Member (as defined below), and Anthony Tomasello, in his capacity as the Company
representative (the “Company Representative”).

 

A.     The parties intend to effect a merger of the Company with and into Merger
Sub in accordance with this Agreement (the “Merger”) and the applicable Merger
Statutes (as defined below). Upon consummation of the Merger at Closing (as
defined below), the Company will cease to exist, and Merger Sub will remain a
direct wholly-owned Subsidiary of Parent.

 

B.     As a result of the Merger, and in accordance with the applicable Merger
Statutes, all of the outstanding Equity Interests (as defined below) in the
Company immediately prior to the Effective Time (as defined below) (the
“Existing Company Interests”) shall be converted into the right to receive the
Merger Consideration (as defined below) as set forth herein.

 

C.     The board of directors of Merger Sub has (i) determined that it is in the
best interests of Merger Sub and its stockholder, and declared it advisable, to
enter into this Agreement, (ii) approved the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
including the Merger, and (iii) resolved to recommend approval of this Agreement
and the transactions contemplated hereby, including adoption of the Merger, by
Parent, the stockholder of Merger Sub.

 

D.     The Board of Directors of Parent (the “Parent Board”) (and acting upon
the recommendation of a special committee of the Parent Board consisting only of
independent directors of Parent, the “Transaction Committee”) has (i) determined
that it is in the best interests of Parent and its stockholders, and declared it
advisable, to enter into this Agreement, (ii) approved the execution, delivery
and performance of this Agreement and, subject to Parent Stockholder Approval
(as defined below), the consummation of the transactions contemplated hereby,
including the Merger, and (iii) resolved, subject to the terms and conditions
set forth in this Agreement, to recommend approval of this Agreement and the
transactions contemplated hereby, including adoption of the Merger, by the
stockholders of Parent.

 

E.     The Company Board (as defined below) and the Company Member (as defined
below) have unanimously (i) determined that it is in the best interests of the
Company and the Company Member, and declared it advisable, to enter into this
Agreement, and (ii) approved the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby,
including the Merger.

 

F.     Each of Parent, Merger Sub, the Company Member and the Company desire to
make certain representations, warranties and covenants in connection with the
Merger.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

 

 
1

--------------------------------------------------------------------------------

 

  

Article I.

DEFINITIONS

 

1.01.       Definitions. As used in this Agreement, the following terms shall
have the meanings set forth or referenced below:

 

“Acquisition Proposal” has the meaning set forth in Section 5.04(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Additional Member Interests” has the meaning set forth in Section 3.20(b).

 

“Adverse Recommendation Change” has the meaning set forth in Section 5.13(f).

 

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition and this Agreement, the term “control” (and correlative terms) means
the power, whether by contract, equity ownership or otherwise, to direct the
policies or management of a Person.

 

“Agreed Accounting Principles” means GAAP as applied consistently by Parent.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alternative Confidentiality Agreement” has the meaning set forth in Section
5.13(d).

 

“Applicable Law” means all laws, statutes, constitutions, rules, regulations,
principles of common law, resolutions, codes, ordinances, requirements,
judgments, orders, decrees, injunctions, and writs of any Governmental Entity.

 

“Break-Up Fee” has the meaning set forth in Section 8.01(b)(v).

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Chicago, Illinois are authorized or required by
Applicable Law to be closed for business.

 

“Cap” has the meaning set forth in Section 7.03(b)(i).

 

“Change in Recommendation Notice” has the meaning set forth in Section 5.13(i).

 

“Claim Notice” has the meaning set forth in Section 7.05(a).

 

“Closing” has the meaning set forth in Section 2.03(a).

 

“Closing Date” has the meaning set forth in Section 2.03(a).

 

“Closing Distributions” has the meaning set forth in Section 5.02.

 

“Closing Stock Consideration” has the meaning set forth in Section 2.07(b)(i).

 

“Closing Working Capital” means the current assets of the Company, minus the
current liabilities of the Company, in each case as applied using the Agreed
Accounting Principles.

 

 
2

--------------------------------------------------------------------------------

 

  

“Closing Working Capital Statement” has the meaning set forth in Section
2.08(a)(i).

 

“Code” means the United States Internal Revenue Code of 1986, as amended;
provided that all references to the Code, U.S. Treasury regulations or other
governmental pronouncements shall be deemed to include references to any
applicable successor regulations or amending pronouncement.

 

“Commercially Reasonable Efforts” means the commercially reasonable efforts that
a prudent person desirous of achieving a result and having an incentive to and
interest in achieving such result would use in similar circumstances to achieve
that result as expeditiously as reasonably possible.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Company Benefit Plans” has the meaning set forth in Section 3.16(a).

 

“Company Board” means the managing Company Member of the Company.

 

“Company Constituent Documents” has the meaning set forth in Section 3.01(b).

 

“Company Disclosure Schedule” means each schedule (dated as of the date of this
Agreement) delivered to the Parent on behalf of the Company and prepared in
accordance with Section 10.05.

 

“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that has a material adverse effect on (i) the business, results of
operations, prospects, condition (financial or otherwise), or assets of the
Company, taken as a whole, or (ii) the ability of the Company to consummate the
transactions contemplated hereby on a timely basis; provided, however, that, for
the purposes of clause (i), a Company Material Adverse Effect shall not be
deemed to include events, occurrences, facts, conditions or changes arising out
of, relating to or resulting from: (x) changes generally affecting the economy,
financial or securities markets; (y) any outbreak or escalation of war or any
act of terrorism; or (z) general changes in the conditions in the industry in
which the Company operates; provided further, however, that any event, change
and effect referred to in clauses (x), (y) or (z) immediately above shall be
taken into account in determining whether a Company Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent that such event,
change or effect has a disproportionate effect on the Company, taken as a whole,
compared to other participants in the industries in which the Company conducts
its business.

 

“Company Member” means a Person that is a member of the Company pursuant to the
Company’s Constituent Documents owning any Existing Company Interests at the
Effective Time.

 

“Company Member Fundamental Representations” has the meaning set forth in
Section 7.01(a)(i).

 

“Company Member Indemnified Person” has the meaning set forth in Section
7.02(f).

 

“Company New Product Revenue” means the aggregate dollar amount of sales by the
Surviving Entity following the Closing, as calculated by Parent in accordance
with GAAP (as consistently applied by Parent) of the products listed in Exhibit
A attached hereto.

 

“Company Projections” has the meaning set forth in Section 3.05(d).

 

“Company Representative” has the meaning set forth in the Preamble.

 

 
3

--------------------------------------------------------------------------------

 

  

“Company Transaction Expenses” means (i) all costs and expenses incurred
(whether prior to or as of the Closing) or which may be payable by the Company
in connection with the preparation, negotiation, execution and performance of
this Agreement, any Transaction Document and the transactions contemplated
hereby and thereby, and (ii) bonuses, severance, change of control payments and
other amounts payable by the Company to any employee of the Company in
connection with the transactions contemplated by this Agreement pursuant to any
retention, stay, transaction completion or similar transaction bonus contract,
agreement or plan (including “double trigger” obligations which become payable
following the Closing, any withholding Taxes and the employer portion of any
employment Taxes related thereto) and unpaid by the Company as of the Closing
Date.

 

“Company’s GAAP” means GAAP as consistently applied by the Company.

 

“Company Releasees” has the meaning set forth in Section 5.16(b).

 

“Company Releasors” has the meaning set forth in Section 5.16(a).

 

“Confidential Information” has the meaning set forth in Section 3.10(h).

 

“Confidentiality Agreement” has the meaning set forth in Section 5.03(b).

 

“Consent” means approval, consent, ratification, permission, waiver, order or
authorization (including any Permit).

 

“Constituent Documents” means the articles or certificate of incorporation and
bylaws of a corporation, the certificate of partnership and partnership
agreement of a general or limited partnership, the certificate of formation or
articles of organization and limited liability company operating agreement of a
limited liability company, the trust agreement of a trust and the comparable
documents of other entities.

 

“Continuing Employees” has the meaning set forth in Section 5.09.

 

“Contract” means any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan or
legally binding commitment or undertaking of any nature to which the Company is
a party or by which the Company, or any of its properties or assets, is bound.

 

“Damages” means any and all claims, demands, suits, proceedings, judgments,
losses, charges, Taxes, penalties and fees, costs and expenses (including
reasonable attorneys’ fees and expenses) sustained, suffered or incurred by an
Indemnified Party in connection with, or related to, any matter which is the
subject to the indemnification provisions hereof, subject to the limitations on
indemnification set forth in Article VII.

 

“Disputed Amounts” has the meaning set forth in Section 2.08(d).

 

“Drop Dead Date” has the meaning set forth in Section 8.01.

 

“Effective Time” has the meaning set forth in Section 2.03(b).

 

“Employee Benefit Plan” means (i) any nonqualified deferred compensation or
retirement plan or arrangement that is an Employee Pension Benefit Plan, (ii)
any qualified defined contribution retirement plan or arrangement that is an
Employee Pension Benefit Plan, (iii) any qualified defined benefit retirement
plan or arrangement that is an Employee Pension Benefit Plan (including any
Multiemployer Plan), (iv) any Employee Welfare Benefit Plan or fringe benefit
plan or program, (v) any profit sharing, bonus, stock option, stock purchase,
consulting, employment, severance or incentive plan, agreement or arrangement or
(vi) any plan, agreement or arrangement providing benefits related to clubs,
vacation, childcare, parenting, sabbatical or sick leave that is sponsored,
maintained or contributed to by the Company or any ERISA Affiliate for the
benefit of the employees, former employees, independent contractors or agents of
the Company or any ERISA Affiliate or has been so sponsored, maintained or
contributed to at any time prior to the Closing Date.

 

 
4

--------------------------------------------------------------------------------

 

  

“Employee Benefit Plan Resolutions” has the meaning set forth in Section
5.10(a).

 

“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA.

 

“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA.

 

“Employment Agreement” has the meaning set forth in Section 6.02(g).

 

“Enforceability Exceptions” has the meaning set forth in Section 3.03(b).

 

“Environmental Law” means any Applicable Law relating or pertaining to the
public health and safety or the environment or otherwise governing the
generation, use, handling, collection, treatment, storage, transportation,
recovery, recycling, removal, discharge or disposal of Hazardous Materials,
including (i) the Solid Waste Disposal Act, 42 U.S.C. 6901 et seq., as amended,
(ii) the Comprehensive Environmental Response, Compensation and Liability Act,
42 U.S.C. § 9601 et seq., as amended, (iii) the Clean Water Act, 33 U.S.C. §
1251 et seq., as amended, (iv) the Clean Air Act, 42 U.S.C. § 7401 et seq., as
amended, (v) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., as
amended, (vi) the Emergency Planning and Community Right To Know Act, 15 U.S.C.
§ 2601 et seq., as amended, and (vii) the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq., as amended.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Subsidiary or other entity that would be considered
a single employer with the Company or a subsidiary within the meaning of Section
414 of the Code.

 

“Equity Interests” means (i) with respect to any corporation, all shares,
interests, participations or other equivalents of capital stock of such
corporation, however designated, and any warrants, options or other rights to
purchase or acquire any such capital stock and any securities convertible into
or exchangeable or exercisable for any such capital stock, (ii) with respect to
any partnership, all partnership interests, participations or other equivalents
of partnership interests of such partnership, however designated, and any
warrants, options or other rights to purchase or acquire any such partnership
interests and any securities convertible into or exchangeable or exercisable for
any such partnership interests, and (iii) with respect to any limited liability
company, all units, interests, participations or other equivalents of membership
interests of such limited liability company, however designated, and any
warrants, options or other rights to purchase or acquire any such membership
interests and any securities convertible into or exchangeable or exercisable for
any such membership interests.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Company Interests” has the meaning set forth in the recitals.

 

“Fiduciary” has the meaning set forth in Section 3(21) of ERISA.

 

“Financial Statements” has the meaning set forth in Section 3.05(a).

 

“First Earn-out Stock Consideration” has the meaning set forth in Section
2.07(b)(i).

 

“GAAP” means U.S. generally accepted accounting principles.

 

 
5

--------------------------------------------------------------------------------

 

  

“Governmental Entity” means any national, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other governmental authority or instrumentality, or any
quasi-governmental or private body (e.g., stock exchange) exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.

 

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (i) any chemical, compound, material, product, byproduct, substance
or waste defined as or included in the definition or meaning of “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (ii) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (iii) radioactive materials, asbestos
containing materials, polychlorinated biphenyls or radon.

 

“Indebtedness” without duplication, means (i) all indebtedness (including the
principal amount thereof or, if applicable, the accreted amount thereof and the
amount of accrued and unpaid interest thereon) of the Company, whether or not
represented by bonds, debentures, notes or other securities, for the repayment
of money borrowed, whether owing to banks, financial institutions, on equipment
leases or otherwise, (ii) all deferred indebtedness of the Company for the
payment of the purchase price of property or assets purchased, (iii) all
obligations of the Company to pay rent or other payment amounts under a lease of
real or personal property which is required to be classified as a capital lease
or a liability on the face of a balance sheet prepared in accordance with GAAP,
(iv) any outstanding reimbursement obligation of the Company with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of the Company, (v) any payment obligation of the Company under any
interest rate swap agreement, forward rate agreement, interest rate cap or
collar agreement or other financial agreement or arrangement entered into for
the purpose of limiting or managing interest rate risks, (vi) all indebtedness
for borrowed money secured by any Lien existing on property owned by the,
whether or not indebtedness secured thereby shall have been assumed, (vii) all
guaranties, endorsements, assumptions and other contingent obligations of the
Company in respect of, or to purchase or to otherwise acquire, indebtedness for
borrowed money of others, and (viii) all premiums, penalties and change of
control payments required to be paid or offered in respect of any of the
foregoing as a result of the consummation of the transactions contemplated by
this Agreement regardless if any of such are actually paid.

 

“Indemnified Party” means a Person who is entitled to indemnification pursuant
to Article VII.

 

“Indemnifying Party” means a Person hereto who is required to provide
indemnification under Article VII.

 

“Independent Accountant” has the meaning set forth in Section 2.08(d).

 

“Intellectual Property” means any or all of the following and all rights in,
arising out of or associated therewith: (i) all United States, international and
foreign patents and applications therefor and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists and all documentation relating to any of the foregoing, (iii) all
copyrights, copyright registrations and applications therefor and all other
rights corresponding thereto throughout the world, (iv) all Software, (v) all
industrial designs and any registrations and applications therefor throughout
the world, (vi) all maskworks and any registrations and applications therefor
throughout the world, (vii) all trade names, logos, URLs, common law trademarks
and service marks, trademark and service mark registrations and applications
therefor throughout the world, (viii) all databases and data collections and all
rights therein throughout the world, (ix) all moral and economic rights of
authors and inventors, however denominated, throughout the world and (x) any
similar or equivalent rights to any of the foregoing anywhere in the world.

 

 
6

--------------------------------------------------------------------------------

 

  

“Intervening Event” means a Company Material Adverse Effect (other than and not
related to a Parent Acquisition Proposal) that was not known to the Parent Board
or the Transaction Committee on or prior to the date of this Agreement.

 

“Investment Letter” has the meaning set forth in Section 4.05(b).

 

“Lease Agreements” has the meaning set forth in Section 3.09(b).

 

“Leased Real Property” has the meaning set forth in Section 3.09(b).

 

“Licensed Software” has the meaning set forth in Section 3.10(b).

 

“Lien” or “Liens” means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.

 

“Material Contract” means any of the following:

 

(i)     Any Contract that requires or may require future expenditures by the
Company in excess of $25,000 or that might result in payments to the Company in
excess of $25,000 over a period of one (1) year or less;

 

(ii)     Any Contract to which the Company is a party that is not terminable
without penalty on notice of 90 days or less;

 

(iii)     Each Lease Agreement and each Contract or other right pursuant to
which the Company uses or possesses any Personal Property (other than Personal
Property owned by the Company);

 

(iv)     Any Contract with the Company Member, a member of the Company Board or
officer of the Company, or any Affiliate of any of such Persons, including any
Contract providing for the furnishing of services by, rental of real or personal
property from or otherwise requiring payments to any such Person;

 

(v)     Any Contract relating to the Intellectual Property of the Company, any
Third Party Intellectual Property Rights or any Confidential Information;

 

(vi)     Any Contract containing any covenant (x) limiting the right of the
Company to engage in any line of business, make use of any Intellectual
Property, Third Party Intellectual Property Rights or any Confidential
Information or compete with any Person in any line of business, (y) granting any
exclusive distribution or supply rights or (z) otherwise having an adverse
effect on the right of the Company to sell, distribute or manufacture any
products or services or to purchase or otherwise obtain any products or
services.

 

(vii)     Any Contract between the Company and any current or former employee,
consultant, manager or director of the Company pursuant to which benefits would
vest or amounts would become payable or the terms of which would otherwise be
altered by virtue of the consummation of the transactions contemplated by this
Agreement or any other Transaction Document to which the Company is a party
(whether alone or upon the occurrence of any additional or subsequent events);

 

 
7

--------------------------------------------------------------------------------

 

  

(viii)     Any Contract that requires Consent to a change of control, merger or
an assignment by operation of law of the Company, either before or after the
Closing Date; or

 

(ix)     Any other Contract, or group of Contracts, the termination or breach of
which would have, or would be reasonably expected to have, a Company Material
Adverse Effect.

 

“Merger” has the meaning set forth in the Recitals.

 

“Merger Consideration” has the meaning set forth in Section 2.07(b)(iii).

 

“Merger Filings” has the meaning set forth in Section 2.03(b).

 

“Merger Statutes” means the Entity Transactions Law of the Commonwealth of
Pennsylvania, 15 Pa. Stat. and Cons. Stat. Ann. § 311 et seq. (specifically 15
Pa. Stat. and Cons. Stat. Ann. §§ 331-336) and Title 7 of the Nevada Revised
Statutes (specifically Nev. Rev. Stat. Ann. § 92A).

 

“Merger Sub” has the meaning set forth in the Preamble.

 

“Merger Sub Board” means the Board of Directors of Merger Sub.

 

“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.

 

“Non-Control Party” has the meaning set forth in Section 7.05(b).

 

“Ordinary Course of Business” means, when used in reference to any Person, the
ordinary course of business of such Person consistent with past custom and
practice (including with respect to quantity and frequency) of such Person.

 

“Owned Software” has the meaning set forth in Section 3.10(b).

 

“Parent” has the meaning set forth in the Preamble.

 

“Parent Acquisition Agreement” has the meaning set forth in Section 5.13(b).

 

“Parent Acquisition Proposal” has the meaning set forth in Section 5.13(b).

 

“Parent Board” has the meaning set forth in the Recitals.

 

“Parent Common Stock” means shares of Parent’s common stock, par value $1.00 per
share.

 

“Parent Competing Transaction” has the meaning set forth in Section 5.13(a).

 

“Parent Disclosure Schedule” means each schedule (dated as of the date of this
Agreement) delivered to the Company on behalf of Parent.

 

“Parent Indemnified Person” has the meaning set forth in Section 7.02(a).

 

 
8

--------------------------------------------------------------------------------

 

  

“Parent Indemnified Taxes” means any and all Taxes without duplication, (i)
imposed on the Company or Surviving Entity, or for which the Company, Surviving
Entity or the Company Member may be liable, for any Pre-Closing Period and the
portion of any Straddle Period ending on (and including) the Closing Date, (ii)
resulting from the breach of the representations and warranties set forth in
Section 3.08 (determined without regard to any materiality or knowledge
qualifiers) or covenants set forth in Section 5.07, (iii) that are the
employer’s portion of social security, Medicare, unemployment or other
employment Taxes due as a result of any payments made to the Company Member
pursuant to this Agreement, (iv) that are Transfer Taxes for which the Company
Member is responsible pursuant to Section 5.07, (v) of any member of an
affiliated, consolidated, combined or unitary group of which the Company (or any
predecessor of the Company) is or was a member on or prior to the Closing Date
by reason of the liability of the Company or Surviving Entity pursuant to
Treasury Regulation § 1.1502-6(a) or any analogous or similar state, local or
foreign law, or (vi) for which the Company may be liable as transferee or
successor, by Contract or otherwise.

 

“Parent Note” has the meaning set forth in Section 2.07(b)(ii).

 

“Parent Note Amount” means the $1,000,000 principal amount of the Parent Note,
as increased or decreased pursuant to Section 2.08 and the terms of the Parent
Note.

 

“Parent or Merger Sub Material Adverse Effect” means any event, occurrence,
fact, condition or change that has a material adverse effect on (i) the
business, results of operations, prospects, condition (financial or otherwise),
or assets of Parent or Merger Sub, taken as a whole, or (ii) the ability of
Parent or Merger Sub to consummate the transactions contemplated hereby on a
timely basis; provided, however, that, for the purposes of clause (i) a Parent
or Merger Sub Material Adverse Effect shall not be deemed to include events,
occurrences, facts, conditions or changes arising out of, relating to or
resulting from: (x) changes generally affecting the economy, financial or
securities markets; (y) any outbreak or escalation of war or any act of
terrorism; or (z) general changes in the conditions in the industry in which
Parent or Merger Sub operates; provided further, however, that any event, change
and effect referred to in clauses (x), (y) or (z) immediately above shall be
taken into account in determining whether a Parent or Merger Sub Material
Adverse Effect has occurred or would reasonably be expected to occur to the
extent that such event, change or effect has a disproportionate effect on the
Parent or Merger Sub, taken as a whole, compared to other participants in the
industries in which the Parent or Merger Sub conducts its business.

 

“Parent Proxy Statement” has the meaning set forth in Section 5.14(a).

 

“Parent Releasees” has the meaning set forth in Section 5.16(a).

 

“Parent Releasors” has the meaning set forth in Section 5.16(b).

 

“Parent SEC Filings” has the meaning set forth in Section 4.07(a).

 

“Parent Stockholder Approval” means the approval of this Agreement and the
transactions contemplated hereby, including the consummation of the Merger and
the payment of the Merger Consideration, by at least two-thirds of the
outstanding shares of Parent Company Stock entitled to vote.

 

“Parent Stockholders Meeting” has the meaning set forth in Section 5.14(b).

 

“Parent Superior Proposal” has the meaning set forth in Section 5.13(e).

 

“Parent Working Capital” means the current assets of Parent, minus the current
liabilities of Parent, minus the cash of Parent, in each case as applied using
the same accounting methods, practices, principles, policies and procedures,
with consistent classifications, judgments and valuation and estimation
methodologies that were used in the preparation of Parent’s audited financial
statements for the most recent fiscal year.

 

 
9

--------------------------------------------------------------------------------

 

  

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permits” means all licenses, permits, authorizations, certificates, franchises,
variances, waivers, consents and other approvals from any Governmental Entity.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.

 

“Personal Property” means all of the machinery, equipment, computer hardware,
tools, motor vehicles, furniture, furnishings, leasehold improvements, office
equipment, inventories, supplies, plant, spare parts, and other tangible
personal property.

 

“Pre-Closing Period” means any taxable period that ends on or before the Closing
Date.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.08(a)(ii).

 

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975 of the Code.

 

“Proxy Date” has the meaning set forth in Section 5.14(b).

 

“Real Property” means all land, buildings, structures, improvements, and
fixtures thereon, together with all rights of way, easements, privileges, and
appurtenances pertaining or belonging thereto.

 

“Related Party Transactions” has the meaning set forth in Section 3.20(a).

 

“Representative” means, with respect to any Person, any and all directors,
managers, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.08(c).

 

“Review Period” has the meaning set forth in Section 2.08(b).

 

“Rights” has the meaning set forth in Section 3.02(c).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Earn-out Stock Consideration” has the meaning set forth in Section
2.07(b)(i).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Software” has the meaning set forth in Section 3.10(b).

 

“Statement of Objections” has the meaning set forth in Section 2.08(c).

 

“Stock Consideration” has the meaning set forth in Section 2.07(b)(i).

 

“Straddle Period” means any taxable period that begins on or before the Closing
Date and ends after the Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity (i) of which the Person at the
time owns Equity Interests or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other similar governing
body of such corporation, limited liability company, partnership or other entity
or having the right to more than 50% of the distributions to be made by such
corporation, limited liability company, partnership or other entity (either
generally or upon liquidation of such corporation, partnership or other entity),
or (ii) the management of which is otherwise controlled by such Person.

 

 
10

--------------------------------------------------------------------------------

 

  

“Surviving Entity” has the meaning set forth in Section 2.01.

 

“Target Working Capital” has the meaning set forth in Section 2.08(a)(ii).

 

“Tax” and “Taxes” means (i) any and all taxes, charges, fees, levies or other
assessments, including, without limitation, all net income, gross income, gross
receipts, premium, sales, use, ad valorem, value added, transfer, franchise,
profits, license, withholding, payroll, employment, excise, estimated,
severance, stamp, occupation, property or other taxes, fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties
(including penalties for failure to file in accordance with applicable
information reporting requirements), and additions to tax by any authority,
whether federal, state, local, domestic or foreign and whether disputed or not
and, (ii) any liability of the Company for the payment of any amounts of the
type described in clause (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period, as a result of any tax
sharing, tax indemnity or tax allocation agreement, arrangement or
understanding, or as a result of being liable for another Person’s taxes as a
transferee or successor, by contract or otherwise.

 

“Tax Authority” means any entity, body, instrumentality, division, bureau or
department of any federal, state or local or any foreign Governmental Entity, or
any agent thereof (third party or otherwise), legally authorized to assess,
lien, levy or otherwise collect, litigate or administer Taxes.

 

“Tax Items” has the meaning set forth in Section 3.08(a).

 

“Tax Reporting Documentation” has the meaning set forth in Section 5.08.

 

“Tax Return” means any report, return, form, declaration or other document or
information required to be supplied to any Tax Authority or any person in
connection with Taxes including any schedules or attachments thereto or any
amendment thereof.

 

“Third Party Claim” means any Action or like matter which is asserted or
threatened by a party other than the parties to this Agreement, their successors
and permitted assigns, against any Indemnified Party or to which any Indemnified
Party is subject.

 

“Third Party Intellectual Property Rights” has the meaning set forth in Section
3.10(c).

 

“Threshold” has the meaning set forth in Section 7.03(a)(i).

 

“to the knowledge of the Company” or similar expressions, shall mean matters
actually known, after reasonable inquiry of their direct reports, by Anthony
Tomasello and any other member of the Company Board.

 

“to the knowledge of Parent or Merger Sub”, or similar expressions, shall mean
matters actually known, after reasonable inquiry of Parent’s Chief Executive
Officer or by any other member of the Parent Board.

 

“Transaction Committee” has the meaning set forth in the Recitals.

 

 
11

--------------------------------------------------------------------------------

 

  

“Transaction Documents” means this Agreement and all other documents to be
executed by any of the parties to this Agreement in connection with the
consummation of the transactions contemplated in this Agreement, including,
without limitation the Parent Note and the Investment Letter(s).

 

“Transfer Taxes” has the meaning set forth in Section 5.07(c).

 

“Unpaid Company Transaction Expenses” means any Company Transaction Expenses
unpaid as of the Closing.

 

“Unpaid Company Indebtedness” means any Indebtedness of the Company unpaid as of
the Closing.

 

“Voting Agreement” has the meaning set forth in Section 6.02(g).

 

Article II.

THE MERGER

 

2.01.      The Merger. Upon the terms and subject to the conditions set forth in
this Agreement and in accordance with the relevant provisions of the Merger
Statutes, at the Effective Time, the Company shall be merged with and into
Merger Sub, and the separate existence of the Company shall cease. Merger Sub
will continue as the surviving entity of the Merger (the “Surviving Entity”) and
will remain a wholly-owned Subsidiary of Parent.

 

2.02.       Plan of Merger. This Agreement shall constitute an agreement and
plan of merger for purposes of the applicable Merger Statutes.

 

2.03.       Closing; Effective Time.

 

(a)     Closing. Subject to the satisfaction or waiver of the conditions set
forth in Article VI, the consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place at the offices of Thompson Coburn LLP,
55 East Monroe, St., Suite 3700, Chicago, IL 60603, at 10:00 a.m. on a Business
Day to be agreed upon by the parties, which shall be no earlier than the fifth
Business Day after satisfaction or waiver of the conditions set forth in Article
VI, other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions; provided,
further, that the parties may attend the Closing by means of remote
communication and shall not be required to personally attend. The date on which
the Closing actually takes place is referred to in the Agreement as the “Closing
Date.”

 

(b)     Effective Time. Contemporaneously with or as promptly as practicable
after the Closing, properly executed articles of merger and a statement of
merger conforming to the requirements of the respective Merger Statutes (the
“Merger Filings”) shall be filed with the Secretary of State of the State of
Nevada and the Department of State of the Commonwealth of Pennsylvania,
respectively. The Merger shall become effective at the time such Merger Filings
are filed with the Secretary of State of the State of Nevada and the Department
of State of the Commonwealth of Pennsylvania, respectively, or at such later
time as may be specified in the respective Merger Filings with the consent of
the Parent and the Company (the time at which the Merger becomes effective being
referred to as the “Effective Time”).

 

2.04.       Effect of the Merger. The Merger shall have the effects set forth in
this Agreement and in the applicable provisions of the Merger Statutes. Without
limiting the foregoing, from and after the Effective Time, the Surviving Entity
shall possess all properties, rights, privileges, powers and franchises of the
Company and Merger Sub, and all of the claims, obligations, liabilities, debts
and duties of the Company and Merger Sub shall become the claims, obligations,
liabilities, debts and duties of the Surviving Entity.

 

 
12

--------------------------------------------------------------------------------

 

  

2.05.      Constituent Documents of Surviving Entity; Directors and Officers.
Subject to the terms of this Agreement, the Constituent Documents of Merger Sub
immediately prior to the Effective Time shall be the Constituent Documents of
the Surviving Entity as of and immediately after the Effective Time.

 

2.06.       Conversion of Equity Interests Merger Sub. At the Effective Time,
subject to the terms of this Agreement, automatically by virtue of the Merger
and without any action on the part of Parent, Merger Sub, the Company, the
Company Member or any other Person, all of the Equity Interests of Merger Sub
that are issued and outstanding immediately prior to the Effective Time shall be
converted into validly issued, fully paid and nonassessable Equity Interests in
the Surviving Entity, all such Equity Interests in the Surviving Entity to be
held solely by Parent.

 

2.07.       Merger Consideration. Subject to the provisions of this Agreement,
at the Effective Time, automatically by virtue of the Merger and without any
action on the part of Parent, Merger Sub, the Company, any holder thereof or any
other Persons:

 

(a)     All Existing Company Interests owned by Parent, Merger Sub, the Company
or any direct or indirect wholly owned Subsidiary of Parent, Merger Sub or the
Company immediately prior to the Effective Time, if any, shall be cancelled and
no consideration shall be paid or payable with respect thereto.

 

(b)     All Existing Company Interests outstanding immediately prior to the
Effective Time (other than any Existing Company Interest to be cancelled
pursuant to Section 2.07(a)) shall be converted (without duplication) into the
right to receive:

 

 

(i)

Subject to adjustment as provided in this subsection:

 

(x)     at Closing, 5,303,816 unregistered shares of Parent Common Stock (the
“Closing Stock Consideration”):

 

(y)     within 90 days after the date of the first anniversary of the Closing
Date, 2,121,526 unregistered shares of Parent Common Stock (the “First Earn-out
Stock Consideration”); provided that the Surviving Entity exceeds $4 million in
Company New Product Revenue during the twelve consecutive months following the
Closing Date; and

 

(z)     within 90 days after the date of the second anniversary of the Closing
Date, 2,121,526 unregistered shares of Parent Common Stock (the “Second Earn-out
Stock Consideration”); provided that the Surviving Entity exceeds $6 million in
Company New Product Revenue during the twelve consecutive months following the
date of the first anniversary of the Closing Date.

 

The Closing Stock Consideration (which represents 25% of Parent’s Common Stock
issued and outstanding as of the date of this Agreement), the First Earn-out
Stock Consideration (which represents 10% of Parent’s Common Stock issued and
outstanding as of the date of this Agreement) and the Second Earn-out Stock
Consideration (which represents 10% of Parent’s Common Stock issued and
outstanding as of the date of this Agreement) is referred to herein collectively
as the “Stock Consideration”.

 

 
13

--------------------------------------------------------------------------------

 

  

In the event that, on or after the date of this Agreement and before the
Effective Time, Parent changes (or establishes a record date for changing) the
number of, or provides for the exchange of, shares of Parent Common Stock issued
and outstanding prior to the Effective Time as a result of a stock split,
reverse stock split, stock dividend, recapitalization, reclassification, or
similar transaction with respect to the outstanding Parent Common Stock, the
number of shares of Parent Common Stock to be issued in exchange for the
Existing Company Interests pursuant to the provisions of this Article II shall
be equitably adjusted; provided that, for the avoidance of doubt, no such
adjustment shall be made with regard to the Parent Common Stock if (x) Parent
issues additional shares of Parent Common Stock and receives consideration for
such shares in a bona fide and wholly unrelated third party transaction
subsequent to the Closing Date, or (y) Parent issues employee or director stock
options, restricted stock awards, grants or similar equity awards subsequent to
the Closing Date or Parent issues Parent Common Stock upon exercise or vesting
of any such options, grants or awards.

 

(ii)     Principal in an amount initially equal to the Parent Note Amount, and
interest due thereon, in each case payable in accordance with the terms of the
promissory note delivered by Parent, as issuer, to the Company Member holding
Existing Company Interests described in Section 2.07(b) above, as payee,
substantially in the form attached hereto as Exhibit B, at Closing (the “Parent
Note”).

 

(iii)     Together, the Stock Consideration and the obligations of Parent under
the Parent Note constitute, and are referred to herein as, the “Merger
Consideration”.

 

(c)     Withholding. Each of Parent, Merger Sub, the Company and the Surviving
Entity shall be entitled to deduct and withhold from the Merger Consideration
otherwise payable pursuant to this Agreement any amounts required to be deducted
and withheld by it under any provision of federal, foreign, state or local Tax
law. If any of Parent, Merger Sub, the Company or the Surviving Entity so
withholds amounts, such amount will be paid to the applicable taxing authority
on behalf of the Company Member, and such amounts shall be treated for all
purposes of this Agreement as having been paid to the Company Member from whom
such deduction or withholding and payment to a taxing authority was made.

 

2.08.       Post-Closing Adjustment to Parent Note Amount.

 

(a)     Adjustment Amount and Satisfaction of Adjustment Amount.

 

(i)     Within 90 days after the Closing Date, Parent shall prepare and deliver
to the Company Representative a statement setting forth its calculation of
Closing Working Capital, the Unpaid Company Transaction Expenses and the Unpaid
Company Indebtedness which statement shall contain a balance sheet of the
Company as of the Closing Date (without giving effect to the transactions
contemplated herein) and a calculation of Closing Working Capital and the
amounts of the Unpaid Company Transaction Expenses and the Unpaid Company
Indebtedness (the “Closing Working Capital Statement”). The Closing Working
Capital Statement shall be prepared using the Agreed Accounting Principles.

 

(ii)     The “Post-Closing Adjustment” shall be an amount equal to the Closing
Working Capital minus zero ($0) (with zero ($0) as the “Target Working Capital”)
minus the Unpaid Company Transaction Expenses minus the Unpaid Company
Indebtedness.

 

(b)     Examination and Review. After receipt of the Closing Working Capital
Statement, the Company Representative shall have 30 Business Days (the “Review
Period”) to review the Closing Working Capital Statement. During the Review
Period, the Company Representative and its advisors shall have reasonable access
to the personnel of, and work papers prepared by, Parent and/or Parent’s
accountants to the extent that they relate to the Closing Working Capital
Statement as the Company Representative may reasonably request for the purpose
of reviewing the Closing Working Capital Statement and preparing a Statement of
Objections (defined below).

 

 
14

--------------------------------------------------------------------------------

 

  

(c)     Objection. The Company Representative may object to the Closing Working
Capital Statement by delivering to Parent a written statement setting forth the
Company Representative’s objections in reasonable detail, indicating each
disputed item or amount and the basis for the Company Representative’s
disagreement therewith (the “Statement of Objections”); provided, that, the sole
permissible ground for objections shall be that the Closing Working Capital was
not calculated in accordance with the definition of such term set forth in the
Agreed Accounting Principles; and provided, further that, the failure of the
Company Representative to deliver such Statement of Objections within the Review
Period will constitute the Company Representative’s irrevocable acceptance as
final of the Closing Working Capital Statement as determined by Parent. If the
Company Representative timely delivers a Statement of Objections prior to the
expiration of the Review Period, Parent and the Company Representative shall
negotiate in good faith to resolve such objections within 15 days after the
delivery of the Statement of Objections (the “Resolution Period”), and, if the
same are so resolved within the Resolution Period, the Post-Closing Adjustment
and the Closing Working Capital Statement with such changes as may have been
previously agreed in writing by Parent and the Company Representative, shall be
final and binding.

 

(d)     Resolution of Disputes. If Parent and the Company Representative fail to
reach an agreement with respect to all of the matters set forth in the Statement
of Objections before expiration of the Resolution Period, then any amounts
remaining in dispute (“Disputed Amounts”) shall be submitted for resolution to a
nationally recognized firm of independent certified public accountants who has
(i) not been engaged by either Parent or Merger Sub, on the one hand, or the
Company and the Company Member, on the other, within the two years prior to the
date hereof and (ii) mutually selected by Parent and the Company Representative
(the “Independent Accountant”) who, acting as experts and not arbitrators, shall
resolve the Disputed Amounts only and make any adjustments to the Post-Closing
Adjustment, as the case may be, and the Closing Working Capital Statement. The
parties hereto agree that all adjustments shall be made without regard to
materiality. The Independent Accountant shall only decide the specific items
under dispute by the parties and their decision for each Disputed Amount must be
within the range of values assigned to each such item in the Closing Working
Capital Statement and the Statement of Objections, respectively.

 

(e)     Fees of the Independent Accountant. The fees and expenses of the
Independent Accountant shall be paid by Parent, on the one hand, and by the
Company Representative, on the other hand, based upon the percentage that the
amount actually contested but not awarded to Parent or the Company
Representative, respectively, bears to the aggregate amount actually contested
by Parent and the Company Representative.

 

(f)     Determination by Independent Accountant. The Independent Accountant
shall make a determination as soon as practicable within 30 days (or such other
time as the parties hereto shall agree in writing) after their engagement, and
their resolution of the Disputed Amounts and their adjustments to the Closing
Working Capital Statement and/or the Post-Closing Adjustment shall be conclusive
and binding upon the parties hereto.

 

(g)     Satisfaction of Post-Closing Adjustment. If the Post-Closing Adjustment
is a negative number, the Parent Note Amount shall be decreased
dollar-for-dollar by absolute value of the Post-Closing Adjustment Amount. If
the Post-Closing Adjustment is a positive number, the Parent Note Amount shall
be increased dollar-for-dollar by the Post-Closing Adjustment Amount.

 

2.09.      Fractional Shares. In lieu of fractional shares of Parent Common
Stock payable hereunder as Stock Consideration (if any), Parent shall deliver or
cause to be delivered to the Company Member at the time Parent issues any shares
of Parent Common Stock required to be issued and under this Agreement, cash in
an amount equal to any fractional share of Parent Common Stock, if any, issuable
to the Company Member multiplied by the per share price of such Parent Common
Stock as of the date such Parent Common Stock was to be issued.

 

 
15

--------------------------------------------------------------------------------

 

  

2.10.       Delivery of Stock Consideration.

 

(a)     On or promptly after the Effective Time (with respect to the Closing
Stock Consideration) and within ten (10) days of all other applicable dates in
accordance with Section 2.07(b)(i) (with respect to the First Earn-out Stock
Consideration and Second Earn-out Stock Consideration), Parent shall (or shall
cause an exchange agent selected by Parent in its sole discretion to) mail or
deliver to the Company Member who was, immediately prior to the Effective Time,
a holder of record of Existing Company Interests: (i) a letter of transmittal in
customary form and containing such provisions as Parent or the exchange agent
may reasonably specify (including (A) a provision specifying that the exchange
of Existing Company Interests shall be effected, and risk of loss and title to
Existing Company Interests shall pass only upon delivery of such Existing
Company Interests to Parent or the exchange agent, and (B) a provision pursuant
to which such Person agrees to be bound by the provisions of this Section 2.10,
Article VII and the other applicable provisions of this Agreement), and (ii)
reasonable requirements and instructions for use in effecting the surrender of
Existing Company Interests in exchange for the Stock Consideration to which such
Person may be entitled pursuant to this Article II. Upon delivery to Parent or
the exchange agent (as applicable) of such letter of transmittal, duly executed
and completed in accordance with the instructions thereto, the holder of such
Existing Company Interests will be entitled to receive as promptly as
practicable (but in no event more than ten (10) days) the Stock Consideration to
which such Person is entitled hereunder and any cash in lieu of fractional
shares of Parent Common Stock to be issued or paid in consideration therefor in
respect of such holder’s Existing Company Interests, after giving effect to any
required deduction for Taxes, subject to the applicable notice requirements to
the Company Representative set forth in Section 2.10(c) below. No interest will
accrue or be paid with respect to any payment to be made upon surrender of
Existing Company Interests.

 

(b)     All shares of Parent Common Stock to be issued pursuant to the Merger as
Closing Stock Consideration shall be deemed issued and outstanding as of the
Effective Time and if ever a dividend or other distribution is declared by
Parent in respect of the Parent Common Stock issued as Closing Stock
Consideration, the record date for which is at or after the Effective Time, that
declaration shall include dividends or other distributions in respect of all
shares of Parent Common Stock issuable as Closing Stock Consideration pursuant
to this Agreement; provided, that, for greater certainty, the record date for
any Closing Distribution shall be (or be deemed to be) prior to the Effective
Time; and, provided further, that all shares of Parent Common Stock to be issued
pursuant to the Merger as First Earn-out Stock Consideration or Second Earn-out
Stock Consideration shall not be considered issued and outstanding (for any
purpose) until such Stock Consideration is delivered to the Company Member in
accordance with Section 2.10. No dividends or other distributions in respect of
the Parent Common Stock shall be paid to any holder of any unsurrendered
Existing Company Interests until such Existing Company Interests are surrendered
for exchange in accordance with this Section 2.10. Subject to the effect of
Applicable Laws, following surrender of any such Existing Company Interests,
there shall be issued and/or paid to the holder of the certificates representing
whole shares of Parent Common Stock issued in exchange therefor, without
interest, (i) at the time of such surrender, the dividends or other
distributions with a record date after the Effective Time theretofore payable
with respect to such whole shares of Parent Common Stock and not yet paid to
such holder, and (ii) at the appropriate payment date, the dividends or other
distributions payable with respect to such whole shares of Parent Common Stock
with a record date after the Effective Time but with a payment date subsequent
to surrender.

 

 
16

--------------------------------------------------------------------------------

 

  

(c)     Parent and any exchange agent, as applicable, shall, upon written notice
to the Company Representative, be entitled to deduct and withhold from any
amounts otherwise payable pursuant to this Agreement to any Person such amounts
as it is required to deduct and withhold under Applicable Law. Any amounts so
deducted and withheld shall be remitted to the appropriate Governmental Entity
and upon such remittance shall be treated for all purposes of this Agreement as
having been paid to the Person in respect of which such deduction and
withholding was made.

 

(d)     Any certificate representing Parent Common Stock, as applicable, issued
to any Person pursuant to this Article II shall be imprinted with the following
legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF, IN WHOLE OR IN PART,
OTHER THAN PURSUANT TO REGISTRATION UNDER SAID ACT OR IN CONFORMITY WITH THE
LIMITATIONS OF RULE 144 OR OTHER EXEMPTION AS THEN IN EFFECT, WITHOUT FIRST
OBTAINING IF REASONABLY REQUIRED BY AG&E HOLDINGS INC., (I) A WRITTEN OPINION OF
COUNSEL SATISFACTORY TO AG&E HOLDINGS INC., WHICH MAY BE COUNSEL TO AG&E
HOLDINGS INC., TO THE EFFECT THAT THE CONTEMPLATED SALE OR OTHER DISPOSITION
WILL NOT BE IN VIOLATION OF SAID ACT, OR (II) A ‘NO-ACTION’ OR INTERPRETIVE
LETTER FROM THE STAFF OF THE SECURITIES AND EXCHANGE COMMISSION TO THE EFFECT
THAT SUCH STAFF WILL TAKE NO ACTION IN RESPECT OF THE CONTEMPLATED SALE OR OTHER
DISPOSITION.”

 

2.11.       Rights as Members; Transfers of Existing Company Interests. All
Existing Company Interests, when converted as provided in Section 2.07, shall no
longer be outstanding and shall automatically be cancelled and retired, shall
cease to exist, and shall thereafter represent only the right to receive for
such Existing Company Interests the Merger Consideration and any cash in lieu of
fractional shares of Parent Common Stock in accordance with this Article II. At
the Effective Time, the holders of Existing Company Interests shall cease to be,
and shall have no rights as, members of the Company, other than the right to
receive the Merger Consideration and cash in lieu of fractional shares of Parent
Common Stock as provided under this Article II. After the Effective Time, there
shall be no further registration of transfers of Existing Company Interests on
the Company’s transfer books pertaining to the Existing Company Interests.

 

2.12.       Dissenters’ or Appraisal Rights. No Company Member shall exercise,
and each hereby waives, any dissenters’, appraisal or similar rights such
Company Member has under Applicable Law with respect to the Existing Company
Interests.

 

2.13.       Further Action. If, at any time after the Effective Time, any
further action is reasonably determined by Parent to be necessary or desirable
to carry out the purposes of this Agreement or to vest the Surviving Entity or
the Parent with full right, title and possession of and to all rights and
property of Merger Sub and the Company, the officers, managers and directors of
the Surviving Entity and the Parent, respectively, shall be fully authorized (in
the name of Merger Sub, in the name of the Company and otherwise) to take such
action.

 

 
17

--------------------------------------------------------------------------------

 

  

Article III.
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY AND THE COMPANY MEMBER

 

The Company and the Company Member, jointly and severally, hereby represent and
warrant to Parent and Merger Sub (with the understanding and acknowledgement
that neither Parent nor Merger Sub would not have entered into this Agreement
without being provided with the representations and warranties set forth in this
Article III and that the Parent and Merger Sub are relying on these
representations and warranties), that, except as set forth in the Company
Disclosure Schedule, subject to Section 10.05, the statements contained below
are true and correct on the date hereof and at the Effective Time.

 

3.01.       Organizational Matters.

 

(a)     Organization, Standing and Power to Conduct Business. The Company is a
limited liability company duly organized, validly existing and in good standing
under the laws of the Commonwealth of Pennsylvania; has the requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted; and is duly qualified and in good standing to do
business in each jurisdiction in which the nature of the Company’s business and
operations or the character or location of the properties and assets owned by it
and used in the Company’s business and operations makes such qualification
necessary, which jurisdictions are set forth on Section 3.01(a) and such
jurisdictions are the only jurisdictions in which the nature of its business or
operations or the ownership or leasing of its properties and assets makes such
qualification necessary.

 

(b)     Constituent Documents. True and complete copies of the Constituent
Documents of the Company, in each case as amended to date and currently in
effect (such instruments and documents, the “Company Constituent Documents”),
are set forth on Schedule 3.01(b). There has been no violation of any of the
provisions of the Company Constituent Documents, and the Company has not taken
any action that is inconsistent in any material respect with any resolution
adopted by the Company Member or the Company Board.

 

(c)     No Subsidiaries. The Company does not have any Subsidiaries. The Company
does not own beneficially or of record or have any interest in any Equity
Interests of any Person or any Rights (as defined below) pursuant to which the
Company is entitled to purchase any such Equity Interests. The Company is not a
participant in any joint venture, partnership or similar arrangement.

 

(d)     Powers of Attorney. There are no outstanding powers of attorney executed
by or on behalf of the Company.

 

(e)     Company Board; Officers. Schedule 3.01(e) accurately sets forth as of
the date hereof: (i) the names of the members of the Company Board; (ii) the
names of the members of each committee of the Company Board; and (iii) the names
and titles of the officers of the Company.

 

3.02.       Capital Structure.

 

(a)     Equity Interests. The Company’s outstanding Existing Company Interests
as of the date hereof are set forth on Schedule 3.02(a). As of the date hereof
(and at the Effective Time), there are (and will be) no other issued or
outstanding Existing Company Interests or other Equity Interests of the Company
other than those set forth on Schedule 3.02(a). All of such Existing Company
Interests are uncertificated and reflected solely in book-entry form on the
books of the Company. All of the Existing Company Interests have been duly
authorized, are fully paid and nonassessable, were issued in compliance with all
Applicable Laws and are free and clear of all Liens.

 

 
18

--------------------------------------------------------------------------------

 

  

(b)     Company Member. Anthony Tomasello is the sole Company Member, and owns
all of the Existing Company Interests, as of the date hereof, and Anthony
Tomasello will be the sole Company Member, and will own all of the Existing
Company Interests, on the Closing Date.

 

(c)     No Rights Relating to Equity Interests. There are no outstanding
options, warrants, calls, subscriptions, rights, convertible securities or other
agreements or commitments of any character (whether or not currently
exercisable) (collectively, “Rights”) pursuant to which the Company is or may be
obligated to issue, grant, transfer or sell any issued or unissued Equity
Interests (including any promise or commitment to grant or issue any Equity
Interests to any employee or other provider of services to the Company) or to
purchase or redeem any of its Equity Interests or make any other payments in
respect thereof.

 

(d)     No Agreements Relating to Equity Interests. The Existing Company
Interests are not subject to any voting trust agreement or any other contract or
agreement relating to acquisition (including rights of first refusal or
preemptive rights), registration under any federal or state securities laws,
voting, dividend rights or disposition, in each case other than the Company
Constituent Documents.

 

3.03.       Authority and Due Execution.

 

(a)     Authority. Each of the Company and the Company Member has all requisite
limited liability company or other power and authority to enter into and to
perform its obligations under this Agreement and the other Transaction Documents
and to consummate the transactions contemplated by this Agreement and the
Transaction Documents. The execution and delivery of this Agreement and the
other Transaction Documents by each of the Company and the Company Member and
the consummation by each of the Company and the Company Member of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary limited liability company or other action on the part of each of the
Company and the Company Member and no other proceedings on the part of the
Company or the Company Member is necessary to authorize the execution and
delivery of this Agreement, the other Transaction Documents or to consummate the
Merger and the other transactions contemplated hereby and thereby.

 

(b)     Due Execution. This Agreement has been duly executed and delivered by
each of the Company and the Company Member and, assuming due execution and
delivery by the other parties hereto, constitutes the valid and binding
obligation of each of the Company and the Company Member, enforceable against
each of them in accordance with its terms, subject to the effect of any
applicable bankruptcy, reorganization, insolvency (including, without
limitation, all laws relating to fraudulent transfers), moratorium or similar
laws affecting creditors’ rights and remedies generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
(the “Enforceability Exceptions”). When each other Transaction Document to which
the Company or the Company Member is or will be a party has been duly executed
and delivered by the Company or the Company Member (as applicable), and assuming
due execution and delivery by the other party(ies) thereto, such Transaction
Document will constitute a legal, valid and binding obligation of the Company or
the Company Member (as applicable), enforceable against each of the them in
accordance with its terms, subject to the effect of any applicable
Enforceability Exceptions.

 

3.04.       Non-Contravention and Consents.

 

(a)     Non-Contravention. The execution and delivery of this Agreement and each
other Transaction Document by the Company and Company Member does not, and the
performance of this Agreement and each other Transaction Document by the Company
and Company Member will not, (i) conflict with or violate the Company
Constituent Documents, (ii) conflict with or violate any Applicable Laws, or
(iii) result in any breach or violation of or constitute a default (or any event
that with notice or lapse of time or both would constitute a default) under, or
impair the rights of the Company or alter the rights or obligations of any third
party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any of
the properties or assets of the Company pursuant to, any Material Contract.

 

 
19

--------------------------------------------------------------------------------

 

  

(b)     Contractual Consents. Except as set forth on Schedule 3.04(b), no
Consent under any Material Contract is required to be obtained in connection
with the execution, delivery or performance of this Agreement or any other
Transaction Document by the Company or the Company Member or the consummation of
the transactions contemplated hereby or thereby.

 

(c)     Governmental Consents. Other than the filing of the Merger Filings or as
set forth on Schedule 3.04(c), no Consent of any Governmental Entity is required
to be obtained or made by the Company or the Company Member in connection with
the execution, delivery and performance of this Agreement or any other
Transaction Document by the Company or the consummation of the transactions
contemplated hereby or thereby.

 

3.05.       Financial Statements.

 

(a)     Set forth on Schedule 3.05(a) are true and complete copies of (i) the
Company’s audited financial statements (consisting of a balance sheet, statement
of operations and statement of cash flows) as of and for the years ended
December 31, 2014 and 2013, and (ii) the Company’s unaudited financial
statements (consisting of a balance sheet and statement of operations) as of and
for the nine–month period ended September, 2015 (collectively, the “Financial
Statements”). The Financial Statements have been prepared in accordance with the
Company’s GAAP consistently applied throughout the periods involved and fairly
present in all material respects the financial position, results of operations
and cash flows of the Company as of the dates, and for the periods, indicated
therein. The Company’s GAAP is in accordance with GAAP, except as set forth on
Schedule 3.05(a).

 

(b)     Except as set forth in the Financial Statements, the Company has no
material liabilities, contingent or otherwise, other than (i) liabilities
incurred in the Ordinary Course of Business subsequent to the date of the most
recent Financial Statements and (ii) liabilities under Contracts incurred in the
Ordinary Course of Business and not required under the Company’s GAAP to be
reflected in the Financial Statements, which in both cases, are not material to
the financial condition or operating results of the Company, except as set forth
on Schedule 3.05(b). Except as set forth in the Financial Statements, the
Company does not secure the guaranty or indemnification of any indebtedness of
any other Person. For all periods covered by the Financial Statements, the
Company has maintained books and records and a standard system of accounting
established and administered in accordance with the Company’s GAAP. To the
knowledge of the Company, the Company does not own, lease or use or hold for use
in its business or operations any Personal Property, assets, accounts or monies
owed subject to the unclaimed property laws of any Governmental Entity.

 

(c)     The Company (i) has established and maintained disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act), and (ii) has not had and does not presently have (A) any
significant deficiencies or material weaknesses in the design or operation of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial data and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.

 

 
20

--------------------------------------------------------------------------------

 

  

(d)     Set forth on Schedule 3.05(d) is a true and complete copy of the
financial projections dated February 1, 2016 (the “Company Projections”) that
the Company has previously made available to Parent, the Parent Board and the
Transaction Committee. The Company Projections were reasonably prepared on a
basis reflecting the Company’s management’s best estimates, assumptions and
judgments, at the time prepared and as of the date hereof, as to the future
financial performance of the Company.

 

3.06.       Indebtedness.

 

(a)     The Company does not have any Indebtedness of any type (whether accrued,
absolute, contingent, matured, unmatured or other and whether or not required to
be reflected in financial statements prepared in accordance with GAAP) that is
not fully reflected on Schedule 3.06. Schedule 3.06 lists each item of
Indebtedness identifying the creditor including name and address, the type of
instrument under which the Indebtedness is owed and the amount of the
Indebtedness as of the Business Day immediately prior to the date hereof.

 

(b)     With respect to each item of Indebtedness, the Company is not in
default, no payments are past due, and to the knowledge of the Company, no
circumstance exists that, with notice, the passage of time or both, could
constitute a default by the Company under any item of Indebtedness. The Company
has not received any notice of a default, alleged failure to perform or any
offset or counterclaim with respect to any item of Indebtedness that has not
been fully remedied and withdrawn.

 

(c)     The consummation of the transactions contemplated by this Agreement or
any other Transaction Document to which the Company is a party will not cause a
default, breach or an acceleration, automatic or otherwise, of any conditions,
covenants or any other terms of any item of Indebtedness.

 

(d)     The Company is not a guarantor or otherwise liable for any liability or
obligation (including indebtedness) of any other Person.

 

3.07.       Litigation. Except as listed on Schedule 3.07, there is no Action
pending, or, to the knowledge of the Company, threatened, against the Company,
or to the knowledge of the Company is there any basis for any such Action. There
is no outstanding Governmental Order against the Company. Schedule 3.07 lists
all Actions that the Company has pending or threatened against other Persons.

 

3.08.       Taxes.

 

(a)     (i) All Tax Returns which were required to be filed by or with respect
to the Company (including, for the avoidance of doubt, Tax Returns filed
individually by Anthony Tomasello for periods during which the Company was
disregarded as a separate entity for federal and applicable state or local
income tax purposes but not any other Tax Returns filed individually by Anthony
Tomasello) have been duly and timely filed, (ii) all items of income, gain,
loss, deduction and credit or other items (“Tax Items”) required to be included
in each such Tax Return have been so included and all such Tax Items and any
other information provided in each such Tax Return is true and complete, (iii)
all Taxes owed by the Company, or by Antony Tomasello for periods during which
the Company was disregarded as a separate entity for federal and applicable
state or local income tax purposes, which are or have become due have been
timely paid in full, (iv) no penalty, interest or other charge is or will become
due with respect to the late filing of any such Tax Return or late payment of
any such Tax, (v) all Tax withholding and deposit requirements imposed on or
with respect to the Company have been satisfied in full in all respects, (vi)
there are no Liens on any of the assets of the Company that arose in connection
with any failure (or alleged failure) to pay any Tax, and (vii) the Company is
not liable for any Tax as a transferee or successor.

 

 
21

--------------------------------------------------------------------------------

 

  

(b)     Schedule 3.08(b) lists all federal, state, local and foreign income Tax
Returns filed with respect to the Company (including, for the avoidance of
doubt, Tax Returns filed individually by Anthony Tomasello for periods during
which the Company was disregarded as a separate entity for federal and
applicable state or local income tax purposes but not any other Tax Returns
filed individually by Anthony Tomasello) for the five taxable years ending prior
to the Closing Date; indicates those Tax Returns that have been audited;
indicates those Tax Returns that are currently the subject of audit; indicates
those Tax Returns whose audits have been closed; and indicates those for which
amendments were filed.

 

(c)     There is no claim against the Company for any Taxes, and no assessment,
deficiency or adjustment has been asserted, proposed, or threatened with respect
to any Tax Return of or with respect to the Company.

 

(d)     Except as set forth on Schedule 3.08(d), there is not in force any
extension of time with respect to the due date for the filing of any Tax Return
of or with respect to the Company or any waiver or agreement for any extension
of time for the assessment or payment of any Tax of or with respect to the
Company.

 

(e)     There are no Tax allocation, sharing or indemnity agreements or
arrangements affecting the Company. No payments are due or will become due by
the Company pursuant to any such agreement or arrangement.

 

(f)     The aggregate amount of the unpaid Tax liabilities of the Company for
all Tax periods ending on or before the date of the most recent Financial
Statements are reflected on the Financial Statements as of the dates thereof
(excluding any reserves for deferred Taxes). The aggregate amount of the unpaid
Tax liabilities of the Company for all Tax periods (or portions thereof) prior
to and including the Closing Date will not exceed the aggregate amount of the
unpaid Tax liabilities of the Company as reflected on such Financial Statements
(excluding any reserves for deferred Taxes), as adjusted for the operations and
transactions in the Ordinary Course of Business of the Company for the period
from the date of the most recent Financial Statements to and including the
Closing Date consistent with the past custom and practice of the Company.

 

(g)     Except as set forth on Schedule 3.08(g), none of the property of the
Company is held in an arrangement that has been classified as a partnership for
Tax purposes, and the Company does not own any interest in any controlled
foreign corporation (as defined in Section 957 of the Code), passive foreign
investment company (as defined in Section 1297 of the Code) or other entity the
income of which is or could be required to be included in the income of the
Company.

 

(h)     For the period from the formation of the Company through December 31,
2013, the Company was treated as an entity disregarded from Anthony Tomasello
for federal and applicable state or local income tax purposes, and for the
period January 1, 2014 through the date hereof the Company has been treated as a
subchapter S corporation for federal and applicable state or local income tax
purposes. 

 

(i)     None of the property of the Company is subject to a safe-harbor lease
(pursuant to Section 168(f)(8) of the Internal Revenue Code of 1954 as in effect
after the Economic Recovery Tax Act of 1981 and before the Tax Reform Act of
1986) or is “tax-exempt use property” (within the meaning of Section 168(h) of
the Code) or “tax-exempt bond financed property” (within the meaning of Section
168(g)(5) of the Code).

 

(j)     The Company (or the Surviving Entity, as successor to the Company by
merger) will not be required to include any amount in income for any taxable
period ending after the Closing Date as a result of a change in accounting
method for any taxable period beginning on or before the Closing Date or
pursuant to any agreement with any Tax Authority with respect to any such
taxable period. The Surviving Entity, as successor to the Company by merger,
will not be required to include in any period ending after the Closing Date any
income that accrued in a prior period but was not recognized in any prior period
as a result of the installment method of accounting, the completed contract
method of accounting, the long term contract method of accounting or the cash
method of accounting.

 

 
22

--------------------------------------------------------------------------------

 

  

(k)     The Company does not have any liability for the Taxes of any Person
under Treasury Regulations Section 1.1502-6 (or any corresponding provisions of
state, local or foreign Tax law), or as a transferee or successor, or by
contract or otherwise. the Company is not and has never been a member of an
affiliated, consolidated, combined or unitary group filing for federal or state
income tax purposes.

 

(l)     The Company has not entered into any agreement or arrangement with any
Taxing Authority that requires the Company (or any successor by merger) to take
any action or to refrain from taking any action. The Company is not a party to
any agreement with any Taxing Authority that would be terminated or adversely
affected as a result of the transactions contemplated by this Agreement.

 

(m)    To the extent applicable, the Company has properly and in a timely manner
documented its transfer pricing methodology in compliance with Section 6662(e)
(and any related sections) of the Code, the Treasury regulations promulgated
thereunder and any comparable provisions of state, local, domestic or foreign
Tax law.

 

(n)     The Company has not (i) participated (within the meaning of Treasury
Regulations § 1.6011-4(c)(3)) in any “reportable transaction” within the meaning
of Treasury Regulations § 1.6011-4(b) (and all predecessor regulations); (ii)
claimed any deduction, credit, or other tax benefit by reason of any “tax
shelter” within the meaning of former Section 6111(c) of the Code and the
Treasury Regulations thereunder or any “confidential corporate tax shelter”
within the meaning of former Section 6111(d) of the Code and the Treasury
Regulations thereunder; or (iii) purchased or otherwise acquired an interest in
any “potentially abusive tax shelter” within the meaning of any predecessor to
Treasury Regulations § 301.6112-1. The Company has disclosed on its Tax Returns
all positions taken therein that could give rise to a substantial understatement
of Tax within the meaning of Section 6662 of the Code (or any similar provision
of state, local or foreign law).

 

(o)     All payments by or to the Company comply with all applicable transfer
pricing requirements imposed by any Governmental Entity, and the Company has
made available to Parent accurate and complete copies of all transfer pricing
documentation prepared pursuant to Treasury Regulation § 1.6662-6 (or any
similar foreign statutory, regulatory, or administrative provision) by or with
respect to each the Company during the past five years.

 

(p)     The Company is in full compliance with all terms and conditions of any
Tax exemption, Tax holiday or other Tax reduction agreement or order of a taxing
authority, and the consummation of the transactions contemplated by this
Agreement will not have any adverse effect on the continued validity and
effectiveness of any such Tax exemption, Tax holiday or other Tax reduction
agreement or order.

 

(q)     There is no material property or obligation of the Company, including
uncashed checks to vendors, customers, or employees, non-refunded overpayments,
or unclaimed subscription balances, that is escheatable to any state or
municipality under any applicable escheatment laws as of the date hereof or that
may at any time after the date hereof become escheatable to any state or
municipality under any applicable escheatment laws.

 

 
23

--------------------------------------------------------------------------------

 

  

3.09.       Title to Property and Assets.

 

(a)     The Company has good and marketable title to, or valid leasehold
interests in, all Personal Property owned, held or used by the Company. Such
Personal Property constitutes all Personal Property used to conduct the business
of the Company as it is presently conducted. None of such Personal Property is
owned by any other Person without a valid and enforceable right of the Company
to use and possess such Personal Property. None of such Personal Property is
subject to any Lien of any nature whatsoever.

 

(b)     The Company does not own any Real Property, nor has the Company ever
owned any Real Property. Schedule 3.09(b) sets forth a list of all Real Property
currently leased by the Company or otherwise used or occupied by the Company
(the “Leased Real Property”), the name of the lessor, the date of the lease and
each amendment thereto and the aggregate annual rent payable under any such
lease. The Company has delivered to Parent true and complete copies of all
leases, lease guaranties, subleases or other agreements for the leasing, use or
occupancy of, or otherwise granting a right in or relating to, the Leased Real
Property, including all amendments, terminations and modifications thereof (the
“Lease Agreements”). Except as listed on Schedule 3.09(b), the consummation of
the transactions contemplated by this Agreement or any other Transaction
Document to which the Company is a party will not affect the rights of the
Company to the continued use and possession of the Leased Real Property. To the
knowledge of the Company, the Leased Real Property is in reasonable operating
condition and repair, free from structural, physical and mechanical defects, is
maintained in a manner consistent with standards generally followed with respect
to similar properties and is structurally sufficient and otherwise suitable for
the conduct of the business as presently conducted.

 

(c)     Schedule 3.09(c) lists all material items of equipment owned or leased
by the Company. Such equipment is used for the conduct of the business of the
Company as currently conducted and in reasonable operating condition, regularly
and properly maintained, subject to normal wear and tear.

 

(d)     Except as set forth on Schedule 3.09(d), all of the assets of the
Company are owned by the Company free and clear of all Liens. The Company has
sole and exclusive ownership of, free and clear of any Liens, or the valid right
to use, unrestricted by Contract, all customer lists, customer contact
information, customer correspondence and customer licensing and purchasing
histories relating to current and former customers of the Company and their
transaction of business with the Company. No Person other than the Company
possesses any licenses, claims or rights with respect to the use of any such
customer information owned by the Company.

 

3.10.       Intellectual Property.

 

(a)     The Company owns, is licensed or otherwise possesses legally
transferable and enforceable rights to use all Intellectual Property which is
necessary for the conduct of, or used in, the business of the Company as
presently conducted, and such rights will not be adversely affected by the
consummation of the transactions contemplated by this Agreement or any other
Transaction Document to which the Company is a party. Except as set forth on
Schedule 3.10(a), the Company has not licensed any of its Intellectual Property,
including in source code form, to any party or entered into any exclusive or
non-exclusive licenses or agreements relating to any of its Intellectual
Property with any party.

 

(b)     Schedule 3.10(b) sets forth a true and complete list of (i) all computer
programs (source code or object code) owned by the Company (collectively, the
“Owned Software”), and (ii) all computer programs (source code or object code)
licensed to the Company by any third party (other than any off-the-shelf
computer program that is so licensed under a shrink wrap or similar form of
license) that is material to the business of the Company (collectively, the
“Licensed Software” and, together with the Owned Software, the “Software”). The
Company has good, marketable and exclusive title to, and the valid and
enforceable power and unqualified right to sell, license, lease, transfer, use
or otherwise exploit, all versions and releases of the Owned Software and all
copyrights thereof, free and clear of all Liens. The Company is in possession of
the source code and object code for each computer program included in the Owned
Software. The Company is in possession of the object code and user manuals (if
any) for each computer program included in the Licensed Software. To the
knowledge of the Company, no person other than the Company has any right or
interest of any kind or nature in or with respect to the Owned Software or any
portion thereof or any rights to sell, license, lease, transfer, use or
otherwise exploit the Owned Software or any portion thereof.

 

 
24

--------------------------------------------------------------------------------

 

  

(c)     Schedule 3.10(c) sets forth a true and complete list of (i) all patents
and patent applications, all registered and unregistered trademarks, tradenames,
service marks and copyrights and all maskworks included in the Intellectual
Property of the Company, showing the jurisdictions in which each such
Intellectual Property right has been issued or registered or in which any
application for such issuance or registration has been filed, (ii) all licenses,
sublicenses and other agreements to which the Company is a party and pursuant to
which any person is authorized to use any Intellectual Property of the Company
and (iii) all third-party patents, trademarks or copyrights including Licensed
Software (collectively, “Third Party Intellectual Property Rights”) that are
incorporated in, are or form a part of any product or service offering of the
Company, including products or service offerings that are currently under
development, and the Company has entered into legally enforceable licenses,
sublicenses or other agreements authorizing the use of such Third Party
Intellectual Property Rights by the Company, each of which is listed on Schedule
3.10(c).

 

(d)     To the knowledge of the Company, there is no, and there never has been
any, unauthorized use, disclosure, infringement or misappropriation, or any
allegation made thereof, of any Intellectual Property rights of the Company by
any third party, including any employee or former employee of the Company. To
the knowledge of the Company, there is no, and there never has been any,
unauthorized use, disclosure, infringement or misappropriation, or any
allegation made thereof, of any Intellectual Property rights of any third party
by the Company or by any employee of the Company. To the knowledge of the
Company, there is no, and there never has been any, unauthorized use,
disclosure, infringement or misappropriation of any Third Party Intellectual
Property Rights by the Company or, to the knowledge of the Company, by any
employee or former employee of the Company. The Company has not entered into any
agreement to indemnify any other person against any charge of infringement of
any Intellectual Property or Third Party Intellectual Property Rights.

 

(e)     The Company is not, or as a result of the execution, delivery or
performance of this Agreement or any other Transaction Document by the Company
or the consummation of any transaction contemplated hereby or thereby, will not
be, in material breach of any license, sublicense or other agreement relating to
the Intellectual Property or Third Party Intellectual Property Rights.

 

(f)     All patents, registered trademarks, service marks and copyrights held by
the Company are valid and subsisting. The Company (i) has not been sued in any
action, suit or proceeding that involves, nor has it otherwise been notified of,
an objection or claim of infringement of any of its Intellectual Property or any
patents, trademarks, service marks or copyrights or violation of any trade
secret or other proprietary right of any third party, (ii) has no knowledge that
the manufacturing, marketing, licensing or sale of its products or service
offerings infringes, or is claimed to infringe, any patent, trademark, service
mark, copyright, trade secret or other proprietary right of any third party and
(iii) has not brought any action, suit or proceeding for infringement of
Intellectual Property or breach of any license or agreement involving
Intellectual Property against any third party.

 

(g)     The Company has secured valid written assignments from all Persons who
contributed to the creation or development of the Intellectual Property of the
Company of the rights to such contributions that are not already owned by the
Company by operation of law.

 

 
25

--------------------------------------------------------------------------------

 

  

(h)     The Company has taken all Commercially Reasonable Efforts to protect and
preserve the confidentiality of all Intellectual Property of the Company not
otherwise protected by patents, patent applications or copyright (collectively,
“Confidential Information”). All use, disclosure or appropriation of
Confidential Information owned by the Company by or to a third party has been
pursuant to the terms of a written agreement between the Company and such third
party. All use, disclosure, or appropriation of Confidential Information not
owned by the Company has been pursuant to the terms of a written agreement
between the Company and the owner of such Confidential Information or is
otherwise lawful.

 

3.11.       Accounts Receivable; Accounts Payable.

 

(a)     Schedule 3.11(a) sets forth a list of all accounts receivable of the
Company as of the date of this Agreement, with a range of days elapsed since the
invoice date for each such account receivable, and the aggregate amount of
reserves or allowances for doubtful accounts. All such accounts receivable are
bona fide, arose in the Ordinary Course of Business and are collectible in the
book amounts thereof, less the allowance for doubtful accounts and returns which
are adequate and have been determined in accordance with GAAP and consistent
with the past practices of the Company as reflected in the Financial Statements.
None of such accounts receivable are subject to any material claim of offset or
recoupment or counterclaim, subject to allowances and accruals for bad debt as
reflected in the Financial Statements, and the Company has no knowledge of any
specific facts that would reasonably be expected to give rise to any such claim.
No material amount of such accounts receivable is contingent upon the
performance by the Company of any obligation which will not have been performed
by the Company prior to the Closing. No agreement for deduction or discount with
respect to any such accounts receivable has been made with any third party. No
Person has any Lien on any of such accounts receivable, and no request or
agreement for deduction or discount has been made with respect to any of such
accounts receivable.

 

(b)     The accounts payable of the Company reflected in the Financial
Statements or accrued since December 31, 2014 arose from bona fide transactions
in the Ordinary Course of Business and have been accounted for in accordance
with the Company’s GAAP.

 

3.12.       Compliance; Permits.

 

(a)     Compliance. The Company has not received any notice that it is in
conflict with, or in default or in violation of, any Applicable Laws. No Action
by any Governmental Entity is pending, or to the knowledge of the Company, has
been threatened, against the Company. There is no Governmental Order binding
upon the Company.

 

(b)     Permits. The Company holds, to the extent required by Applicable Law,
all Permits for the operation of the business of the Company as presently
conducted. Schedule 3.12(b) is a complete list of all such Permits. No
suspension or cancellation of any such Permit is pending or, to the knowledge of
the Company, threatened, and the Company is in compliance in all material
respects with the terms of such Permits.

 

3.13.      Brokers’ and Finders’ Fees. The Company has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any other Transaction Document to which the Company is a party or any
transaction contemplated hereby or thereby.

 

3.14.       Restrictions on Business Activities. The Company has not entered
into any Contract under which the Company is, or Parent, the Surviving Entity,
or any of their Subsidiaries after the Closing would reasonably be expected to
be, restricted from conducting business as each is conducting its business on
the date hereof, in any geographic area, during any period of time or in any
segment of any market.

 

 
26

--------------------------------------------------------------------------------

 

  

3.15.       Employment Matters.

 

(a)     To the knowledge of the Company, no Continuing Employee has any plan or
intention to terminate employment with the Company. Schedule 3.15(a) contains a
true and complete list of all persons employed by the Company, including the
respective dates of hire of each, a description of material compensation
arrangements (other than employee benefit plans set forth on Schedule 3.16), a
list of other terms of any and all material agreements between the Company and
such person affecting such persons, and whether such person is classified as
exempt or non-exempt, whether each such person is actively at work or on
inactive or leave status, the reason for such inactive or leave status, the date
the inactive or leave status started, and the anticipated date of such person’s
return to work from such inactive or leave status.

 

(b)     To the knowledge of the Company, no employees of the Company are party
to or are bound by any agreement or commitment, or subject to any restriction,
including agreements related to previous employment, containing confidentiality,
non-compete or similar restrictive covenants, which now or in the future may
adversely affect the business of the Company, the Surviving Entity or the
performance by any of the Continuing Employees of their duties for the Surviving
Entity.

 

(c)     None of the employees of the Company is represented by a labor union,
and the Company is not subject to any collective bargaining or similar agreement
with respect to any of its employees. There is no labor dispute, strike, work
stoppage or other labor trouble (including any organizational drive) against the
Company pending or, to the knowledge of the Company, threatened.

 

(d)     Neither the Company nor, to the knowledge of the Company, any employee
or representative of the Company has committed or engaged in any unfair labor
practice in connection with the conduct of the business of the Company, and
there is no action, suit, claim, charge or complaint against the Company pending
or, to the knowledge of the Company, threatened or reasonably anticipated
relating to any labor, safety or discrimination matters involving any employee
of the Company, including charges of unfair labor practices or discrimination
complaints.

 

(e)     To the knowledge of the Company, none of the Continuing Employees has,
within the last five years, been convicted of or plead guilty to any crime
constituting a felony or involving dishonesty, false statement, theft, fraud, or
sexual misconduct.

 

3.16.       Employee Benefit Plans.

 

(a)     Schedule 3.16 lists each Employee Benefit Plan that the Company or any
ERISA Affiliate maintains or to which the Company or any ERISA Affiliate
contributes or is a participating employer (collectively, the “Company Benefit
Plans”). With respect to each Company Benefit Plan, the Company has delivered to
Parent true and complete copies of the plan documents and summary plan
descriptions, the most recent determination letter (or opinion letter) received
from the Internal Revenue Service, the most recent Form 5500 Annual Report, the
most recent actuarial reports (including any estimates of retiree medical
liabilities), the most recent PBGC Form 1 and all related trust agreements,
insurance contracts and other funding agreements associated with such Company
Benefit Plan.

 

(b)     With respect to each Company Benefit Plan (and each related trust,
insurance contract or fund), no event has occurred and there exists no condition
or set of circumstances, in connection with which the Company or any ERISA
Affiliate would be subject to any material liability under ERISA, the Code or
any other Applicable Law.

 

 
27

--------------------------------------------------------------------------------

 

  

(c)     Each Company Benefit Plan (and each related trust, insurance contract or
fund) has been administered and operated in material compliance with the terms
of the applicable controlling documents and with the applicable provisions of
ERISA, the Code and all other Applicable Laws. Each Company Benefit Plan
(including any material amendments thereto) that is capable of approval by, or
registration for or qualification for special tax status with, the appropriate
taxation, social security or supervisory authorities in the relevant
jurisdiction has received such approval, registration or qualification or there
remains a period of time in which to obtain such approval, registration or
qualification retroactive to the date of any material amendment that has not
previously received such approval, registration or qualification.

 

(d)     Except as set forth on Schedule 3.16(d), all required reports,
descriptions and disclosures have been filed or distributed appropriately with
respect to each Company Benefit Plan. The requirements of Part 6 of Subtitle B
of Title I of ERISA and of Section 4980B of the Code have been met with respect
to each Employee Welfare Benefit Plan that is a group health plan.

 

(e)     All contributions (including all employer contributions and employee
salary reduction contributions) that are due and owing have been paid to each
Company Benefit Plan (or related trust or held in the general assets of the
Company or one or more ERISA Affiliates or accrued, as appropriate), and all
contributions for any period ending on or before the Closing Date that are not
yet due have been paid to each Company Benefit Plan or accrued in accordance
with the past custom and practice of the Company and the ERISA Affiliates. All
premiums or other payments for all periods ending on or before the Closing Date
have been paid with respect to each Company Benefit Plan that is an Employee
Welfare Benefit Plan.

 

(f)     Each Company Benefit Plan that is an Employee Pension Benefit Plan and
that is intended to meet the requirements of a “qualified plan” under Section
401(a) of the Code meets such requirements and has either received or applied
for (or has time remaining to apply for) a favorable determination letter (or,
in the case of a prototype plan, an opinion letter) from the Internal Revenue
Service within the applicable remedial amendment periods and has not, since
receipt of the most recent favorable determination letter, been amended or
operated in a way that would adversely affect such qualified status.

 

(g)     The Company has no obligations with respect to any Company Benefit Plan
subject to the minimum funding requirements of Section 412 of the Code or Title
IV of ERISA and no Company Benefit Plan sponsored, maintained or contributed to
by the Company or any ERISA Affiliate within the six years prior to the Closing
is or has been subject to Title IV of ERISA.

 

(h)     Each trust intended to be exempt from federal income taxation pursuant
to Section 501 (c)(9) of the Code that is part of any Company Benefit Plan
satisfies the requirements of such section and has received a favorable
determination letter from the Internal Revenue Service regarding such exempt
status and has not, since receipt of the most recent favorable determination
letter, been amended or operated in a way that would adversely affect such
exempt status.

 

(i)     Neither the Company nor any ERISA Affiliate maintains or contributes to,
nor has the Company or any ERISA Affiliate ever maintained or contributed to,
any Employee Welfare Benefit Plan providing medical, health or life insurance or
other welfare type benefits for current or future retired or terminated
employees, their spouses or their dependents (other than in accordance with
Section 4980B of the Code) that cannot be unilaterally terminated by the Company
or an ERISA Affiliate.

 

(j)     Neither the Company nor any ERISA Affiliate, nor to the knowledge of the
Company, any Representative of the Company or any ERISA Affiliate, has made any
oral or written representation or commitment with respect to any aspect of any
Company Benefit Plan that is not in accordance with the written or otherwise
preexisting terms and provisions of such Company Benefit Plan. Neither the
Company nor any ERISA Affiliate has entered into any agreement, arrangement or
understanding, whether written or oral, with any trade union, works council or
other employee representative body or any number or category of its employees
that would prevent, restrict or impede the implementation of any lay-off,
redundancy, severance or similar program within its or their respective
workforces (or any part of them).

 

 
28

--------------------------------------------------------------------------------

 

  

(k)     There are no unresolved claims or disputes under the terms of, or in
connection with, any Company Benefit Plan (other than routine undisputed claims
for benefits), and no action, legal or otherwise, has been commenced with
respect to any such claim or dispute.

 

(l)      With respect to each Company Benefit Plan that the Company or any ERISA
Affiliate maintains or ever has maintained or to which any of them contributes
or has ever contributed:

 

(i)     There have been no Prohibited Transactions with respect to any such
Company Benefit Plan that would subject the Company or any ERISA Affiliate to a
material tax or penalty imposed pursuant to Section 4975 of the Code or Section
502(c), (i) or (l) of ERISA.

 

(ii)     Neither the Company nor any ERISA Affiliate (by way of indemnification,
directly or otherwise) nor, to the knowledge of the Company, any Fiduciary has
any liability for breach of fiduciary duty or any failure to act or comply in
connection with the administration or investment of the assets of any Company
Benefit Plan.

 

(iii)    No Action with respect to the administration or the investment of the
assets of any Company Benefit Plan (other than routine claims for benefits) is
pending or, to the knowledge of the Company, threatened, and to the knowledge of
the Company, there is no basis for any such Action.

 

(iv)     Neither Parent nor the Company has or will have after the Closing Date
any liability relating to any Employee Benefit Plan maintained by an ERISA
Affiliate except the Company Benefit Plans.

 

(m)     Neither the Company nor any ERISA Affiliate contributes to or has ever
contributed to any multiple employer plan or Multiemployer Plan or has any
liability (including withdrawal liability) under any Multiemployer Plan.

 

(n)     Except as set forth on Schedule 3.16(n), the execution of this Agreement
and any other Transaction Document by the Company and the consummation of the
transactions contemplated hereby or thereby will not (either alone or upon the
occurrence of any additional or subsequent events) constitute an event under any
Company Benefit Plan that will or may result in any payment (whether of
severance pay or otherwise), acceleration of payment, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any employee of the Company or any ERISA Affiliate.
There is no contract, agreement, plan or arrangement with an employee to which
the Company or any ERISA Affiliate is a party that, individually or collectively
and as a result of the transactions contemplated by this Agreement or any other
Transaction Document to which the Company is a party (whether alone or upon the
occurrence of any additional or subsequent events), would reasonably be expected
to give rise to the payment of any amount that would not be deductible pursuant
to Section 280G of the Code.

 

 
29

--------------------------------------------------------------------------------

 

  

3.17.       Environmental Matters.

 

(a)     To the knowledge of the Company, the Company is and has at all times
been in compliance with all Environmental Laws in all material respects, and no
Action has been made, given, filed or commenced (or, to the knowledge of the
Company, threatened) by any person against the Company alleging any failure to
comply with any Environmental Law or seeking contribution towards, or
participation in, any remediation of any contamination of any property or thing
with Hazardous Materials. The Company has obtained, and is and has at all times
been in compliance in all material respects with all of the terms and conditions
of, all permits, licenses and other authorizations that are required under any
Environmental Law and has at all times complied with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables that are contained in any applicable Environmental Law.

 

(b)     To the knowledge of the Company, no physical condition exists on or
under any property that may have been caused by or impacted by the operations or
activities of the Company that could give rise to any investigative, remedial or
other obligation under any Environmental Law or that could result in any kind of
liability to any third party claiming damage to person or property as a result
of such physical condition.

 

(c)     All properties and equipment used in the business of the Company are and
have been free of Hazardous Materials, except for batteries, computers and other
items normally found in an office.

 

(d)     The Company has provided to Parent true and complete copies of all
internal and external environmental audits and studies in its possession or
control relating to the Company and all correspondence on substantial
environmental matters relating to the Company.

 

3.18.       Material Contracts. Schedule 3.18 sets forth a list of all Material
Contracts including the name of the parties thereto, the date of each such
Material Contract and each amendment thereto. To the knowledge of the Company,
each of the Material Contracts is in full force and effect. Each of the Material
Contracts is valid and enforceable against the Company and, to the knowledge of
the Company, against each other party thereto. The Company is not in default, no
payments or other obligations are past due, and no circumstance exists that,
with notice, the passage of time or both, could constitute a default under any
Material Contract by the Company or, to the knowledge of the Company, by any
other party thereto. The Company has not received any notice of a default,
alleged failure to perform or any offset or counterclaim with respect to any
Material Contract that has not been fully remedied and withdrawn. Except as
listed on Schedule 3.18, the consummation of the transactions contemplated by
this Agreement or any other Transaction Document to which the Company is a party
will not affect the enforceability against any Person of any such Material
Contract. The Company has provided Parent with true and complete copies of all
Material Contracts including all amendments, terminations and modifications
thereof.

 

3.19.       Insurance. The Company has made available to Parent true and
complete copies of all policies of insurance of the Company currently in effect,
a list of which is attached as Schedule 3.19. All of the policies relating to
insurance maintained by the Company (or any comparable policies entered into as
a replacement thereof) are in full force and effect and the Company has not
received any notice of cancellation with respect thereto. The Company does not
have any liability for unpaid premium or premium adjustments for such policies
of insurance not properly reflected in the Financial Statements. All claims
under any such policy or bond have been duly and timely filed. Schedule 3.19
describes any self-insurance arrangements affecting the Company. Except as set
forth on Schedule 3.19, there have been no claims made under any of the
Company’s insurance policies at any time during the five year period prior to
the date hereof. The Company has not received written notice from any insurer
denying, disputing or reserving rights with respect to any claim (or coverage
with respect thereto) made by the Company.

 

 
30

--------------------------------------------------------------------------------

 

  

3.20.       Transactions with Related Parties; Additional Member Interests.

 

(a)     Except as listed on Schedule 3.20(a), no employee, officer or director
of the Company, any member of the Company Board, or any member of his or her
immediate family, is indebted to the Company, nor is the Company indebted (or
committed to make loans or extend or guarantee credit) to any of them. None of
such Persons has any direct or indirect ownership interest in (a) any Person
with which the Company is affiliated or with which the Company has a business
relationship or (b) any Person that competes with the Company (other than the
ownership of less than five percent (5%) of the outstanding class of publicly
traded stock in publicly traded companies that may compete with the Company).
Except as set forth on Schedule 3.20(a) (the “Related Party Transactions”), no
employee, officer or director of the Company, any member of the Company Board,
or any member of his or her immediate family, is, directly or indirectly, a
party to or interested in any Contract with the Company or any of its
Affiliates. The Related Party Transactions were each entered into on an
arm’s-length basis on terms no less favorable to the Company than any Contract
entered into by the Company with Persons other than an employee, officer or
director of the Company, any member of the Company Board, or any member of his
or her immediate family.

 

(b)     Schedule 3.20(b) sets forth (by individual and by entity) each Person
(other than the Company) in which the Company Member or any of his Affiliates
has an Equity Interest or serves as an officer, director, executive, member,
manager, shareholder, partner, consultant or employee (collectively, the
“Additional Member Interests”).  None of the Additional Member Interests are in
the business of providing sales or services to casinos or locations providing
gaming services or sell, offer to sell or plan to offer to sell services or
products which are competitive with those currently sold or proposed to be sold
by the Company, Parent, Merger Sub or the Surviving Entity.

 

3.21.       Books and Records. The Company maintains accurate records of all
meetings and other limited liability company actions of the Company Member and
Company Board. The equity ledger of the Company is complete and reflects all
issuances, transfers, repurchases and cancellations of Equity Interests of the
Company. True and complete copies of the minute books and the equity ledger of
the Company have been made available to Parent and will be delivered to Parent
at the Closing.

 

3.22.       Absence of Changes. Except as listed on Schedule 3.22, since
December 31, 2014, the Company has conducted its business in the Ordinary Course
of Business and, without limiting the generality of the foregoing, there has not
been any Company Material Adverse Effect since such date, and, to the knowledge
of the Company, no fact or condition specific to the Company exists since such
date which would reasonably be expected to have a Company Material Adverse
Effect. Additionally, since December 31, 2014, to the knowledge of the Company,
there has not occurred, and the Company has not incurred or suffered, any event,
circumstances or fact that materially impairs the Company’s assets.

 

3.23.       Product Warranties; Services. Schedule 3.23 sets forth (a) a
description of the written warranties, if any, with respect to the products or
services of the Company, (b) a description of each outstanding warranty claim
that has been made (and not satisfied) by any of the Company’s customers with
respect to products or services provided to such customer by the Company prior
to the date of this Agreement, and (c) the status of any work performed by the
Company to satisfy any such claims. The Company has no knowledge of any specific
facts that would reasonably be expected to give rise to any warranty liabilities
in the future. All warranties of the Company with respect to the products and
services provided by the Company are set forth on Schedule 3.23, and the Company
has made no oral warranties.

 

3.24.       Customers and Suppliers.

 

(a)     Schedule 3.24(a) lists the Company’s top twenty customers for the most
recent fiscal year ended prior to the date of this Agreement and sets forth
opposite the name of each such customer the dollar amount of sales attributable
to such customer for such period. The Company has a fully executed Contract or
other evidence of agreement to material terms with each such customer. Except as
set forth on Schedule 3.24(a), the Company is not engaged in any material
dispute with any current customer, to the knowledge of the Company, no event or
condition exists which would reasonably be likely to result in such a dispute,
and no such customer has notified the Company within the past 12 months that it
intends to terminate or reduce its business relations with the Company.

 

 
31

--------------------------------------------------------------------------------

 

  

(b)     Schedule 3.24(b) lists the Company’s top twenty vendors for the most
recent fiscal year ended prior to the date of this Agreement and sets forth
opposite the name of each such vendor the dollar amount of spend attributable to
such vendor for such period. Except as set forth on Schedule 3.24(b), the
Company is not engaged in any material dispute with any current vendor, to the
knowledge of the Company, no event or condition exists which would reasonably be
likely to result in such a dispute, and no such vendor has notified the Company
in the past 12 months that it intends to terminate or reduce its business
relations with the Company.

 

3.25.       Bank Accounts; Letters of Credit. Schedule 3.25 set forth a true and
complete list of (a) each bank or financial institution in which the Company has
an account, safe deposit box or lockbox, or maintains a banking, custodial,
trading or similar relationship, the number of each such account or box, and the
names of all Persons authorized to draw thereon or to having signatory power or
access thereto, and (b) each letter of credit, surety or performance bond, or
other similar obligations, together with any deposits with third parties
(including landlords) of the Company if funded to secure future performance
obligations of the Company. Each such letter of credit, surety or performance
bond or other obligation or deposit was established in the Ordinary Course of
Business and no funding claim has been made with respect thereto.

 

3.26.       Assets Used in the Business. The assets of the Company as of the
Closing constitute all of the assets (real or personal), properties, licenses,
rights and agreements which are used in the conduct of the business of the
Company, as presently conducted, and include all assets, properties, licenses,
rights and agreements reasonably necessary to conduct the business of the
Company in substantially the same manner as it has been historically conducted
and conducted as of the date hereof.

 

3.27.       Dissenter’s or Appraisal Rights. No Applicable Law providing
dissenters’, appraisal or similar rights to the Company Member with respect to
the Existing Company Interests shall apply or be incorporated into this
Agreement, any Transaction Document or the transactions contemplated hereby or
thereby.

 

3.28.      Disclosures. The Company and the Company Member have made available
to Parent and Merger Sub all the information reasonably available to the Company
and the Company Member that Parent and Merger Sub have requested for deciding
whether to enter into this Agreement. No representation or warranty of the
Company or the Company Member contained in this Agreement (including any Exhibit
or Schedule hereto) or any other Transaction Document, as qualified by the
Company Disclosure Schedule, and no certificate furnished or to be furnished by
the Company or the Company Member to Parent and Merger Sub at the Closing
contains any untrue statement of a material fact or, to the knowledge of the
Company, omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

 

 
32

--------------------------------------------------------------------------------

 

  

Article IV.

REPRESENTATIONS AND WARRANTIES
OF PARENT AND MERGER SUB

 

Parent and Merger Sub hereby represent and warrant to the Company that the
statements contained below are true and correct, except as set forth in the
Parent Disclosure Schedule or in any Parent SEC Filing (as defined below), on
the date hereof and at the Effective Time.

 

4.01.       Organizational Matters.

 

(a)     Organization, Standing and Power to Conduct Business. Each of Parent and
Merger Sub is a corporation duly organized, validly existing, and in good
standing under the laws of the state of its incorporation and has all requisite
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted.

 

(b)     Constituent Documents. True and complete copies of the Constituent
Documents of Parent and Merger Sub, in each case as amended to date and
currently in effect, are set forth on Schedule 4.01(b). There has been no
violation of any of the provisions of such Constituent Documents.

 

(c)      No Subsidiaries. Parent does not have any Subsidiaries, other than
Merger Sub.

 

4.02.       Authority and Due Execution.

 

(a)     Authority. Each of Parent and Merger Sub has all requisite corporate
power and authority to enter into and to perform its obligations under this
Agreement and the other Transaction Documents and, subject to, in the case of
the consummation of the Merger and payment of the Merger Consideration, Parent
Stockholder Approval, to consummate the transactions contemplated by this
Agreement and the Transaction Documents. The execution and delivery of this
Agreement and the other Transaction Documents by Parent and Merger Sub and the
consummation by Parent and Merger Sub of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action on the
part of Parent and Merger Sub and no other corporate proceedings on the part of
Parent or Merger Sub is necessary to authorize the execution and delivery of
this Agreement, the other Transaction Documents or to consummate the Merger and
the other transactions contemplated hereby and thereby, subject only, in the
case of the consummation of the Merger and payment of the Merger Consideration,
to the receipt of Parent Stockholder Approval.

 

(b)     Due Execution. This Agreement has been duly executed and delivered by
Parent and Merger Sub and, assuming due execution and delivery by the other
parties hereto, constitutes the valid and binding obligation of Parent and
Merger Sub, enforceable against each of them in accordance with its terms,
subject to the effect of any applicable Enforceability Exceptions. When each
other Transaction Document to which Parent or Merger Sub is or will be a party
has been duly executed and delivered by Parent or Merger Sub (as applicable),
and assuming due execution and delivery by the other party(ies) thereto, such
Transaction Document will constitute a legal, valid and binding obligation of
Parent and/or Merger Sub, enforceable against each of the them in accordance
with its terms, subject to the effect of any applicable Enforceability
Exceptions.

 

4.03.       Non-Contravention and Consents.

 

(a)     The execution and delivery of this Agreement and each other Transaction
Document by Parent and Merger Sub does not, and the performance of this
Agreement and each other Transaction Document by Parent and Merger Sub will not,
(i) conflict with or violate the Parent’s or Merger Sub’s Constituent Documents,
in each case as amended to date and currently in effect, or (ii) conflict with
or violate any Applicable Laws or (iii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or impair the rights of Parent or Merger Sub or alter the rights
or obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the Parent’s or Merger Sub’s assets or properties
pursuant to, any obligation to which Parent or Merger Sub is a party or by which
Parent or Merger Sub may be bound.

 

 
33

--------------------------------------------------------------------------------

 

  

(b)     Except as set forth on Schedule 4.03(b), no Consent under any agreement
to which Parent or Merger Sub is a party is required to be obtained in
connection with the execution, delivery or performance of this Agreement or any
other Transaction Document by Parent or Merger Sub or the consummation of the
transactions contemplated hereby or thereby.

 

(c)     Except for the filing of the Merger Filings or as set forth on Schedule
4.03(c), no Consent of any Governmental Entity is required to be obtained or
made by Parent or Merger Sub in connection with the execution, delivery and
performance of this Agreement or any other Transaction Document by Parent or
Merger Sub or the consummation of the transactions contemplated hereby or
thereby.

 

4.04.       Litigation. As of the Closing Date, there is no Action pending or,
to the knowledge of Parent or Merger Sub, threatened in writing against Parent
or Merger Sub relating to the transactions contemplated by this Agreement or any
other Transaction Document to which Parent or Merger Sub is a party.

 

4.05.       Parent Common Stock.

 

(a)     The authorized capital stock of Parent consists of 25,000,000 shares of
Parent Common Stock, of which 11,668,395 shares are issued and outstanding as of
December 31, 2015. The outstanding shares of Parent Common Stock (i) have been
duly authorized and validly issued and are fully paid and non-assessable, (ii)
were issued in compliance with all applicable federal and state securities laws
and (iii) have not been issued in violation of, nor are they subject to,
preemptive rights of any Parent stockholder.

 

(b)     The shares of Parent Common Stock to be issued as Merger Consideration,
when issued in accordance with the terms of this Agreement, (i) will be duly
authorized, validly issued, fully paid and nonassessable, (ii) will not be
subject to preemptive rights of any Person, (iii) will be free of restrictions
on transfer other than restrictions on transfer under this Agreement, the
Transaction Documents and applicable state and federal securities laws, and (iv)
assuming the accuracy of the representations of the Company Member set forth in
the Investment Letter executed by such Company Member, substantially in the form
attached hereto as Exhibit C (the “Investment Letter”) and subject to filings
made pursuant to Regulation D of the Securities Act and applicable state
securities laws, which have been made or will be made by Parent in a timely
manner after Closing, will be issued in compliance with all applicable federal
and state securities laws.

 

(c)     No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii)
of the Securities Act is applicable to Parent or, to the knowledge of Parent or
Merger Sub, any covered Person of Parent under such rule, except for such a
disqualifying event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is applicable.

 

(d)     Parent makes no representation or warranty as to whether Parent Common
Stock will continue to be listed on the NYSE MKT or any other market or exchange
or that Parent will meet any listing requirements for Parent Common Stock on
NYSE MKT or any other market or exchange.

 

 
34

--------------------------------------------------------------------------------

 

  

4.06.       Brokers’ and Finders’ Fees. Except for the fees, expenses and costs
of Innovation Capital, for which Parent shall be solely responsible, neither
Parent nor Merger Sub has incurred, nor will it incur, directly or indirectly,
any liability for brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with this Agreement or any other Transaction
Document to which Parent or Merger Sub is a party or any transaction
contemplated hereby or thereby.

 

4.07.       Parent SEC Filings.

 

(a)     Parent has timely made all filings required to be made by it with the
SEC since December 31, 2014 (such filings, the “Parent SEC Filings”). As of
their respective dates, the Parent SEC Filings complied as to form in all
material respects with the requirements of the Securities Act and the Exchange
Act, as the case may be.

 

(b)     The consolidated financial statements of Parent (including any related
notes and schedules thereto) included in the Parent SEC Filings complied as to
form, as of their respective dates of filing with the SEC (or, if amended or
superseded by a subsequent filing prior to the date hereof, as of the date of
such subsequent filing), in all material respects, with all applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto (except, in the case of unaudited statements, as permitted
by the rules of the SEC), have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved (except as may be disclosed
therein), and fairly present, in all material respects, the consolidated
financial position of Parent and its Subsidiaries and the consolidated results
of operations, changes in stockholders’ equity and cash flows of such companies
as of the dates and for the periods shown.

 

(c)     Parent (i) has established and maintained disclosure controls and
procedures and internal control over financial reporting (as such terms are
defined in paragraphs (e) and (f), respectively, of Rule 13a-15 under the
Exchange Act) as required by Rule 13a-15 under the Exchange Act, and (ii) has
disclosed based on its most recent evaluations, to its outside auditors and the
audit committee of the Parent Board (A) all significant deficiencies and
material weaknesses in the design or operation of internal control over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that are
reasonably likely to adversely affect Parent’s ability to record, process,
summarize and report financial data and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in
Parent’s internal control over financial reporting.

 

4.08.       Opinion of Financial Advisors. The Parent Board and the Transaction
Committee has received the written opinion of a financial advisor to the effect
that, as of the date of such opinion and based upon and subject to various
limitations, assumptions, factors and matters set forth therein, the payment of
the Merger Consideration by Parent is fair to the stockholders of Parent from a
financial point of view, in light of the rights and benefits accruing to Parent
as a result of the consummation of the transactions contemplated by this
Agreement, and a copy of such opinion will be delivered to Parent within two
days of the date of this Agreement.

 

4.09.       Net Operating Loss Carry Forwards. As of December 31, 2015, Parent’s
financial statements reflect an excess of $10,000,000 of net operating loss
carry forwards for both federal and state income tax reporting purposes and
Parent will provide a letter to such effect at the Closing Date.

 

4.10.        Working Capital. As of the Closing Date, the Parent Working Capital
shall be no less than $1,000,000.

 

4.11.       Trailing Twelve Months Financial Performance. As of the date of this
Agreement, the gross revenues for the trailing twelve months of Parent shall be
a minimum of $6,500,000 and there shall be a minimum of a 25% gross profit
margin with respect to such gross revenues of Parent.

 

 
35

--------------------------------------------------------------------------------

 

 

 

4.12.       Title to Property and Assets. Parent and Merger Sub each have good
and marketable title to, or valid leasehold interest in, all Personal Property
owned, held or used by Parent and Merger Sub. Such Personal Property constitutes
all Personal Property used to conduct the business of Parent and Merger Sub as
presently conducted. None of such Personal Property is owned by any other person
without a valid and enforceable right of Parent or Merger Sub, where applicable,
to use and possess such Personal Property. None of such Personal Property is
subject to any lien of any nature whatsoever.

 

4.13.       Real Property. Parent and Merger Sub do not currently own any Real
Property or, except with respect to the lease of property in McCook, Illinois
which, to the knowledge of Parent and Merger Sub will expire or be terminated in
April 2016, and leases for properties in Nevada, New Jersey and Florida, lease
any Real Property.

 

4.14.       Equipment. Schedule 4.14 lists all material items of equipment owned
or leased by Parent and Merger Sub. Such equipment is used for the conduct of
the business of Parent and Merger Sub as currently conducted and in reasonable
operating condition, regularly and properly maintained, subject to normal wear
and tear.

 

4.15.       Assets. All of the assets of Parent and Merger Sub are owned by
Parent or Merger Sub, where applicable, free and clear of all Liens. Parent and
Merger Sub have sole and exclusive ownership of, free and clear of any Liens, or
the valid right to use, unrestricted by Contract, all customer lists, customer
contact information, customer correspondence and customer licensing and
purchasing histories relating to current and former customers of Parent and
Merger Sub and their transaction of business with Parent and Merger Sub. No
Person other than Parent and Merger Sub possesses any licenses, claims or rights
with respect to the use of any such customer information owned by Parent or
Merger Sub.

 

4.16.       Compliance. Neither Parent nor Merger Sub has received any notice
that either is in conflict with, or default or in violation of, any Applicable
Law. No Action by any Governmental is pending, or to the knowledge of Parent or
Merger Sub, has been threatened, against either Parent or Merger Sub. There is
no Governmental Order binding upon Parent or Merger Sub.

 

4.17.       Permits. Parent and Merger Sub hold, to the extent required by
Applicable Law, all Permits for the operation of the business of Parent and
Merger Sub as presently conducted. No suspension or cancellation of any such
Permit is pending or, to the knowledge of Parent or Merger Sub, threatened, and
Parent and Merger Sub are in compliance in all materials respects with the terms
of such permits.

 

Article V.

COVENANTS

 

5.01.       Conduct of Business Prior to the Closing; Notice of Certain Events.

 

(a)     From the date hereof until the Closing, except as otherwise provided in
this Agreement or consented to in writing by Parent or the Company, as
applicable (which consent shall not be unreasonably withheld or delayed), each
of Parent and the Company shall (i) conduct its business in the Ordinary Course
of Business; and (ii) use Commercially Reasonable Efforts to maintain and
preserve intact the current organization, business and franchise of its business
and to preserve the rights, franchises, goodwill and relationships of its
employees, customers, lenders, suppliers, regulators and others having business
relationships with Parent or the Company, as applicable.

 

 
36

--------------------------------------------------------------------------------

 

  

(b)          Without limiting the foregoing, for greater certainty, from the
date hereof until the Closing Date, the Company shall:

 

(i)     not amend or propose to amend the Company Constituent Documents;

 

(ii)     not (x) split, combine or reclassify any Existing Company Interests,
(y) repurchase, redeem or otherwise acquire, or offer to repurchase, redeem or
otherwise acquire, any Existing Company Interests, or (z) enter into any
Contract with respect to the voting of, any Existing Company Interests;

 

(iii)     not issue, sell, pledge, dispose of or encumber any Existing Company
Interests;

 

(iv)     not, except as required by Applicable Law or by any Company Benefit
Plan or Contract in effect as of the date of this Agreement, increase the
compensation payable or that could become payable by the Company to its
employees, other than increases in compensation made in the Ordinary Course of
Business;

 

(v)     not acquire, by merger, consolidation, acquisition of stock or assets,
or otherwise, any business or Person or division thereof or make any loans,
advances or capital contributions to or investments in any Person;

 

(vi)     not (x) transfer, license, sell, lease or otherwise dispose of any
assets (whether by way of merger, consolidation, sale of stock or assets, or
otherwise), provided that the foregoing shall not prohibit the Company from
transferring, licensing, selling, leasing or disposing of obsolete equipment or
assets being replaced, in each case in the Ordinary Course of Business, or (y)
adopt or effect a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization;

 

(vii)     preserve and maintain all of its Permits;

 

(viii)    comply in all material respects with all Applicable Laws; and

 

(ix)     not take or permit any action that would cause any of the changes,
events or conductions described in Section 3.22.

 

For greater certainty, nothing in this Section 5.01 shall prohibit the Company
from making any Closing Distributions.

 

(c)           From the date hereof until the Closing, the Company shall promptly
notify Parent in writing of:

 

(i)     any fact, circumstance, event or action the existence, occurrence or
taking of which (x) has had, or could reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (y) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by the Company or the Company Member hereunder not being true and
correct or (z) has resulted in, or could reasonably be expected to result in,
the failure of any of the conditions set forth in Section 6.01 or Section 6.02
to be satisfied;

 

(ii)     any material deviation to the Company Projections or any fact,
circumstance, event or action the existence, occurrence or taking of which could
reasonably be expected to cause, individually or in the aggregate, a material
deviation to the Company Projections;

 

(iii)    any notice or other communication from any Person alleging that the
Consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

 
37

--------------------------------------------------------------------------------

 

  

(iv)     any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; and

 

(v)     any Actions commenced or, to the knowledge of the Company’s, threatened
against, relating to or involving or otherwise affecting the Company that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to Section 3.07 or that relates to the consummation of the
transactions contemplated by this Agreement.

 

Parent’s receipt of information pursuant to this Section 5.01 shall not operate
as a waiver or otherwise affect any representation, warranty or agreement given
or made by the Company or the Company Member in this Agreement and shall not be
deemed to amend or supplement the Company Disclosure Schedules.

 

(d)          Without limiting the foregoing, for greater certainly, from the
date hereof until the Closing Date, Parent and Merger Sub shall:

 

(i)     not acquire, by merger, consolidation, acquisition of stock or assets,
or otherwise, any business or Person or division thereof or make any loans,
advances or capital contributions to or investments in any Person;

 

(ii)     not (x) transfer, license, sell or lease or otherwise dispose of any
assets outside of the Ordinary Course of Business (whether by way of merger,
consolidation, sale of stock or assets, or otherwise), provided that the
foregoing shall not prohibit Parent or Merger Sub from transferring, licensing,
selling, leasing or disposing of obsolete equipment or assets being replaced in
each case in the Ordinary Course of Business, or (y) adopt or effect a plan of
complete or partial liquidation, dissolution, restructuring, recapitalization or
other reorganization;

 

(iii)     preserve and maintain all of its Permits;

 

(iv)     comply in all material respects with all Applicable Laws; and

 

(v)     not take or permit any action that would cause any material change of
circumstances of Parent or Merger Sub.

 

(e)           From the date hereof until the Closing, Parent and Merger Sub
shall notify the Company in writing of:

 

(i)     any fact, circumstance, event or action, the existence, occurrence or
taking of which (x) has had, or could reasonably be expected to have,
individually or in the aggregate, a Parent or Merger Sub Material Adverse
Effect, (y) has resulted in or could reasonably be expected to result in, any
representation or warranty made by Parent or Merger Sub hereunder not being true
and correct or (z) has resulted in or could reasonably be expected to result in
the failure of any of the conditions of this Agreement;

 

(ii)     any notice or other communication from any Person alleging that the
Consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

 

(iii)     any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; and

 

(iv)     any actions commenced or, to the knowledge of the Parent or Merger Sub,
threatened against, relating to or involving or otherwise affecting Parent or
Merger Sub that, if pending on the date of this Agreement, would have been
required to have been disclosed or that relates to the consummation of the
transactions contemplated by this Agreement.

 

 
38

--------------------------------------------------------------------------------

 

  

The Company’s receipt of information pursuant to this Section 5.01 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by Parent or Merger Sub in this Agreement and shall not
be deemed to amend or supplement the Disclosure Schedules of Parent and Merger
Sub.

 

5.02.       Closing Distributions. Each party hereto agrees that, subject to the
terms of this Agreement, the Parent Board may authorize, and Parent may make, in
each case in its sole discretion (as applicable), and the board of the Company
may authorize and the Company may make, in each case in its sole discretion (as
applicable) one or more distributions (collectively, the “Closing
Distributions”) at any time from the date hereof until the Effective Time (but
including the portion of the Closing Date prior to such Effective Time) to the
stockholders of Parent or the members of the Company, as the case may be, in
accordance with Applicable Law and the Constituent Documents of Parent and the
Constituent Documents of the Company.

 

5.03.       Access to Information.

 

(a)     From the date hereof until the Closing, each party shall (i) afford the
other parties and their Representatives full and free access to and the right to
inspect all of the Leased Real Property, properties, assets, premises, books and
records, Contracts and other documents and data related to that party; (ii)
furnish the other parties and their Representatives with such financial,
operating and other data and information related to that party as the other
parties or any of their Representatives may reasonably request; and (iii)
instruct the officers and employees of that party to cooperate with the other
parties in their investigation of the other party. Any investigation pursuant to
this Section 5.03 shall be conducted in such manner as not to interfere
unreasonably with the conduct of the business of the parties. No investigation
by a party or other information received by that party shall operate as a waiver
or otherwise affect any representation, warranty or agreement given or made by a
party in this Agreement.

 

(b)     Parent and the Company shall comply with, and shall cause their
respective Representatives to comply with, all of their respective obligations
under the Confidentiality Agreement, dated January 9, 2015 between Parent and
the Company (the “Confidentiality Agreement”), which shall survive the
termination of this Agreement in accordance with the terms set forth therein.

 

5.04.       No Solicitation of Other Bids.

 

(a)     The Company shall not, and shall not authorize or permit any of its
Affiliates or any of its or their Representatives to, directly or indirectly,
(i) encourage, solicit, initiate, facilitate or continue inquiries regarding an
Acquisition Proposal; (ii) enter into discussions or negotiations with, or
provide any information to, any Person concerning a possible Acquisition
Proposal; or (iii) enter into any agreements or other instruments (whether or
not binding) regarding an Acquisition Proposal. The Company shall immediately
cease and cause to be terminated, and shall cause its Affiliates and all of its
and their Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” shall mean any inquiry, proposal or offer from any Person
(other than Parent or any of its Affiliates) concerning (i) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving the Company; (ii) the issuance or acquisition
of Equity Interests of the Company; or (iii) the sale, lease, exchange or other
disposition of any significant portion of the Company's properties or assets.

 

 
39

--------------------------------------------------------------------------------

 

  

(b)     In addition to the other obligations under this Section 5.04(a), the
Company shall promptly (and in any event within three Business Days after
receipt thereof by the Company or its Representatives) advise Parent orally and
in writing of any Acquisition Proposal, any request for information with respect
to any Acquisition Proposal, or any inquiry with respect to or which could
reasonably be expected to result in an Acquisition Proposal, the material terms
and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person making the same.

 

(c)     The Company agrees that the rights and remedies for noncompliance with
this Section 5.04(c) shall include having such provision specifically enforced
by any court having equity jurisdiction, it being acknowledged and agreed that
any such breach or threatened breach shall cause irreparable injury to Parent
and that money damages would not provide an adequate remedy to Parent.

 

5.05.       Board Resolutions and Governance Issues.

 

(a)     The Company shall deliver herewith the written resolutions of the
Company Board and the Company Member (i) resolving that this Agreement and the
transactions contemplated herein are advisable and in the best interests of the
Company and the Company Member, and (ii) approving and adopting this Agreement
and the transactions contemplated herein, including the Merger.

 

(b)     Parent and Merger Sub shall deliver herewith the written resolutions of
Parent Board and the Merger Sub Board (i) resolving that this Agreement and the
transactions contemplated herein are advisable and in the best interests of
Parent, Parent’ stockholders and Merger Sub (as applicable), (ii) subject to
Parent Stockholder Approval, approving and adopting this Agreement and the
transactions contemplated herein, including the Merger and (iii) recommending
approval of this Agreement and the transactions contemplated hereby, including
adoption of the Merger, by the stockholders of Parent.

 

(c)     After the Closing Date, the Parent Board and Merger Sub Board shall be
constituted in a manner that is consistent with the terms of the Voting
Agreement, to the extent such agreement remains in effect.

 

5.06.      Resignations. The Company shall deliver to Parent written
resignations, effective as of the Closing Date, of the members of the Company
Board and the officers of the Company set forth on Schedule 5.06 at least five
Business Days prior to the Closing.

 

5.07.       Tax Matters.

 

(a)     It is intended that the Merger will constitute a reorganization within
the meaning of Section 368(a)(1)(A) and 368(a)(2)(D) of the Code and that this
Agreement shall constitute a plan of reorganization for purposes of Section 368
of the Code.

 

(b)     Pursuant to Treasury Regulations section 1.381(b)-1(a), the taxable year
of the Company will end at the Effective Time, and the Company will be
liquidated for federal income tax purposes as of the Effective Time. The Company
Member, as sole member of the Company, shall be allocated income or loss with
respect to the Company’s short tax year ending at the Effective Time, and shall
be liable for any Tax liability with respect to income allocated for such short
tax year. The Company Member shall timely prepare and file the final Tax Return
of the Company and shall provide Parent with a copy of such final Tax Return 30
days prior to the filing thereof and within five Business Days thereafter.

 

(c)     Transfer Taxes. The Company Member and the Surviving Entity shall each
be responsible for the payment of one-half of the state and local transfer,
sales, use, stamp, registration or other similar Taxes (the “Transfer Taxes”)
resulting from the transactions contemplated by this Agreement or any other
Transaction Document.

 

 
40

--------------------------------------------------------------------------------

 

  

5.08.       Tax Documentation. As a condition to the Company Member’s receipt of
any of the Merger Consideration, such Company Member shall be required to
provide with the transmittal letter a certified tax identification number by
furnishing an appropriate Form W-9 (or Form W-8, in the case of a non-U.S.
person) (collectively, “Tax Reporting Documentation”). The Company Member
understands that if such Tax Reporting Documentation is not provided, Parent or
the exchange agent, as applicable, might be required by the Code to withhold a
portion of any payment of the Merger Consideration.

 

5.09.       Company Employees. Except as provided in the Employment Agreement,
Parent will offer at-will employment by the Surviving Entity as of and following
the Closing Date to each individual listed on Schedule 5.09 (the “Continuing
Employees”), subject to satisfying the same conditions and qualifications
applicable to all new employees of the Surviving Entity (including but not
limited to passing any reasonable criminal background check). Prior to the
Effective Time, the Company shall terminate the employment of any employee of
the Company who is not listed on Schedule 5.09.

 

5.10.       Employee Benefit Plans.

 

(a)     Effective one day prior to the Closing (but contingent on the Closing
occurring), the Company Representative and the Company shall adopt such
resolutions and take such further corporate actions to terminate all Company
Benefit Plans (collectively, the “Employee Benefit Plan Resolutions”). On and
after the Closing, the Company Representative shall take all steps necessary or
desirable to effectuate such termination of the Company Benefit Plans and
distribution of any and all assets, including but not limited to filing for a
determination letter for such Employee Pension Benefit Plans with the IRS that
such Employee Pension Benefit Plans are qualified on termination and taking all
actions required to finalize any such plan that is subject to Title IV of ERISA,
and fully funding any Company Benefit Plan.

 

(b)     As of the Effective Time, except as provided in the Employment
Agreement, all Continuing Employees shall become participants in all employee
benefit plans and programs maintained by Parent for its and its Affiliate’s
employees in the United States, including, without limitation, the health,
welfare and other benefits programs of Parent. With regard to such Continuing
Employees’ participation in Parent’s benefits programs, such Continuing
Employees shall be given credit for their years of service rendered to the
Company and its ERISA Affiliates or their predecessors for purposes of
eligibility and vesting in the Parent’s benefit programs.

 

5.11.       Publicity. Parent, Merger Sub, the Company, and the Company Member
agree that, except as otherwise required by Applicable Law, they (a) will make
no public comment concerning or announcement regarding the Merger and (b)
institute procedures to restrict knowledge of the proposed transaction to those
who need to know. In addition, the parties acknowledge that Parent, as a
publicly-traded company, is subject to certain disclosure requirements under
Applicable Law. Accordingly, Parent reserves the right to disclose the Merger,
including financial information regarding the Company and the status of
negotiations, at any time that such disclosure is required under Applicable Law.
Except as otherwise required by Applicable Law and notwithstanding anything in
this Agreement to the contrary, so long as this Agreement is in effect, none of
Parent, Merger Sub, or the Company shall, or shall permit any of their
Subsidiaries, if applicable, to issue or cause the publication of any press
release or other public announcement with respect to, or otherwise make any
public statement concerning, the transactions contemplated by this Agreement
without the consent of the other party.

 

5.12.       Tail Insurance. On to the Closing Date, a tail insurance policy may
be obtained under the Company’s errors and omissions policy in form and amounts
reasonably agreed to by the parties, the premiums for which shall be paid by
Parent.

 

 
41

--------------------------------------------------------------------------------

 

  

5.13.       Competing Transaction.

 

(a)          As used in this Agreement, “Parent Competing Transaction” means any
of the following:

 

(i)     a transaction, including any tender offer, exchange offer or share
exchange, pursuant to which any third Person or group, or the stockholders of
such third Person, directly or indirectly, acquires or would acquire beneficial
ownership (as defined in Rule 13d 3 under the Exchange Act) of 40% or more of
the outstanding shares of common stock of Parent or of the outstanding voting
power of Parent (or options, rights or warrants to purchase, or securities
convertible into or exchangeable for, such common stock or other securities
representing such voting power), whether from Parent or pursuant to a tender
offer or exchange offer or otherwise;

 

(ii)      a merger, share exchange, consolidation or business combination
pursuant to which any third Person or group of Persons, or the stockholders of
such third Person or Persons, beneficially owns or would beneficially own 40% or
more of the outstanding shares of common stock or the outstanding voting power
of Parent, or, if applicable, any surviving entity or the parent entity
resulting from any such transaction, immediately upon consummation thereof;

 

(iii)     a recapitalization of Parent or any transaction similar to a
transaction referred to in clause (ii) above involving Parent pursuant to which
any third person or group of Persons (other than Parent’s Affiliates or any
group of which Parent’s Affiliates is a member), or its stockholders,
beneficially owns or would beneficially own 40% or more of the outstanding
shares of common stock or the outstanding voting power of Parent or, if
applicable, the parent entity resulting from any such transaction immediately
upon consummation thereof; or

 

(iv)     any transaction pursuant to which any third Person or group of Persons
(other than Parent or any of its Affiliates) directly or indirectly (including
by way of merger, consolidation, share exchange, other business combination,
partnership, joint venture or otherwise) acquires or would acquire control of
assets of Parent (including any Subsidiary of Parent or the Equity Interests of
such Subsidiary) representing 75% or more of the fair market value of all the
assets of Parent, taken as a whole, immediately prior to such transaction.

 

Wherever the term “group” is used in this Section 5.13, it is used as defined in
Rule 13d 3 under the Exchange Act;

 

(b)           As used in the Agreement, “Parent Acquisition Proposal” means any
inquiries or proposals regarding any Parent Competing Transaction. As used in
the Agreement, “Parent Acquisition Agreement” means any letter of intent,
memorandum of understanding, agreement in principle, acquisition agreement,
merger agreement, option agreement, joint venture agreement, partnership
agreement or other agreement, other than any Alternative Confidentiality
Agreement (as defined below), regarding any Parent Acquisition Proposal.

 

(c)           Parent will notify the Company promptly after Parent has received
any Parent Acquisition Proposal or any material modification to any Parent
Acquisition Proposal. Such notice to the Company will include the identity of
the Person or Persons making the Parent Acquisition Proposal and a copy of the
Parent Acquisition Proposal or amendment to a Parent Acquisition Proposal.

 

(d)           Parent may (i) to the extent necessary, contact any Person or
group of Persons that makes a Parent Acquisition Proposal to clarify the terms
of such Parent Acquisition Proposal; and (ii) furnish or cause to be furnished
information to, and enter or cause to be entered into discussions with, and only
with, the Person or group who has made a Parent Acquisition Proposal if the
Parent Board or Transaction Committee (A) determines in good faith (after
consultation with its outside legal counsel and financial advisor) that such
Parent Acquisition Proposal constitutes or is could lead to a Parent Superior
Proposal and (B) enters into a confidentiality agreement with such person (an
“Alternative Confidentiality Agreement”). Unless such information has been
previously provided to the Company, all written information provided by Parent
to the Person making such Parent Acquisition Proposal will be promptly provided
to the Company.

 

 
42

--------------------------------------------------------------------------------

 

  

(e)     As used in this Agreement, “Parent Superior Proposal” means a bona fide
written Parent Acquisition Proposal made by a third Person (or group of Persons)
to consummate a sale of all or substantially all of the assets of Parent or a
merger, consolidation, business combination or other similar transaction
involving Parent pursuant to which Parent’s Affiliates and other stockholders
would hold less than 50% of the outstanding shares of common stock of, or less
than 50% of the outstanding voting power of, Parent, any surviving entity or the
parent entity resulting from any such transaction immediately upon consummation
thereof that the Parent Board or Transaction Committee (after consultation with
its outside legal counsel and its financial advisor or advisors) determines in
good faith to be more favorable from a financial point of view to Parent than
the transaction contemplated by this Agreement.

 

(f)     Except as permitted by Section 5.13(g) or Section 5.13(h), neither the
Parent Board nor the Transaction Committee will (i) withhold, withdraw or modify
in a manner adverse to the Company the approval or declaration of advisability
by such board and/or committee of this Agreement and the transactions
contemplated hereby or (ii) resolve, agree or propose publicly to take any such
actions (each such action set forth in this sentence of this Section 5.13(f)
being referred to herein as an “Adverse Recommendation Change”) or approve,
adopt or recommend, or cause or permit the entry into or propose publicly to do
so with respect to, any Parent Acquisition Agreement (other than an Alternative
Confidentiality Agreement).

 

(g)     Notwithstanding anything to the contrary in this Agreement, if, at any
time prior to obtaining Parent Stockholder Approval (i) Parent receives a Parent
Acquisition Proposal and (ii) the Parent Board or Transaction Committee
determines in good faith after consultation with its outside legal counsel and
with its financial advisor that (A) such Parent Acquisition Proposal could
constitute a Parent Superior Proposal, and (B) in light of such Parent
Acquisition Proposal, failure to make an Adverse Recommendation Change could be
inconsistent with the directors’ fiduciary obligations under Applicable Law, the
Parent Board or Transaction Committee may, subject to the provisions of Section
5.13(i) and Article VIII, make an Adverse Recommendation Change or terminate
this Agreement to enter into a definitive Parent Acquisition Agreement with
respect to such Parent Superior Proposal.

 

(h)     Notwithstanding anything in this Agreement to the contrary, if (i) an
Intervening Event occurs or arises after the date of this Agreement and prior to
obtaining Parent Stockholder Approval and (ii) the Parent Board or Transaction
Committee determines in good faith after consultation with its outside legal
counsel and with its financial advisor that in light of the existence of such
Intervening Event, failure to make an Adverse Recommendation Change could
constitute a breach of the directors’ fiduciary obligations under Applicable
Law, then prior to obtaining Parent Stockholder Approval, the Parent Board or
Transaction Committee may, subject to the provisions of Section 5.13(i) and
Article VIII, make an Adverse Recommendation Change.

 

(i)     Prior to making any Adverse Recommendation Change as a result of a
Parent Superior Proposal or an Intervening Event or terminating this Agreement
pursuant to Section 5.13(g), Parent shall deliver to the Company a written
notice (a “Change in Recommendation Notice”) stating that the Parent Board or
Transaction Committee intends to take such action pursuant to Section 5.13(g) or
Section 5.13(h), as the case may be, and, together with such notice, provide a
copy of the proposed form of the Parent Acquisition Agreement or a description
of the Intervening Event, as applicable.

 

 
43

--------------------------------------------------------------------------------

 

  

(j)     No disclosure that the Parent Board or Transaction Committee may
determine (after consultation with legal counsel) that it or Parent is required
to make under Applicable Law will constitute a violation of this Agreement.

 

5.14.       Preparation of the Parent Proxy Statement; Parent Stockholders
Meeting.

 

(a)     Provided that this Agreement has not been terminated in accordance with
Article VIII, as promptly as practicable after the date hereof, Parent shall
prepare and shall cause to be filed with the SEC in preliminary form a proxy
statement relating to this Agreement and the transactions contemplated hereby
(together with any amendments and supplements thereto and any other required
disclosure materials, the “Parent Proxy Statement”). The Company and the Company
Member shall furnish all information concerning the Company and its Affiliates,
and provide such other assistance, as may be reasonably requested in connection
with the preparation, filing and distribution of the Parent Proxy Statement.

 

(b)     After Parent has prepared the Parent Proxy Statement, then Parent shall,
as promptly as practicable, (x) establish a record date for and give notice of a
meeting of the stockholders of Parent for the purpose of considering and taking
action upon this Agreement (the “Parent Stockholders Meeting”) and (y) as
promptly as practicable but not later than ten Business Days after the record
date, mail to the stockholders of record of Parent and to other stockholders as
required by Rule 14a-13 of the Exchange Act, as of the record date established
for Parent Stockholders Meeting, the Parent Proxy Statement (the date the
Company is required to take such action, the “Proxy Date”). Parent shall duly
call, convene and hold the Parent Stockholders Meeting as promptly as reasonably
practicable after the Proxy Date; provided, however, that in no event shall such
meeting be initially scheduled later than 20 Business Days following the date
the Parent Proxy Statement is mailed to the stockholders of Parent.

 

(c)     If, at any time prior to the Parent Stockholders Meeting, any event
occurs with respect to the Company or the Company Member, or any change occurs
with respect to other information supplied by the Company or the Company Member
for inclusion in the Parent Proxy Statement, which is required to be described
in an amendment of, or a supplement to, the Parent Proxy Statement, the Company
shall promptly notify Parent of such event in writing, and the Company and
Parent shall cooperate in the prompt filing with the SEC of any necessary
amendment or supplement to the Parent Proxy Statement and, as required by
Applicable Law, in disseminating the information contained in such amendment or
supplement to the stockholders of Parent. Nothing in this Section 5.14(c) shall
limit the obligations of any party under Section 5.14(a).

 

(d)     Parent shall, prior to the Parent Stockholders Meeting, keep the Company
reasonably informed of the number of proxy votes received in respect of matters
to be acted upon at the Parent Stockholders Meeting.

 

(e)     Parent will provide notice to the Company of the Parent Stockholders
Meeting and shall allow Representatives of the Company and its counsel to attend
the Parent Stockholders Meeting.

 

5.15.      Stock Consideration Securities Matters. Each of the parties hereto
acknowledge that the shares of Parent Common Stock to be issued to the Company
Member pursuant to this Agreement are intended to be issued pursuant to the
“private placement” exemption from registration under Section 4(a)(2) of the
Securities Act and/or Regulation D promulgated under the Securities Act and the
Company and the Company Member agree to fully cooperate with Parent in its
efforts to ensure that such shares of Parent Common Stock may be issued pursuant
to such private placement exemption, including, but not limited to executing the
Investment Letters and delivering them to Parent at Closing.

 

 
44

--------------------------------------------------------------------------------

 

  

5.16.       Release.

 

(a)     The Company Member, on his own behalf and, to the greatest extent
permitted by Applicable Law, on behalf of the Company Member’s successors,
assigns and Affiliates (collectively with the Company Member, the “Company
Releasors”), effective as of the Closing, forever releases, discharges, remises
and acquits each of the Company, the Surviving Entity and Parent, each of their
Affiliates, each of their respective successors, assigns and past, present and
future directors, managers, officers and employees, and each of their respective
heirs, successors and assigns, in each case in their capacity as such
(collectively, the “Parent Releasees”), jointly and individually, of and from
any and all Actions, Contracts and liabilities or obligations arising on or
prior to the Closing out of or in any manner related to (i) the direct or
indirect ownership of the Existing Company Interests and the status of the
Company Member as the sole member of the Company, (ii) the termination of the
Company Member’s status as a member of the Company as a result of the
consummation of the transactions contemplated by this Agreement, (iii) actions
taken by the Company Board or the Company’s officers, employees, agents,
attorneys, accountants and representatives in connection with the negotiation,
authorization, approval and recommendation of the terms of the transactions
contemplated by this Agreement and the Transaction Documents and (iv) any rights
to revenue, options, or warrants of, or dividends or other distributions in
respect of Equity Interests of, the Company.  The Company Member, for himself
and the other Company Releasors, hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
distributing or causing to be commenced, any Action of any kind against any
Parent Releasees, based on any of the foregoing.  Notwithstanding anything to
the contrary contained herein, nothing in this Section 5.16(a) or any other
provision of this Agreement will waive, or preclude the Company Member from
exercising, any of his rights, if any, (A) to receive and be paid the Merger
Consideration payable under, and subject to the terms and conditions set forth
in, this Agreement, or (B) under this Agreement or any other Transaction
Document.

 

(b)     The Surviving Entity and Parent, on their own behalf and, to the
greatest extent permitted by Applicable Law, on behalf of the successors and
assigns of the Surviving Entity and Parent (collectively, the “Parent
Releasors”), effective as of the Closing, forever release, discharge, remise and
acquit the Company Member and each of his respective heirs, successors and
assigns, in each case in their capacity as such (collectively, the “Company
Releasees”), jointly and individually, of and from and against any and all
Actions, Contracts and liabilities or obligations of the Surviving Entity or
Parent arising on or prior to the Closing with respect to (i) any undisclosed
claims, causes of action or liabilities of the Parent Releasors against the
Company Releasees and (ii) any actions taken by the Parent Board or the
officers, employees, agents, attorneys, accountants and representatives of
either the Surviving Entity or Parent in connection with the negotiation,
authorization, approval and recommendation of the terms of the transactions
contemplated by this Agreement and the Transaction Documents. Notwithstanding
anything to the contrary contained herein, nothing in this Section 5.16(b) or
any other provision of this Agreement will waive, or preclude the Parent
Releasors from exercising, any of its/their rights under this Agreement or any
other Transaction Document.

 

5.17.      Regulatory Matters. The parties hereto shall cooperate with each
other and use Commercially Reasonable Efforts promptly to prepare and file all
necessary documentation, to effect all applications, notices, petitions and
filings, and to obtain as promptly as practicable all Consents of all third
parties and Governmental Entities which are necessary or advisable to consummate
the transactions contemplated by this Agreement (including without limitation
the Merger); for the avoidance of doubt, the foregoing shall apply to any and
all applications, notices, petitions and filings, made by parent and Merger Sub,
in their sole discretion, to any Governmental Entity that regulates the gaming
industry and investigation or change in control approval process arising
therefrom. The Company and Parent shall have the right to review in advance, and
to the extent practicable each will consult with the other on, in each case
subject to Applicable Laws relating to the exchange of information, all the
information relating to the Company, Parent or Merger Sub, as the case may be,
which appear in any filing made with or written materials submitted to, any
third party or any Governmental Entity in connection with the transactions
contemplated by this Agreement. In exercising the foregoing right, each of the
parties hereto shall act reasonably and as promptly as practicable. The parties
hereto agree that they will consult with each other with respect to the
obtaining of all Consents of all third parties and Governmental Entities
necessary or advisable to consummate the transactions contemplated by this
Agreement and each party will keep the other apprised of the status of matters
relating to completion of the transactions contemplated herein. Parent (or
Merger Sub as the case may be) and the Company shall promptly furnish each other
with copies of written communications received by Parent, Merger Sub, and the
Company, as the case may be, from or delivered by any of the foregoing to or
from, any Governmental Entity in respect of the transactions contemplated
hereby.

 

 
45

--------------------------------------------------------------------------------

 

  

5.18.      Closing Conditions. From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VI hereof.

 

5.19.       Further Assurances. At and after the Effective Time, the officers,
managers and directors of the Surviving Entity shall be authorized to execute
and deliver, in the name and behalf of the Company or Merger Sub, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of the Company or Merger Sub, any other actions and things to vest,
perfect or confirm of record or otherwise in the Surviving Entity any and all
right, title and interest in, to and under any of the rights, properties or
assets of the Company acquired or to be acquired by the Surviving Entity as a
result of, or in connection with, the Merger.

 

Article VI.

CONDITIONS TO CLOSING

 

6.01.       Conditions to Obligations of All Parties. The respective obligations
of each party to this Agreement to consummate the transactions contemplated by
this Agreement and effect the Merger are subject to the satisfaction or waiver
on or prior to the Closing Date of each of the following conditions:

 

(a)     Parent Stockholder Approval. This Agreement will have been duly adopted
with Parent Stockholder Approval.

 

(b)     No Injunctions, Restraints or Illegality. No Governmental Entity having
jurisdiction over any party hereto shall have enacted, issued, promulgated,
enforced or entered any Applicable Laws or Governmental Orders, whether
temporary, preliminary or permanent, that make illegal, enjoin or otherwise
prohibit consummation of the Merger or the other transactions contemplated by
this Agreement.

 

(c)     Consents. The Company shall have received all Consents set forth forth
on Schedule 6.01(c)-1, and Parent shall have received all Consents set forth on
Schedule 6.01(c)-2, in each case, in form and substance reasonably satisfactory
to Parent and the Company, respectively, and no such Consent shall have been
revoked.

 

6.02.      Conditions to Obligations of Parent and Merger Sub. The obligations
of Parent and Merger Sub to consummate the transactions contemplated by this
Agreement and effect the Merger are subject to the satisfaction or waiver on or
prior to the Closing Date of each of the following conditions:

 

(a)     Representations and Warranties. Other than the representations and
warranties of the Company and the Company Member contained in Sections 3.01,
3.02, 3.03 and 3.13, the representations and warranties of the Company and the
Company Member contained in this Agreement, the Transaction Documents and any
certificate or other writing delivered pursuant hereto shall be true and correct
in all respects (in the case of any representation or warranty qualified by
materiality or Company Material Adverse Effect) or in all material respects (in
the case of any representation or warranty not qualified by materiality or
Company Material Adverse Effect) on and as of the date hereof and on and as of
the Closing Date with the same effect as though made at and as of such date
(except those representations and warranties that address matters only as of a
specified date, the accuracy of which shall be determined as of that specified
date in all respects). The representations and warranties of the Company and the
Company Member contained Sections 3.01, 3.02, 3.03 and 3.13 shall be true and
correct in all respects on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects).

 

 
46

--------------------------------------------------------------------------------

 

  

(b)     Performance of Covenants. Each of the Company and the Company Member
shall have duly performed and complied in all material respects with all
agreements, covenants and conditions required by this Agreement and each of the
Transaction Documents to be performed or complied with by it prior to or on the
Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, the Company and the Company Member
shall have performed such agreements, covenants and conditions, as so qualified,
in all respects.

 

(c)     No Actions. No Action shall have been commenced against Parent, Merger
Sub, the Company or the Company Member, which would prevent the Closing. No
injunction or restraining order shall have been issued by any Governmental
Entity, and be in effect, which restrains or prohibits any transaction
contemplated hereby.

 

(d)     Closing Distributions. The Closing Distributions shall have been made.

 

(e)     No Material Deviation to Company Projections. From the date of this
Agreement, there shall not have occurred any material deviation to the Company
Projections, nor shall any event or events have occurred that, individually or
in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a material deviation to the Company Projections.

 

(f)     No Company Material Adverse Effect. From the date of this Agreement,
there shall not have occurred any Company Material Adverse Effect, nor shall any
event or events have occurred that, individually or in the aggregate, with or
without the lapse of time, could reasonably be expected to result in a Company
Material Adverse Effect.

 

(g)     Closing Deliverables. The Company and the Company Member shall have
delivered each of the following at or prior to the Closing:

 

(i)      resignations of the Persons listed on Schedule 5.06;

 

(ii)     the Investment Letter, duly executed by the Company Member receiving
Stock Consideration;

 

(iii)     a letter of transmittal reasonably required by Parent or its exchange
agent, duly executed by the Company Member receiving Closing Stock
Consideration;

 

(iv)     the Parent Note, duly executed by the Company Member;

 

(v)     an employment agreement, substantially in the form attached hereto as
Exhibit D (the “Employment Agreement”), duly executed by Anthony Tomasello;

 

 
47

--------------------------------------------------------------------------------

 

  

(vi)     a voting agreement, substantially in the form attached hereto as
Exhibit E (the “Voting Agreement”), duly executed by the Company Member
receiving Stock Consideration;

 

(vii)    a copy of the Employee Benefit Plan Resolutions and evidence of fully
funding the Company Benefit Plans;

 

(viii)    a certificate, dated the Closing Date and signed by the Company Member
and a duly authorized officer of the Company, certifying that each of the
conditions set forth in Section 6.02(a), Section 6.02(b), Section 6.02(e) and
Section 6.02(f) have been satisfied;

 

(ix)     a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Company certifying that (x) attached thereto are true and
complete copies of (A) all resolutions adopted by the Company Board authorizing
the execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby and (B) resolutions of the Company Member approving the Merger and
adopting this Agreement, (y) all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby and (z) attached thereto is a true and complete
list of the Unpaid Company Transaction Expenses;

 

(x)     a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of the Company certifying the names and signatures of the officers of
the Company authorized to sign this Agreement, the Transaction Documents and the
other documents to be delivered hereunder and thereunder;

 

(xi)     a good standing certificate (or its equivalent) from the secretary of
state or similar Governmental Entity of the jurisdiction under the Applicable
Laws in which the Company is organized and qualified to do business;

 

(xii)     payoff letters, termination statements and releases satisfactory to
Parent with respect to the release of all Liens on the Existing Company
Interests and assets of the Company, including a payoff letter, termination
statement and release from Fulton Bank of New Jersey and any other holder of
Indebtedness reflected on Schedule 3.06; and

 

(xiii)    such other documents or instruments as Parent or Merger Sub reasonably
request and are reasonably necessary to consummate the transactions contemplated
by this Agreement (including, but not limited to, duly executed Merger Filings).

 

6.03.       Conditions to Obligations of the Company and the Company Member. The
obligations of the Company and the Company Member to consummate the transactions
contemplated by this Agreement and effect the Merger are subject to the
satisfaction or waiver on or prior to the Closing Date of each of the following
conditions:

 

(a)     Representations and Warranties. Other than the representations and
warranties of Parent and Merger Sub contained in Section 4.01 and Section 4.02,
the representations and warranties of Parent and Merger Sub contained in this
Agreement, the Transaction Documents and any certificate or other writing
delivered pursuant hereto shall be true and correct in all respects (in the case
of any representation or warranty qualified by materiality or Parent or Merger
Sub Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Parent or Merger Sub
Material Adverse Effect) on and as of the date hereof and on and as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Parent and Merger Sub contained
in in Section 4.01 and Section 4.02 shall be true and correct in all respects on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date.

 

 
48

--------------------------------------------------------------------------------

 

  

(b)     Performance of Covenants. Parent and Merger Sub shall have duly
performed and complied in all material respects with all agreements, covenants
and conditions required by this Agreement and each of the Transaction Documents
to be performed or complied with by them prior to or on the Closing Date;
provided, that, with respect to agreements, covenants and conditions that are
qualified by materiality, Parent and Merger Sub shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

 

(c)     No Actions. No Action shall have been commenced against Parent, Merger
Sub, the Company or the Company Member, which would prevent the Closing. No
injunction or restraining order shall have been issued by any Governmental
Entity, and be in effect, which restrains or prohibits any transaction
contemplated hereby.

 

(d)     Closing Deliverables. Parent and Merger Sub shall have delivered each of
the following at or prior to the Closing:

 

(i)     the Investment Letter, duly executed by Parent;

 

(ii)     the Parent Note, duly executed by Parent;

 

(iii)     the Employment Agreement, duly executed by Parent or the Surviving
Entity, as applicable;

 

(iv)     the Voting Agreement, duly executed by Parent;

 

(v)     a certificate, dated the Closing Date and signed by a duly authorized
officer of Parent and Merger Sub, certifying that each of the conditions set
forth in Section 6.03(a) and Section 6.03(b) have been satisfied; and

 

(vi)     a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Parent certifying the names and signatures of the officers of Parent
and Merger Sub authorized to sign this Agreement, the Transaction Documents and
the other documents to be delivered hereunder and thereunder; and

 

(vii)     the resolutions of the Parent Board (including the configuration of
the Parent Board as of the Effective Time as set forth in this Agreement) and
such other documents or instruments as the Company or the Company Member
reasonably request and are reasonably necessary to consummate the transactions
contemplated by this Agreement (including, but not limited to, duly executed
Merger Filings).

 

Article VII.

INDEMNIFICATION

 

7.01.       Survival.

 

(a)     Representations and Warranties of the Company and Company Member.
Subject to the limitations and other provisions of this Agreement, the
representations and warranties made by the Company and the Company Member in
this Agreement shall survive the Closing and shall remain in full force and
effect until the date that is eighteen months from the Closing Date; provided,
that the representations and warranties in:

 

 
49

--------------------------------------------------------------------------------

 

  

(i)     Section 3.01, Section 3.02, Section 3.03 and Section 3.13 (collectively,
the “Company Member Fundamental Representations”) shall survive indefinitely;
and

 

(ii)     Section 3.08, Section 3.16 and Section 3.17 shall survive for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus sixty (60) days.

 

(b)          Representations and Warranties of Parent and Merger Sub. Subject to
the limitations and other provisions of this Agreement, the representations and
warranties made by Parent and Merger Sub in this Agreement shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen months from the Closing Date; provided, that the representations and
warranties in Section 4.01, Section 4.02, Section 4.03 and Section 4.06 shall
survive for the full period of all applicable statutes of limitations (giving
effect to any wavier, mitigation or extension thereof) plus sixty (60) days.

 

(c)          Covenants Made by the Parties. All covenants and agreements of the
parties contained herein that contemplate performance after the Closing shall
survive the Closing indefinitely or for the period explicitly specified therein.

 

(d)          Time for Submission of Claims. Any claims asserted in good faith
with reasonable specificity (to the extent known at such time) and in writing by
notice from the aggrieved party prior to the expiration date of the applicable
survival period shall not thereafter be barred by the expiration of the relevant
representation, warranty or covenant, and such claims shall survive until
finally resolved.

 

7.02.       Indemnification.

 

(a)          Obligations of the Company Member. The Company Member shall
indemnify and agree to defend and hold harmless Parent and the Surviving Entity
(and their respective Affiliates, officers, directors, employees,
representatives and agents) (“Parent Indemnified Persons” and, singularly, a
“Parent Indemnified Person”) against and in respect of any and all Damages, by
reason of or otherwise arising out of:

 

(i)     Parent Indemnified Taxes;

 

(ii)     any claim by the Company Member or a former Company Member of the
Company, or any other Person, against the Company or any of its Affiliates,
officers, directors, managers, employees or agents, based upon any rights of
such Company Member (other than the right of the Company Member to receive the
Merger Consideration pursuant to this Agreement), including appraisal rights (to
the extent greater in amount than the consideration payable under this agreement
to any such Person) under the applicable provisions of any option, preemptive
rights or rights to notice or to vote;

 

(iii)     any Unpaid Company Transaction Expenses and Unpaid Company
Indebtedness not reflected and satisfied through application of the Post-Closing
Adjustment;

 

(iv)     any liabilities, obligations or expenses of the Company or the Company
Member resulting from or arising with respect to incidents occurring before the
Effective Time, regardless of when the claim is made;

 

 
50

--------------------------------------------------------------------------------

 

  

(v)     a breach of a representation or warranty contained in this Agreement
made by the Company or the Company Member; or

 

(vi)     a breach of a covenant contained in this Agreement made by the Company
or the Company Member.

 

(b)          Effect of Investigation. The liability of the Company Member for
indemnification under this Article VII by reason of or arising out of any breach
by the Company or Company Member of any representation, warranty or covenant
shall not be modified, waived or diminished by any examination or investigation
conducted by Parent of the books, records or operations of the Company.

 

(c)          Satisfaction of Indemnification Obligations. The parties agree that
all indemnifiable Damages due to a Parent Indemnified Person hereunder shall be
satisfied as follows, in any order, at the discretion of a Parent Indemnified
Person:

 

(i)     By means of a set off to:

 

(A)     reduce all or any amount of the Parent Common Stock to which the Company
Member would otherwise be entitled hereunder as First Earn-out Stock
Consideration or Second Earn-out Stock Consideration, using the volume
weighted-average per share price of the Parent Common Stock on NYSE MKT, as
reported for the ten consecutive trading days ending on the last full trading
day preceding the date Parent applies such set off;

 

(B)     reduce all or any amounts of principal and interest due or payable in
the future under the Parent Note; and/or

 

(C)     reduce all or any amounts otherwise due to Company Member under this
Agreement or otherwise.

 

(ii)     Against the Company Member, individually.

 

Neither the exercise of nor failure to exercise any such right of set off shall
constitute an election of remedies or limit Parent in any manner in the
enforcement of other remedies available to it hereunder, and the exercise by
Parent of the right of set off against any Merger Consideration payable by
Parent pursuant to this Agreement or the Transaction Documents shall not be the
sole or exclusive remedy of Parent for recovery of any amounts owed by such
Person to Parent pursuant to this Agreement.

 

(d)          No Limitation in Event of Fraud. Notwithstanding any other
provision hereof, nothing in this Article VII or otherwise shall limit, in any
manner, any remedy at law or equity, to which any party may be entitled as a
result of fraud.

 

(e)          Employee Benefit Indemnification. Notwithstanding any other
provision hereof, the Company Member shall indemnify and agree to defend and
hold harmless any Parent Indemnified Person on a dollar for dollar basis, not
subject to any cap, basket, deductible, setoff or limitation, in time or
otherwise, for any and all claims, demands, suits, proceedings, judgments,
losses, charges, Taxes, penalties and fees, costs and expenses (including
reasonable attorneys’ fees and expenses) sustained, suffered or incurred of any
kind associated with, related to or arising out of (i) the termination of any
Company Benefit Plan and (ii) the failure to provide health insurance to any
Company Employees prior to the Closing.

 

 
51

--------------------------------------------------------------------------------

 

  

(f)          Obligations of Parent and Merger Sub. Parent and Merger Sub shall
jointly and severally indemnify and agree to defend and hold harmless the
Company Member (and his respective Affiliates, officers, directors, employees,
representatives and agents) (“Company Member Indemnified Persons” and
singularly, a “Company Member Indemnified Person”) against and in respect of any
and all Damages by reason of or otherwise arising out of the breach of a
representation, warranty or covenant contained in this Agreement made by Parent
or Merger Sub.

 

7.03.       Limitations on Indemnification.

 

(a)          Threshold.

 

(i)     The Company Member shall not be required to indemnify any Parent
Indemnified Person pursuant to, and shall not have any liability under, Section
7.02(a)(v) until the aggregate amount of all Damages for which the Company
Member would, but for this Section 7.03(a)(i), be liable under Section
7.02(a)(v) exceeds on a cumulative basis an amount equal to $75,000 (the
“Threshold”), in which case, the Company Member shall become liable for all of
such Damages (i.e., if such cumulative Damages exceed the Threshold, this
Section 7.03(a)(i) shall be without effect in respect thereof); provided,
however, that the Threshold shall not apply to any Damages related to any
inaccuracy or breach of any Company Member Fundamental Representation, or of
Section 3.08 (Taxes), Section 3.16 (Employee Benefit Plans) or Section 3.17
(Environmental Matters), or any claim based on fraud or intentional
misrepresentation or intentional breach.

 

(ii)     Parent and Merger Sub shall not be required to indemnify any Company
Member Indemnified Person pursuant to, and shall not have any liability under
Section 7.02(f), until the aggregate amount of all Damages for which Parent and
Merger Sub would, but for this Section 7.03(a)(ii), be liable under Section
7.02(f) exceeds on a cumulative basis an amount equal to the Threshold, in which
case, Parent and Merger Sub shall become liable for all of such Damages (i.e.,
if such cumulative Damages exceed the Threshold, this Section 7.03(a)(ii) shall
be without effect in respect thereof); provided, however, that the Threshold
shall not apply to any Damages related to any claim based on fraud or
intentional misrepresentation or intentional breach.

 

(b)           Cap.

 

(i)     The Company Member shall not be required to indemnify any Parent
Indemnified Person pursuant to, and shall not have any further liability under,
Section 7.02(a)(v) once the aggregate amount of all payments made by or on
behalf of the Company Member, collectively, in respect of the indemnification
obligations under Section 7.02(a)(v) equals $3,000,000 (the “Cap”); provided,
that this Section 7.03(b)(i) shall not apply to any Damages related to any
inaccuracy or breach of any Company Member Fundamental Representation, or of
Section 3.08 (Taxes), Section 3.16 (Employee Benefit Plans) or Section 3.17
(Environmental Matters), or any claim based on fraud or intentional
misrepresentation or intentional breach of any of the provisions of this
Agreement, and no such amounts shall be counted towards the Cap.

 

(ii)     Parent and Merger Sub shall not be required to indemnify any Company
Member Indemnified Person pursuant to, and shall not have any further liability
under, Section 7.02(f) once the aggregate amount of all payments made by or on
behalf of Parent or Merger Sub in respect of the indemnification obligations
under Section 7.02(f) equals the Cap; provided, that this Section 7.03(b)(ii)
shall not apply to any Damages related to any claim based on fraud or
intentional misrepresentation or intentional breach of any of the provisions of
this Agreement, and no such amounts shall be counted towards the Cap.

 

 
52

--------------------------------------------------------------------------------

 

  

7.04       Punitive Damages. No party hereto will be liable to any other party
for any punitive damages; provided, however, that the limitations contained in
this sentence shall not apply to any punitive damages recovered or recoverable
by or payable with respect to a Third Party Claim or proceeding against an
Indemnified Party.

 

7.05.       Claim Notice; Third Party Claim Procedures.

 

(a)          Claim Notice. An Indemnified Party shall give each Indemnifying
Party from whom indemnification is sought prompt written notice (a “Claim
Notice”) of any claim, demand, action, suit, proceeding or discovery of fact
upon which the Indemnified Party intends to base the claim for indemnification
under this Article VII, which shall contain (i) a description and a good faith
estimate of the amount of any Damages incurred or reasonably expected to be
incurred by the Indemnified Party, (ii) a statement that the Indemnified Party
is entitled to indemnification under this Article VII for such Damages, and
(iii) a demand for payment, provided, however, that no failure to give such
Claim Notice shall excuse any Indemnifying Party from any obligation hereunder
except to the extent the Indemnifying Party is materially and actually
prejudiced by such failure.

 

(b)          Procedure.

 

(i)     The Indemnified Party will tender the exclusive defense of a Third Party
Claim (subject to the provisions of this Section 7.05(b)) to the Indemnifying
Party. If (i) the defense of a Third Party Claim is so tendered and within 30
days thereafter such tender is accepted without qualification (or reservation of
rights) by the Indemnifying Party; or (ii) within 30 days after the date on
which written notice of a Third Party Claim has been given pursuant to this
Section 7.05(b), the Indemnifying Party shall acknowledge in writing to the
Indemnified Party and without qualification (or reservation of rights) its
indemnification obligations as provided in this Article VII; then, except as
hereinafter provided, the Indemnified Party shall not, and the Indemnifying
Party shall, have the right to contest, defend, litigate or settle such Third
Party Claim. The Indemnified Party shall have the right to be represented by
counsel at its own expense in any such contest, defense, litigation or
settlement conducted by the Indemnifying Party provided that the Indemnified
Party shall be entitled to reimbursement therefor if the Indemnifying Party
shall lose its right to contest, defend, litigate and settle the Third Party
Claim as herein provided.

 

(ii)     The Indemnifying Party shall lose its right to defend and settle the
Third Party Claim if it shall fail to reasonably contest, defend, litigate and
settle the Third Party Claim as provided herein. So long as the Indemnifying
Party has not lost its right to defend, litigate and settle and/or obligation to
contest, defend, litigate and settle as herein provided, the Indemnifying Party
shall have the exclusive right to contest, defend and litigate the Third Party
Claim and shall have the right, upon receiving the prior written approval of the
Indemnified Party (which shall not be unreasonably withheld unless such
settlement does not fulfill the conditions set forth in the following sentence
and which shall be deemed automatically given if a response has not been
received within the 30 day period following receipt of the proposed settlement
by the Indemnified Party), to settle any such matter, either before or after the
initiation of litigation, at such time and upon such terms as it deems fair and
reasonable.

 

(iii)     Notwithstanding anything to the contrary herein contained, in
connection with any settlement negotiated by an Indemnifying Party, no
Indemnified Party or Indemnifying Party (as the case may be) that is not
controlling the defense and or settlement of the Third Party Claim (the
“Non-Control Party”) shall be required by an Indemnifying Party controlling the
litigation to (and no such Indemnifying Party shall) (x) enter into any
settlement that does not include as an unconditional term thereof the delivery
by the claimant or plaintiff to the Non-Control Party of a release from all
liability in respect of such claim or litigation, (y) enter into any settlement
that attributes by its terms liability to the Non-Control Party or which may
otherwise have a material adverse effect on the Indemnified Party’s business, or
(z) consent to the entry of any judgment that does not include as a term thereof
a full dismissal of the litigation or proceeding with prejudice. All expenses
(including attorneys’ fees) incurred by the Indemnifying Party in connection
with the foregoing shall be paid by the Indemnifying Party.

 

 
53

--------------------------------------------------------------------------------

 

  

(iv)     No failure by an Indemnifying Party to acknowledge in writing its
indemnification obligations under this Article VII shall relieve it of such
obligations to the extent they exist.

 

(v)     If an Indemnified Party is entitled to indemnification against a Third
Party Claim, and the Indemnifying Party fails to accept a tender of, or assume,
the defense of a Third Party Claim pursuant to this Article VII, or if, in
accordance with the foregoing, the Indemnifying Party does not have the right or
shall lose its right to contest, defend, litigate and settle such a Third Party
Claim, the Indemnified Party shall have the right, without prejudice to its
right of indemnification hereunder, in its discretion exercised in good faith
and upon the advice of counsel, to contest, defend and litigate such Third Party
Claim, and may settle such Third Party Claim, either before or after the
initiation of litigation, at such time and upon such terms as the Indemnified
Party deems fair and reasonable, provided that at least 20 days prior to any
such settlement, written notice of its intention to settle is given to the
Indemnifying Party. If, pursuant to this Section 7.05(b), the Indemnified Party
so contests, defends, litigates or settles a Third Party Claim, for which it is
entitled to indemnification hereunder as provided herein, the Indemnified Party
shall be reimbursed by the Indemnifying Party for the reasonable attorneys’ fees
and other expenses of defending, contesting, litigating and/or settling the
Third Party Claim which are incurred from time to time, forthwith following the
presentation to the Indemnifying Party of itemized bills for said attorneys’
fees and other expenses.

 

(vi)     The Indemnified Party or the Indemnifying Party, as the case may be,
shall furnish such information in reasonable detail as it may have with respect
to a Third Party Claim (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) to the
other party if such other party is assuming defense of such claim, and make
available all records and other similar materials which are reasonably required
in the defense of such Third Party Claim and shall otherwise cooperate with and
assist the defending party in the defense of such Third Party Claim.

 

Article VIII.

TERMINATION

 

8.01.       Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)     by the mutual written consent of the Company and Parent;

 

(b)     by Parent by written notice to the Company if:

 

(i)     neither Parent nor Merger Sub is then in material breach of any
provision of this Agreement and there has been a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
the Company or the Company Member pursuant to this Agreement that would give
rise to the failure of any of the conditions specified in Article VI and such
breach, inaccuracy or failure has not been cured by the Company and the Company
Member within ten days of the Company's receipt of written notice of such breach
from Parent;

 

 
54

--------------------------------------------------------------------------------

 

  

(ii)     any of the conditions set forth in Section 6.01 or Section 6.02 shall
not have been, or if it becomes apparent that any of such conditions will not
be, fulfilled by the date that is 120 days after the date hereof (the “Drop Dead
Date”), unless such failure unless such failure shall be due to the failure of
Parent to perform or comply with any of the covenants, agreements or conditions
hereof to be performed or complied with by it prior to the Closing;

 

(iii)     prior to obtaining Parent Stockholder Approval:

 

(x) at any time following an Adverse Recommendation Change by the Parent Board
or the Transaction Committee, or

 

(y) if after the date of this Agreement, a Parent Acquisition Proposal is
publicly announced or disclosed (or any Person shall have publicly announced an
intention (whether or not conditional) to make such Parent Acquisition Proposal)
and the Parent Board or Transaction Committee fails to affirm the recommendation
of such board and committee within five Business Days after receipt of a written
request from the Company to do so with respect to such Parent Acquisition
Proposal (provided, however, that in no event will the Parent Board or
Transaction Committee be required to affirm the recommendation of the Parent
Board or Transaction Committee more than once with respect to any particular
Parent Acquisition Proposal or more than once with respect to a material
amendment thereof); or

 

(iv)     Parent is doing so in accordance with the terms of Section 5.13(g).

 

(v)     In the event that Parent or Merger Sub terminates this Agreement
pursuant to the terms of Section 8.01(b)(iii) and such Parent Acquisition
Proposal is consummated, Parent and Merger Sub shall pay to the Company the
amount up to $150,000 in documented third party out of pocket expenses and in
certified or other same-day funds (the “Break-Up Fee”). In the event that the
Company or Company Member terminate this Agreement pursuant to the terms of this
Section 8.01 or otherwise does not proceed to Closing other than because of a
material breach by the Parent or Merger Sub which after notice and opportunity
to cure is not so cured, the Company shall pay to the Parent the Break-Up Fee in
certified or other same-day funds as a condition to terminate this Agreement.

 

(c)     by the Company by written notice to Parent if:

 

(i)     the Company and the Company Member are not then in material breach of
any provision of this Agreement and there has been a breach, inaccuracy in or
failure to perform any representation, warranty, covenant or agreement made by
Parent or Merger Sub pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Article VI and such breach,
inaccuracy or failure has not been cured by Parent or Merger Sub within ten days
of Parent's or Merger Sub's receipt of written notice of such breach from the
Company; or

 

(ii)     any of the conditions set forth in Section 6.01 or Section 6.03 shall
not have been, or if it becomes apparent that any of such conditions will not
be, fulfilled by the Drop Dead Date, unless such failure shall be due to the
failure of the Company or the Company Member to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing;

 

 
55

--------------------------------------------------------------------------------

 

  

(d)          by Parent or the Company if:

 

(i)     any Applicable Law makes consummation of the transactions contemplated
by this Agreement illegal or otherwise prohibited or any Governmental Entity
shall have issued a Governmental Order restraining or enjoining the transactions
contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable; or

 

(ii)     the Parent Stockholders Meeting has concluded (including after taking
into account any adjournment or postponement thereof), the stockholders of
Parent voted and Parent Stockholder Approval shall not have been obtained.

 

(e)          The party desiring to terminate this Agreement pursuant to clauses
(b)-(d) of this Section 8.01 will give written notice of such termination to the
other parties specifying the provision of this Agreement pursuant to which such
termination is made.

 

8.02        Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the party of any party hereto except:

 

(a)          as set forth in this Article VIII, Section 5.03(b) and Article X
hereof;

 

(b)          that nothing herein shall relieve any party hereto from liability
for fraud or any willful or intentional breach of any provision hereof; and

 

(c)          no termination of this Agreement shall affect the obligations of
the parties contained in the Confidentiality Agreement, all of which obligations
shall survive termination of this Agreement in accordance with its terms.

 

Article IX.

COMPANY REPRESENTATIVE

 

9.01.      Authorization of Company Representative. By approving this Agreement
and the transactions contemplated hereby, the Company Member shall have
irrevocably authorized and appointed Company Representative as such Person’s
representative and attorney-in-fact to act on behalf of such Person with respect
to this Agreement and to take any and all actions and make any decisions
required or permitted to be taken by Company Representative pursuant to this
Agreement. Parent and the Surviving Entity shall be entitled to rely exclusively
upon the communications of Company Representative as the communications of the
Company Member. Neither Parent nor the Surviving Entity (a) need be concerned
with the authority of the Company Representative to act on behalf of the Company
Member hereunder, or (b) shall be held liable or accountable in any manner for
any act or omission of the Company Representative in such capacity. The grant of
authority provided for in this Section 9.01 is coupled with an interest and is
being granted, in part, as an inducement to the Company, the Company Member,
Parent and Merger Sub to enter into this Agreement and shall be irrevocable and
survive the death, incompetency, bankruptcy or liquidation of the Company Member
and shall be binding on any successor thereto.

 

9.02.       Compensation. The Company Representative shall not be entitled to
any fee, commission or other compensation for the performance of its service
hereunder.

 

 
56

--------------------------------------------------------------------------------

 

  

Article X.

GENERAL PROVISIONS

 

10.01.    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (postage prepaid, receipt requested); (c) on the date sent by facsimile
or e-mail (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.01):

 

(a)     if to Parent, Merger Sub, or the Surviving Entity, to:

 

AG&E Holdings Inc.

9500 West 55th Street, Suite A

McCook, Illinois 60525

Attn: Special Committee of the Board of Directors c/o Michael Levin

Phone: 847.830.1479

E-mail: m.levin@comcast.net

 

with a copy (which shall not constitute notice) to:

 

Thompson Coburn LLP

55 East Monroe, St., Suite 3700

Chicago, IL 60603

Phone: 312.580.2342

Facsimile: 312.782.6962

Email: djkaufman@thompsoncoburn.com

Attention: David J. Kaufman, Esq

 

(b)     if to the Company (before the Closing) or the Company Member, to:

 

Advanced Gaming Associates LLC

223 Pratt Street

Hammonton, NJ 08037-1719

Attn: Anthony Tomasello, President/CEO

Phone:     (609) 704-3000

Facsimile: (609) 704-9685

Email:     tony@advancedgamingassociates.com

 

with a copy (which shall not constitute notice) to:

 

Cooper Levenson, P.A.

1125 Atlantic Avenue, Third Floor

Atlantic City, New Jersey 08401

Attn: Lloyd Levenson, Esquire

Phone:     (609) 318-3904

Facsimile: (609) 572-7712

Email:     ldlevenson@cooperlevenson.com

 

 
57

--------------------------------------------------------------------------------

 

  

(c)     if to the Company Representative, to:

 

Anthony Tomasello

109 E. Wilmont Avenue

Somers Point, NJ 08244

Mobile:     (609) 839-4813

Email:     tony@advancedgamingassociates.com

 

10.02.     Interpretation. The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. For purposes of this Agreement, (a)
the words “include,” “includes” and “including” shall be deemed to be followed
by the words “without limitation”; (b) the word “or” is not exclusive; and (c)
the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The disclosure schedules and exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

 

10.03.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

10.04.    Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement,
the Exhibits and Schedules (other than an exception expressly set forth as such
in the Schedules), the statements in the body of this Agreement will control.

 

10.05.    Company Disclosure Schedule. The Company Disclosure Schedule shall be
arranged in separate parts corresponding to the numbered and lettered sections
and subsections contained in this Agreement, and the information disclosed in
any numbered or lettered part shall be deemed to relate to and to qualify only
the particular representation or warranty set forth in the corresponding
numbered or lettered Section or subsection of this Agreement, except to the
extent that such information is specifically cross-referenced in another part of
the Company Disclosure Schedule. The Company Disclosure Schedule shall be
delivered as of the date hereof, and no amendments or modifications thereto
shall be made. Any purported update or modification to the Company Disclosure
Schedule after the date hereof shall be disregarded.

 

10.06.     Governing Law; Submission to Jurisdiction; Waiver of Jury Trial;
Voluntary Nature of Agreement and Counsel.

 

(a)     This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Illinois without giving effect to any choice or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdiction).

 

 
58

--------------------------------------------------------------------------------

 

  

(b)     ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE NORTHERN DISTRICT OF ILLINOIS OR THE COURTS OF THE STATE OF
ILLINOIS LOCATED IN COOK COUNTY. EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B)
SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.06(c).

 

(d)     THE COMPANY, THE COMPANY MEMBER AND THE COMPANY REPRESENTATIVE
ACKNOWLEDGE AND AGREE THAT EACH IS EXECUTING THIS AGREEMENT VOLUNTARILY AND
WITHOUT ANY DURESS OR UNDUE INFLUENCE BY PARENT, MERGER SUB OR ANY OTHER PERSON.
THE COMPANY, THE COMPANY MEMBER AND THE COMPANY REPRESENTATIVE FURTHER
ACKNOWLEDGE AND AGREE THAT EACH HAS CAREFULLY READ THIS AGREEMENT AND THAT EACH
HAS ASKED ANY QUESTIONS AND RECEIVED ANSWERS SUFFICIENT FOR EACH OF THEM TO
UNDERSTAND THE TERMS, CONDITIONS, CONSEQUENCES AND BINDING EFFECT OF THIS
AGREEMENT AND THE PROPOSED TRANSACTION AND FULLY UNDERSTANDS IT AND THEM,
INCLUDING THAT THE PARTIES ARE WAIVING THEIR RIGHT TO A JURY TRIAL. FINALLY, THE
COMPANY, THE COMPANY MEMBER AND THE COMPANY REPRESENTATIVE AGREE THAT EACH HAS
BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF COUNSEL OF ITS CHOICE BEFORE
SIGNING THIS AGREEMENT, HAS ENGAGED COUNSEL OF ITS CHOICE (COOPER LEVENSON,
P.A.) AND HAS BEEN PROVIDED WITH SUCH ADVICE PRIOR TO SIGNING THIS AGREEMENT.

 

10.07.    Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is deemed to be so broad as to be unenforceable, the provision shall
be interpreted to be only so broad as is enforceable.

 

 
59

--------------------------------------------------------------------------------

 

  

10.08.    Remedies. Except as otherwise provided in this Agreement, any and all
remedies expressly conferred upon a party to this Agreement will be cumulative
with, and not exclusive of, any other remedy contained in this Agreement, at Law
or in equity. The exercise by a party to this Agreement of any one remedy will
not preclude the exercise by it of any other remedy.

 

10.09.    Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in the courts specified in Section 10.06(b), in addition to any other
remedy to which they are entitled at Law or in equity.

 

10.10.    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties; provided, however, Parent may assign this Agreement and its rights,
interests and obligation hereunder, to any party that acquires substantially all
of the assets of Parent and provided, further, Parent shall remain responsible
for performance of its obligations hereunder. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns. Except as otherwise
expressly provided herein, this Agreement (including the documents and
instruments referred to herein) is not intended to confer upon any person other
than the parties hereto and the Company Member any rights or remedies hereunder.

 

10.11.    Expenses. Regardless of whether the transactions contemplated by this
Agreement close, each party shall bear its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

 

10.12.    Extension; Waiver. Any agreement on the part of a party hereto to (a)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto or (c)
waive compliance with any of the agreements or conditions contained herein shall
be valid only if set forth in a written instrument signed on behalf of such
party, but such extension or waiver shall nor operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.

 

10.13.    Amendment.This Agreement may be amended with respect to any of the
terms contained herein only by written agreement, signed by each of the parties
hereto, provided that no amendment shall be made which by Applicable Law
requires further approval by Parent’s stockholders without such further
approval.

 

[Signature Page Follows.]

 

 
60

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
as of the date first above written.

 

 

 

PARENT:

 

AG&E HOLDINGS INC.

 

 

By: /s/ Anthony Spier               

Name: Anthony Spier

Title: Chief Executive Officer

 

 

MERGER SUB:

 

American Gaming & Electronics, Inc.

 

 

By: /s/ Anthony Spier               

Name: Anthony Spier

Title: Chief Executive Officer

 

 

COMPANY:

 

Advanced Gaming Associates LLC

 

By /s/ Anthony Tomasello          

Name: Anthony Tomasello

Title: Managing Member, CEO and President

 

 

COMPANY MEMBER:

 

/s/ Anthony Tomasello               

Anthony Tomasello

 

 

COMPANY REPRESENTATIVE:

 

/s/ Anthony Tomasello               

Anthony Tomasello

 

 
Signature Page to Agreement and Plan of Merger

--------------------------------------------------------------------------------

 

  

Exhibit A

Company New Product Revenue

 

 

“Company New Product Revenue” is the aggregate dollar amount of sales generated
by the Surviving Entity from the following product lines: i-depsys and eConnect,
plus any new additional products that were not sold by any of Parent, Merger Sub
or the Company prior to the date hereof.

 

For avoidance of doubt, revenue from the following products will NOT BE INCLUDED
in the definition of Company New Product Revenue: 3M, Touch International,
Optera, Gaming & Entertainment Touch Technology, WG Technologies, Ceronix,
Tatung, JCM, MEI/CPI, Nanoptix, Transact, Future Logic, Pacific Illumination,
American Hakko, Breamac, Eiko, Esterline, Gamesman, mSolutions, Poweronix,
Setec, Stoner, Supreme Exim, Waldom Electronics or Tektonrics.

 

Parent and Merger Sub’s vendor list for July 2014 through December 2015 is
attached hereto as a supplemental schedule to this Exhibit A.

 

The Company’s vendor lists for 2014 and for 2015 is attached as a supplemental
schedule to this Exhibit A.

 

 


--------------------------------------------------------------------------------

 

  

Supplemental Schedule 1

to

Exhibit A Company New Product Revenue

(Parent and Merger Sub’s vendor list for July 2014 through December 2015)

 

 


--------------------------------------------------------------------------------

 

  

Supplemental Schedule 2

to

Exhibit A Company New Product Revenue

(the Company’s vendor lists for 2014 and for 2015)

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

Form of Parent Note

 

(see attached)

 

 


--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, on [●], [●], subject to the terms and conditions set forth
herein, AG&E HOLDINGS INC., an Illinois corporation (“Issuer”), hereby
unconditionally promises to pay to the order of Anthony Tomasello (the
“Noteholder”, and together with Issuer, the “Parties”), the principal amount of
$1,000,000 (as the same may be adjusted or modified as provided herein, the
“Principal Amount”), together with all accrued interest thereon, as provided in
this Promissory Note (this “Note”).

 

This Note has been executed and delivered pursuant to, and in connection with
the closing of the transactions contemplated by, that certain Agreement and Plan
of Merger, dated as of April 12, 2016, entered into by and among Issuer,
American Gaming & Electronics, Inc., a Nevada corporation and a wholly-owned
subsidiary of Issuer, Advanced Gaming Associates LLC, a Pennsylvania limited
liability company, the Noteholder and Anthony Tomasello, in his capacity as the
company representative (the “Merger Agreement”).

 

1.             Definitions. Capitalized terms used herein and not otherwise
defined herein or in the Merger Agreement shall have the meanings set forth in
this Section 1.

 

“Applicable Law” means all laws, statutes, constitutions, rules, regulations,
principles of common law, resolutions, codes, ordinances, requirements,
judgments, orders, decrees, injunctions, and writs of any Governmental Entity.

 

“Applicable Rate” means the rate equal to 5% per annum.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Chicago, Illinois are authorized or required by
Applicable Law to be closed for business.

 

“Debt” of Issuer, means all: (a) indebtedness for borrowed money; (b)
obligations for the deferred purchase price of property or services, except
trade payables arising in the ordinary course of business; (c) obligations
evidenced by notes, bonds, debentures or other similar instruments;
(d) obligations as lessee under capital leases; (e) obligations in respect of
any interest rate swaps, currency exchange agreements, commodity swaps, caps,
collar agreements or similar arrangements entered into by Issuer providing for
protection against fluctuations in interest rates, currency exchange rates or
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies; (f) obligations under acceptance
facilities and letters of credit; (g) guaranties, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any Person, or otherwise to assure a creditor against loss, in each case, in
respect of indebtedness set out in clauses (a) through (f) of a Person other
than Issuer; and (h) indebtedness set out in clauses (a) through (g) of any
Person other than Issuer secured by any Lien on any asset of Issuer, whether or
not such indebtedness has been assumed by Issuer.

 

“Default Rate” means, at any time, the Applicable Rate plus two percentage
points (2.0%).

 

“Event of Default” has the meaning set forth in Section 8.

 

“First Earn-out Period” means the twelve consecutive months commencing on the
first day of the first full month following the date hereof.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and as consistently applied by Issuer.

 

 


--------------------------------------------------------------------------------

 

  

“Governmental Entity” means any national, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other governmental authority or instrumentality, or any
quasi-governmental or private body (e.g., stock exchange) exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority.

 

“Lien” means lien, pledge, mortgage, deed of trust, security interest, charge,
claim, easement, encroachment or other similar encumbrance.

 

“Maturity Date” means the earlier of: (a) fifth anniversary of the date hereof
and (b) the date on which all amounts under this Note shall become due and
payable pursuant to Section 9.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Entity or other entity.

 

“Second Earn-out Period” means the twelve consecutive months commencing on the
first day following the expiration of the First Earn-out Period.

 

“Service Revenue” means the aggregate dollar amount of revenue of the Surviving
Entity (as defined in the Merger Agreement) following the date hereof, as
calculated by Issuer in accordance with GAAP, of the services listed in Exhibit
A attached hereto.

 

2.     Adjustments to the Principal Amount.

 

2.1     Post-Closing Working Adjustment. The Principal Amount shall be increased
or reduced, as applicable, in accordance with the terms of Section 2.08
(Post-Closing Adjustment to Parent Note Amount) of the Merger Agreement.

 

2.2     Principal Amount Escalators and Procedure.

 

(a)     Escalators.

 

(i)     The Principal Amount shall be increased by an additional $1,000,000 (the
“First Earn-out Amount”) if the Surviving Entity exceeds $5,000,000 in Service
Revenue during the First Earn-out Period (the “First Earn-out Target”).

 

(ii)     The Principal Amount shall be increased by an additional $1,000,000
(the “Second Earn-out Amount”) if the Surviving Entity exceeds $7,000,000 in
Service Revenue during the Second Earn-out Period (the “Second Earn-out
Target”).

 

(iii)     For greater certainty, in no event shall the application of Section
2.2 cause the Principal Amount due under this Note to exceed $3,000,000 (except
to the extent such Principal Amount is increased as a result of the application
of Section 2.1).

 

(b)     Procedure. Within 30 days after the end of the First Earn-out Period and
Second Earn-out Period, as applicable, Issuer shall prepare and deliver to the
Noteholder a statement setting forth its calculation of (x) the Service Revenue
earned by the Surviving Entity during the First Earn-out Period or Second
Earn-out Period, as applicable and (y) the amount of the resulting increase, if
any, to the Principal Amount by virtue of the First Earn-out Target or Second
Earn-out Target, as applicable, being satisfied (the “Earn-out Statement”). No
increase to the Principal Amount by virtue of the First Earn-out Target or
Second Earn-out Target, as applicable, being satisfied shall occur until the
date that Issuer receives the Noteholder’s unequivocal acceptance of the
applicable Earn-out Statement.

 

 


--------------------------------------------------------------------------------

 

  

2.3     Issuer’s Set-off Rights. Notwithstanding anything to the contrary in
this Note, and without prejudice to any other right or remedy it has or may
have, Issuer may set off any amount it owes the Noteholder hereunder against any
Damages (as defined in the Merger Agreement) for which the Noteholder is liable
to Issuer under Article VII (Indemnification) of the Merger Agreement.

 

3.            Final Payment Date; Optional Prepayments.

 

3.1     Monthly Payments. Subject to the terms of Section 9, commencing on the
first day of the calendar month immediately subsequent to the date of this Note
and continuing on the same day of each calendar month thereafter for the next
following sixty (60) months, Issuer shall pay to the Noteholder the principal
and interest amount of $29,971 (the “Monthly Payments”). The Monthly Payments
may be increased or reduced to account for the Post-Closing Adjustment to the
Parent Note Amount.

 

3.2     Final Payment Date. The aggregate unpaid Principal Amount, all accrued
and unpaid interest and all other amounts payable under this Note, shall be due
and payable on the applicable Maturity Date.

 

3.3     Optional Prepayment. Issuer may prepay the Principal Amount, in whole or
in part, at any time or from time to time (but if in part only in amounts of
$50,000 or integral multiples of $25,000 in excess thereof) at any time upon
three (3) Business Days’ written notice to the Noteholder, without penalty or
premium by paying the principal to be prepaid together with accrued interest
thereon to the date of prepayment. Any partial payments of principal shall not
reduce the Monthly Payments, shall be applied to the Monthly Payments last
falling due, and no partial prepayment shall postpone or interrupt payments of
the Monthly Payments, or the payment of the remaining Principal Amount, all of
which shall continue to be due and payable at the time and in the manner set
forth herein; provided however the amount of interest accruing shall be so
adjusted based on the then outstanding amount of principal due.

 

4.            Interest.

 

4.1     Interest Rate. Except as otherwise provided herein, any outstanding
Principal Amount shall bear interest at the Applicable Rate from the date such
amount was outstanding until such amount is paid in full, whether at maturity,
upon acceleration, by prepayment or otherwise; provided that, for greater
certainty, the First Earn-out Amount and the Second Earn-out Amount shall not be
considered outstanding Principal Amount unless and until the Noteholder is
entitled to the First Earn-out Amount and/or the Second Earn-out Amount in
accordance with the applicable Earn-out Statement prepared by Issuer, and Issuer
receives the Noteholder’s unequivocal acceptance of the applicable Earn-out
Statement, in each case in accordance with the Section 2.2.

 

4.2     Default Interest. If any amount payable hereunder is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall bear interest at the
Default Rate from the date of such non-payment until such amount is paid in
full.

 

4.3     Computation of Interest. All computations of interest shall be made on
the basis of a year of 365 days and the actual number of days elapsed, with
monthly compounding.

 

4.4     Interest Rate Limitation. If at any time and for any reason whatsoever,
the interest rate payable hereunder shall exceed the maximum rate of interest
permitted to be charged by the Noteholder to Issuer under Applicable Law, that
portion of each sum paid attributable to that portion of such interest rate that
exceeds the maximum rate of interest permitted by Applicable Law shall be deemed
a voluntary prepayment of principal by Issuer.

 

 
 

--------------------------------------------------------------------------------

 

  

5.             Payment Mechanics.

 

5.1     Manner of Payments. All payments of interest and principal shall be made
in lawful money of the United States of America no later than 1:00 P.M.
(prevailing Eastern Time) on the date on which such payment is due by wire
transfer of immediately available funds to the Noteholder’s account at a bank
specified by the Noteholder in writing to Issuer from time to time.

 

5.2     Application of Payments. All payments made hereunder shall be applied
first to the payment of any costs or expenses incurred by the Noteholder, second
to fees or charges (including without limitation late charges) outstanding
hereunder, third to accrued interest, and fourth to the payment of principal of
the Principal Amount outstanding under the Note.

 

5.3     Business Day Convention. Whenever any payment to be made hereunder shall
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day and each such non-Business Day shall be included
for purposes of calculating the amount of interest payable under this Note.

 

5.4     Rescission of Payments. If at any time any payment made by Issuer under
this Note is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy or reorganization of Issuer or otherwise, Issuer’s
obligation to make such payment shall be reinstated as though such payment had
not been made.

 

5.5     Late Charges. Issuer acknowledges that the failure of Issuer to make any
payment of the Monthly Payments, or of the payment due at the applicable
Maturity Date, within (3) Business Days after such payments are due and payable,
will cause the Noteholder to incur additional expense in servicing the
indebtedness evidenced by this Note and will deprive the Noteholder of the use
of the monies so due to the Noteholder, the precise measure of which expense and
loss is not susceptible to exact determination. Accordingly Issuer agrees that
in the event any Monthly Payments, including the payment due at the applicable
Maturity Date, shall be overdue for a period in excess of three (3) Business
Days, Issuer shall pay to the Noteholder a late charge of five ($0.05) cents for
each dollar so overdue, which Issuer acknowledges is a reasonable basis on which
to compensate the Noteholder for the additional expense incident to such
delinquency. This shall not be construed to obligate the Noteholder to accept
any overdue installment nor to limit the Noteholder’s rights and remedies for
Issuer’s default, as hereinafter set forth.

 

6.             Representations and Warranties of Issuer. Issuer hereby
represents and warrants to the Noteholder on the date hereof as follows:

 

6.1     Existence. Issuer is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Illinois.

 

6.2     Power and Authority. Issuer has the power and authority, and the legal
right, to execute and deliver this Note and to perform its obligations
hereunder.

 

6.3     Authorization; Execution and Delivery. The execution and delivery of
this Note by Issuer and the performance of its obligations hereunder have been
duly authorized by all necessary corporate action. Issuer has duly executed and
delivered this Note.

 

 
 

--------------------------------------------------------------------------------

 

  

6.4     Enforceability. The Note is a valid, legal and binding obligation of
Issuer, enforceable against Issuer in accordance with its terms, subject to the
effect of any applicable bankruptcy, reorganization, insolvency (including,
without limitation, all laws relating to fraudulent transfers), moratorium or
similar laws affecting creditors’ rights and remedies generally and subject, as
to enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

7.           Covenants. During such time as any amount is outstanding under this
Note, the Noteholder acknowledges and agrees that: (a) Issuer may incur, create
or assume any other Debt in its sole discretion; (b) Issuer may incur, create,
assume or suffer to exist any Lien on any of its property or assets in its sole
discretion; and (c) upon the request of any holder of any such other Debt
incurred, created or assumed by Issuer (a “Senior Lender”), the Noteholder shall
subordinate its rights to any and all amounts due under this Note to the extent
and in the manner required by any Senior Lender (but only up to $5,000,000 of
the Debt held by all Senior Lenders), including, without limitation the
Noteholder’s entering into and execution of a subordination agreement with such
Senior Lender at such time, and on such terms and conditions, as such Senior
Lender deems necessary or otherwise requires (a “Subordination Agreement”).

 

8.             Events of Default. The occurrence and continuance of any of the
following shall constitute an Event of Default hereunder:

 

8.1     Failure to Pay. Issuer fails to make any payment required by this Note,
including, without limitation, the Monthly Payments, within (3) Business Days of
the due date thereof and such failure continues, and is not cured by Issuer,
within 30 days after written notice is made to Issuer of such failure.

 

8.2     Breach of Representations and Warranties. Any representation or warranty
made by Issuer to the Noteholder herein is incorrect in any material respect on
the date as of which such representation or warranty was made.

 

8.3     Bankruptcy.  

 

(a)     Issuer commences any case, proceeding or other action: (i) under any
existing or future Applicable Law relating to bankruptcy, insolvency,
reorganization, or other relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts; or (ii) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or Issuer makes a general assignment for the benefit of its
creditors;

 

(b)     there is commenced against Issuer any case, proceeding or other action
of a nature referred to in Section 8.3(a) above which: (i) results in the entry
of an order for relief or any such adjudication or appointment; or (ii) remains
undismissed, undischarged or unbonded for a period of 90 days;

 

(c)     there is commenced against Issuer any case, proceeding or other action
seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which has not been vacated, discharged, or stayed
or bonded pending appeal within 90 days from the entry thereof; or

 

 
 

--------------------------------------------------------------------------------

 

  

(d)     Issuer takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in Section 8.3(a),
Section 8.3(b) or Section 8.3(c) above.

 

8.4     Judgments. One or more judgments or decrees (in each case in excess of
$250,000) shall be entered against Issuer and all of such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
180 days from the entry thereof.

 

9.            Remedies. Upon the occurrence of any Event of Default and at any
time thereafter during the continuance of such Event of Default, the Noteholder
may at its option, by written notice to Issuer: (a) declare the entire
outstanding principal under this Note, together with all accrued interest
thereon and all other amounts payable hereunder, immediately due and payable;
and (b) exercise any or all of its rights, powers or remedies under Applicable
Law; provided, however that, if an Event of Default described in Section 8.3
shall occur, the entire outstanding principal under this Note, and all accrued
interest thereon and all other amounts payable hereunder, shall become
immediately due and payable without any notice, declaration or other act on the
part of the Noteholder. Notwithstanding the foregoing, in all cases the
Noteholder’s rights under this Section 9 shall be subject to any and all rights
of a Senior Lender, including rights of a Senior Lender under a Subordination
Agreement with the Noteholder.

 

10.          Miscellaneous.

 

10.1     Notices.  All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (postage prepaid, receipt requested); (c) on the date sent by facsimile
or e-mail (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the addresses set forth
on the signature page hereto (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 10.1).

 

10.2     Governing Law. This Note and any claim, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Note and the transactions contemplated hereby shall be
governed by the laws of the State of Illinois, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdiction).

 

10.3    Submission to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ILLINOIS OR THE COURTS OF THE STATE OF ILLINOIS LOCATED IN
COOK COUNTY. EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT.

 

10.4     Venue. Each Party irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Note in any court referred to in Section 10.3 and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

 
 

--------------------------------------------------------------------------------

 

  

10.5     Waiver of Jury Trial. EACH OF ISSUER AND THE NOTEHOLDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY.

 

10.6     Counterparts; Integration; Effectiveness. This Note and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single contract. This Note constitutes the entire contract between the Parties
with respect to the subject matter hereof and supersedes all previous agreements
and understandings, oral or written, with respect thereto. Delivery of an
executed counterpart of a signature page to this Note by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Note.

 

10.7     Successors and Assigns. Neither Party hereto may assign this Note or
any of the rights and obligations hereunder without the prior written consent of
the other Party. This Note shall inure to the benefit of, and be binding upon,
the Parties and their permitted assigns.

 

10.8     Waiver of Notice. Issuer hereby waives demand for payment, presentment
for payment, protest, notice of payment, notice of dishonor, notice of
nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder, and all other notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note; liability hereunder shall be unconditional and shall not be affected
in any manner by any indulgence, extension, of time, renewal, waiver, or
modification granted or consented to by the Noteholder.

 

10.9     Interpretation. For purposes of this Note: (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Note as a whole. The
definitions given for any defined terms in this Note shall apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. Unless the context otherwise requires, references herein: (x) to
an agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof; and (y) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder. This Note shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

10.10    Amendments and Waivers. No term of this Note may be waived, modified or
amended except by an instrument in writing signed by both of the Parties hereto.
Any waiver of the terms hereof shall be effective only in the specific instance
and for the specific purpose given.

 

10.11     Headings. The headings of the various Sections and subsections herein
are for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

 

10.12     No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of any Party, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Applicable Law. The failure of the Noteholder to exercise any such
right or remedy shall in no event be construed as a waiver or release of any
such right or remedy.

 

 
 

--------------------------------------------------------------------------------

 

  

10.13     Severability. If any term or provision of this Note is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Note or
invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties hereto shall negotiate in good
faith to modify this Note so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

[SIGNATURE PAGE FOLLOWS] 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Note as of the
date above first written above.

 

ISSUER:

 

AG&E HOLDINGS INC.

     

Address for Notices:

 

By:

 

9500 West 55th Street, Suite A

 

Name:

McCook, Illinois 60525

 

Title:

     

Attention:

Board of Directors

                     

 

 

NOTEHOLDER:

 

Anthony Tomasello

     

Address for Notices:

   

109 E. Wilmont Ave.

   

Somers Point NJ 08244-2735

         

Attention:

Anthony Tomasello

       

E-mail:

tony@advancedgamingassociates.com

   

  

 


--------------------------------------------------------------------------------

 

 

Exhibit A

Service Revenue

 

 

“Service Revenue” is the aggregate dollar amount of revenue generated by the
Surviving Entity (as defined in the Merger Agreement) to install or repair slot
machines, video game terminals, video lottery terminals, machine parts, or other
similar gaming devices or non-gaming devices installed and used for gaming
purposes, performed by a service technician of the Surviving Entity, and
maintenance contract revenue for casinos and manufacturers where the work is
performed at the casino site or manufacturing sites.

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit C

Form of Investment Letter

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

  

Investment Letter

[●], 2016

 

AG&E Holdings Inc.

9500 West 55th Street, Suite A

McCook, Illinois 60525

Attn: Chairman of the Board of Directors

 

Dear Sir:

 

Pursuant to that certain Agreement and Plan of Merger, dated April 12, 2016, by
and among AG&E Holdings Inc., an Illinois corporation (“Parent”), American
Gaming & Electronics, Inc., a Nevada corporation and a wholly-owned subsidiary
of Parent (“Merger Sub”), Advanced Gaming Associates LLC, a Pennsylvania limited
liability company (the “Company”), and Anthony Tomasello, in his capacity as the
sole member of the Company and Company Representative (the “Merger Agreement”),
Parent will acquire all of the issued and outstanding equity interests of the
Company pursuant to the merger (the “Merger”) of the Company with and into
Merger Sub. All capitalized terms used herein and not defined herein shall have
the meanings given such terms in the Merger Agreement.

 

As a result of the Merger, the undersigned, the sole holder of outstanding
equity interests of the Company at the time of the Merger, will receive, among
other merger consideration, the right to receive shares of common stock of
Parent, par value $1.00 per share (the “Parent Common Stock”), all in accordance
with the terms and condition of the Merger Agreement.

 

The undersigned, in connection with the receipt of the shares of Parent Common
Stock issuable in connection with the Merger (the “Shares”), does hereby
represent, warrant and covenant to Parent as follows:

 

(a)     The Shares have been or will be issued to me by Parent without
registration under the Securities Act of 1933, as amended (the “1933 Act”), or
any state securities laws, in reliance on the exemption from such registration
set forth in Section 4(a)(2) of the 1933 Act, Regulation D promulgated by the
Securities and Exchange Commission (the “SEC”) thereunder and related state
securities laws (the “Private Placement Exemption”).

 

(b)     I am a bona fide resident of the State of New Jersey.

 

(c)     Parent has furnished to me certain financial and other information
relating to Parent, including copies of Parent’s Annual Report on Form 10-K for
the year ended December 31, 2014, Quarterly Report on Form 10-Q for the quarters
ended March 31, 2015, June 30, 2015 and September 30, 2015, and the proxy
statement for the 2015 annual meeting of Parent’s stockholders, which
information I have reviewed to my satisfaction. I have been afforded: (i) the
opportunity to ask such questions as I have deemed necessary of, and to receive
answers from, representatives of Parent concerning the terms and conditions of
my investment and the merits and risks of investing in the Shares; (ii) access
to information about Parent and its subsidiaries and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable me to evaluate my investment; and (iii) the opportunity to
obtain such additional information that Parent possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment in the Shares. I am satisfied with any
answers and/or additional information I may have received in response thereto.

 

 
 

--------------------------------------------------------------------------------

 

  

(d)     I have independently evaluated the merits of my decision to invest in
the Shares, such decision has been independently made by me and I confirm that I
have only relied on the advice of my own business and/or legal counsel and not
on the advice of any other business and/or legal counsel in making such
decision.

 

(e)     I am capable of evaluating the merits and risks of an investment in the
Shares by reason of my knowledge and experience in financial and business
matters. I believe that an investment in the Shares will be appropriate and
suitable for me in light of my investment objectives, other security holdings
and financial situation and needs.

 

(f)     I am acquiring the Shares for investment for my own account, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and I have no present intention of selling, granting any participation
in, or otherwise distributing such Shares.

 

(g)     I presently have no contract, undertaking, agreement or arrangement with
any person or entity to sell, transfer or grant participations to such person or
entity, or to any other person or entity, with respect to any of the Shares.

 

(h)     I am an accredited investor as defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act due to the fact that:

 

(i)     I am a natural person whose individual net worth, or joint net worth
with my spouse, exceeds $1,000,000; or

 

For purposes of this paragraph, “net worth” means the excess of total assets at
fair market value (including personal and real property, but excluding the
estimated fair market value of a person’s primary home) over total liabilities.
Total liabilities excludes any mortgage on the primary home in an amount of up
to the home’s estimated fair market value as long as the mortgage was incurred
more than 60 days before the Shares are purchased, but includes (x) any mortgage
amount in excess of the home’s fair market value and (y) any mortgage amount
that was borrowed during the 60-day period before the closing date for the sale
of Shares for the purpose of investing in the Shares.

 

(ii)     I am a natural person who had individual income exceeding $200,000 in
each of the last two calendar years and I have a reasonable expectation of
reaching the same income level in the current calendar year; or

 

For purposes of this paragraph, “income” means annual adjusted gross income, as
reported for federal income tax purposes.

 

(iii)     I am a natural person who had joint income with my spouse exceeding
$300,000 in each of the last two calendar years and I have a reasonable
expectation of reaching the same income level in the current calendar year, as
defined above.

 

(i)     No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii)
of the 1933 Act is applicable to me, except for such a disqualifying event as to
which Rule 506(d)(2)(ii–iv) or (d)(3), is applicable.

 

(j)     I understand that the Shares are “restricted securities” under
applicable federal securities laws and that the 1933 Act and the rules of the
SEC provide in substance that I may dispose of the Shares only pursuant to an
effective registration statement under the 1933 Act or an exemption therefrom,
and I understand that Parent has no obligation or intention to register any of
the Shares, or to take action so as to permit sales pursuant to the 1933 Act
(including Rule 144 thereunder). Accordingly, I understand that under SEC’s
rules, I may dispose of the Shares principally only in “private placements”
which are exempt from registration under the 1933 Act, in which event the
transferee will acquire “restricted securities” subject to the same limitations
as in the my hands. Consequently, I understand that I must bear the economic
risks of the investment in the Shares for an indefinite period of time.

 

 
 

--------------------------------------------------------------------------------

 

  

(k)     I understand and agree that Parent may (or may direct its stock transfer
agent to) enter on its books and records a stop transfer restriction on the
Shares noting the restrictions set forth herein, and that Parent may place a
legend on the certificate or certificates evidencing the Shares or if issued by
book entry, by other appropriate notation, stating that the Shares have not been
registered under the 1933 Act in reliance on the Private Placement Exemption and
are subject to the further restriction under this letter and setting forth the
restrictions.

 

(l)     I further agree that any dispute or controversy that arises out of this
letter agreement or any term, provision or condition hereto, shall comply with
and be governed in accordance with the laws of the State of Illinois applicable
to agreements made and performed entirely within the State of Illinois and shall
be settled by an action in a court located within Chicago, Illinois.

 

I understand and agree that Parent is issuing the Shares to me in reliance on
the representations by me contained in this letter.

 

 

 

 

 

 

 

 

 

 

 

Anthony Tomasello

 

Agreed and Accepted:

 

AG&E HOLDINGS INC.

 

By: _______________________________

Name:

Title:

 

 
 

--------------------------------------------------------------------------------

 

  

Exhibit D

Form of Employment Agreement

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

  

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of [●], [●] (the
“Effective Date”), by and between AG&E HOLDINGS INC., an Illinois corporation
(“Company”), and Anthony Tomasello, an individual resident in the State of New
Jersey (“Executive”).

 

RECITALS

 

WHEREAS, this Agreement has been executed and delivered pursuant to, and in
connection with the closing of the transactions contemplated by, that certain
Agreement and Plan of Merger, dated as of April 12, 2016, entered into by and
among Company, American Gaming & Electronics, Inc., a Nevada corporation and a
wholly-owned subsidiary of Company, Advanced Gaming Associates LLC, a
Pennsylvania limited liability company, and Executive (the “Merger Agreement”);

 

WHEREAS, Company desires to employ Executive as the Interim Chief Executive
Officer of Company as of the Effective Date, subject to the terms and conditions
of this Agreement; and

 

WHEREAS, Executive desires to be employed by Company in the aforesaid capacity,
subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows, effective as of the Effective Date:

 

AGREEMENT

 

1.             Employment.

 

Company hereby agrees to employ Executive, and Executive hereby accepts
employment, as Interim Chief Executive Officer of Company, pursuant to the terms
of this Agreement. Executive shall have the duties and responsibilities and
perform such administrative and managerial services customary to the position of
Interim Chief Executive Officer or as shall be reasonably delegated or assigned
to Executive by the Board of Directors of Company (the “Board”) from time to
time. Executive shall report directly to the Board. Executive shall devote
Executive’s full business time and attention to his responsibilities hereunder.

 

2.             Effective Date and Term.

 

The term of Executive’s employment by Company under this Agreement shall
commence on the Effective Date and shall continue until the first anniversary of
the Effective Date (the “Employment Period”). Executive and the Company shall
negotiate in good faith, taking into consideration any and all relevant factors,
for any extension to such Employment Period.

 

3.            Compensation and Benefits.

 

In consideration for the services Executive shall render under this Agreement,
Company shall provide to Executive the following compensation and benefits:

 

3.1     Base Salary. During the Employment Period, Company shall pay to
Executive an annual base salary at a rate of $385,000 per annum, subject to all
appropriate withholding taxes, which base salary shall be payable in accordance
with Company’s normal payroll practices and procedures (but no less frequently
than monthly). Executive’s base salary shall be reviewed annually prior to the
beginning of each fiscal year of Company during the Employment Period by the
Board, and may be adjusted, in the sole discretion of the Board. For purposes of
this Agreement, the term “Fiscal Year” shall mean the fiscal year of Company.
Executive’s base salary, as in effect from time to time, is hereinafter referred
to as the “Base Salary.”

 

 
 

--------------------------------------------------------------------------------

 

  

3.2     Bonus. During the Employment Period, Executive shall be entitled to a
bonus equal to 2% of the Company’ EBITDA (as calculated by the Company’s chief
financial officer) upon the Company exceeding $600,000 in EBITDA for the first
12 calendar months after the Effective Date; provided however if the Company
later adopts a bonus program for the Company, such new program shall supersede
and replace the bonus program described herein.

 

3.3     Benefits. During the Employment Period and as otherwise provided
hereunder, Executive shall be entitled to the following:

 

3.3.1     Paid Time-Off. Executive shall be entitled to 28 days per Fiscal Year
of paid time-off, such paid time-off not to be cumulative (i.e., paid time-off
not taken in any Fiscal Year shall not be carried forward and used in any
subsequent Fiscal Year) plus all Company holidays observed.

 

3.3.2     Participation in Benefit Plans. Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
Company and generally available to Company’s senior executive employees, as in
effect from time to time (collectively, “Employee Benefit Plans”) to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. Company reserves the right to amend or cancel any Employee Benefit Plans
at any time in its sole discretion subject to the terms of such Employee Benefit
Plan and applicable law.

 

3.3.3     Perquisites. Executive shall be entitled to such other benefits and
perquisites that are generally available to Company’s senior executive employees
and as provided in accordance with Company’s plans, practices, policies and
programs for senior executive employees of Company.

 

3.3.4     Indemnification. To the fullest extent permissible under applicable
law, Executive shall be entitled to indemnification by the Company and Board and
officers’ insurance coverage, to the extent made available to other Board
members and senior executives, in accordance with applicable policies and
procedures of Company for expenses incurred or damages paid or payable by
Executive with respect to a claim against Executive based on actions or
inactions by Executive in his capacity as a senior executive or member of the
Board of Company.

 

3.4     Expenses. Company shall reimburse Executive for business expenses
incurred by Executive in the performance of his duties under this Agreement from
time to time, including, without limitation, reimbursement for travel expenses,
automobile expenses, mobile phone devices and data plans, upon Executive’s
submission to Company of invoices of such expenses in reasonable detail and
subject to all standard policies and procedures of Company with respect to such
expenses.

 

4.             Termination of the Services.

 

Executive’s employment hereunder and the Employment Period may be terminated for
cause at any time as follows (the effective date of such termination hereinafter
referred to as the “Termination Date”).

 

 
 

--------------------------------------------------------------------------------

 

  

4.1     Termination upon Death or Disability of Executive.

 

4.1.1     Death. Executive’s employment hereunder and the Employment Period
shall terminate immediately upon the death of Executive. In such event, all
rights of Executive and/or Executive’s estate (or named beneficiary) shall cease
except for the right to receive payment of the amounts set forth in Section 4.5
of this Agreement.

 

4.1.2     Disability. Company may terminate Executive’s employment hereunder and
the Employment Period upon the disability of Executive. For purposes of this
Agreement, Executive shall be deemed to be “disabled” if Executive suffers any
physical or mental incapacity that renders him unable to engage in any
substantial gainful activity by reason of any medically-determinable physical or
mental impairment which can either be expected to result in death or can be
expected to last for a continuous period of not less than six months, as
determined by Company in good faith, in consultation with a qualified medical
professional. In the event of a dispute as to whether Executive is disabled,
Company may refer Executive to a licensed practicing board certified medical
doctor (in the field of dispute) selected by Company and Executive jointly, and
Executive agrees to submit to such tests and examination as such medical doctor
shall deem appropriate to determine Executive’s capacity to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can either be expected to result in death or can be
expected to last for a continuous period of not less than six months. In such
event, the parties hereby agree that the decision of such medical doctor as to
the disability of Executive shall be final and binding on the parties. Any
termination of the Employment Period under this Section 4.1.2 shall be effected
without any adverse effect on Executive’s rights to receive benefits under any
disability policy of Company, but shall not be treated as a termination without
Cause. If the Company and Executive cannot jointly agree on such medical doctor,
each shall submit two such qualified medical doctors and such reviewing medical
doctor shall be selected by lot.

 

4.2     Termination by Company for Cause. Company may terminate Executive’s
employment hereunder and the Employment Period for Cause (as defined herein)
upon written notice to Executive, which termination shall be effective on the
date specified by Company in such notice. The Board shall use its commercially
reasonable efforts to determine if “Cause” exists, in each such instance using
Company’s customary human resource policies and procedures. For purposes of this
Agreement, the term “Cause” shall mean Executive:

 

4.2.1     engaged in any act of material dishonesty, willful malfeasance, gross
negligence, or breach of fiduciary duty related to his employment;

 

4.2.2     indictment for or conviction of, or plea of guilty or nolo contendere
to an act of fraud, embezzlement, moral turpitude or constituting a felony, or
otherwise engaged in conduct that materially diminishes Executive’s credibility
or reputation or is injurious to Company, as reasonably determined by the Board;

 

4.2.3      refused to perform specific directives from the Board that are
consistent with the scope and nature of Executive’s responsibilities

 

4.2.4     used or been under the influence of illegal drugs or alcohol at the
workplace or while performing Company business, or refused to submit for a drug
or alcohol test upon Company’s request;

 

4.2.5     failed to obtain the Board's consent prior to causing Company or any
of its subsidiaries to engage in any business with any family members, their
affiliates or any entities they work with;

 

 
 

--------------------------------------------------------------------------------

 

  

4.2.6     caused, directed or permitted Company to grant incentive equity to any
person on terms and conditions not specifically approved by the Board, caused,
directed or permitted Company to pay bonuses or grant raises to employees or
other service providers of Company not in line with Company’s budget, as
approved by the Board; or

 

4.2.7     after notice and a 10 day opportunity to cure, failed to meet
Executive’s other duties and obligations in this Agreement or any policy of
Company or any other agreement between Executive and Company, or took or failed
to take any action in contravention of the Board charters.

 

4.3     Termination without Cause; Termination by Executive without Good Reason.
Executive may terminate his employment and the Employment Period at any time for
any reason upon 90 days’ prior written notice to Company. Company may terminate
Executive’s employment and the Employment Period without Cause, upon 30 days’
prior written notice to Executive; provided that, Company shall have the option
to provide Executive with a lump sum payment equal to 30 days’ Base Salary in
lieu of such notice, which shall be paid in a lump sum within 30 days’ of the
date of delivery of such notice of termination to Executive, and for all
purposes of this Agreement, Executive’s Termination Date shall be the date on
which such notice of termination is delivered to Executive. Upon termination of
Executive’s employment with Company for any reason, Executive shall be deemed to
have resigned from all positions with Company and its subsidiaries, the Board
and any boards of directors or managers of any of Company’s subsidiaries
(provided that any such deemed resignations shall not affect Executive’s
entitlement (if any) to severance pay and benefits hereunder).

 

4.4     Termination by Executive for Good Reason.

 

4.4.1     Executive may terminate Executive’s employment and the Employment
Period, in accordance with the process set forth below for Good Reason. For
purposes of this Agreement “Good Reason” shall mean the occurrence of any of the
following after the Effective Date:

 

(i)     a failure to pay or material and permanent reduction in the Base Salary
(other than an across-the-board salary reduction applicable on a consistent
basis to Company’s other senior executive officers) or benefits;

 

(ii)    a material diminution in or other substantial adverse alteration in the
nature or scope of Executive’s authority, duties and responsibilities (including
reporting responsibilities) with Company as set forth in this Agreement;
provided however for the avoidance of doubt, the hiring of a new chief executive
officer or any other senior executive shall not be considered “Good Reason”; or

 

(iii)     Executive has been asked to relocate his principal place of business
to a location that is more than 75 miles from Company’s offices located at 223
Pratt Street, Hammonton, New Jersey.

 

4.4.2     Upon the occurrence of an event constituting Good Reason, Executive
shall have the right to terminate his employment hereunder and receive the
benefits set forth in Section 4.5 below, upon delivery of written notice to
Company no later than the close of business on the tenth day following the date
of the first occurrence of the event or condition that would constitute Good
Reason; provided, however, that such termination shall only be effective upon
the expiration of 30 days after receipt by Company of such written notice (the
“Cure Period”) if Company has not cured such Good Reason within the Cure Period.
If Company so effects a cure, the Good Reason notice shall be deemed rescinded
and of no force or effect. Executive shall otherwise have been deemed to
terminate the Employment Period as a result of a Good Reason no later than five
days after the lapse of the Cure Period without the necessity of any action, and
the effective date of a Good Reason termination shall be the date of Executive’s
“separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)).

 

 
 

--------------------------------------------------------------------------------

 

  

4.5     Rights upon Termination. Upon termination of Executive’s employment and
the Employment Period, the following shall apply:

 

4.5.1     Termination by Company Without Cause or for Good Reason. If Company
terminates Executive’s employment and the Employment Period without Cause, or if
Executive terminates Executive’s employment and the Employment Period for Good
Reason, Executive shall be entitled to receive payment of the Accrued Amounts in
lump sum form no later than thirty days after the Termination Date. The term
“Accrued Amounts” means (A) any Base Salary amounts that have accrued but have
not been paid as of the Termination Date and (B) any accrued but unused
vacation, reimbursement for any expense reimbursable under this Agreement, and
any vested benefits payable to Executive hereunder accrued through the
Termination Date. In addition, subject to Section 4.7 and Section 4.10 below,
Company shall, subject to Section 6.14, be obligated to pay Executive (or
provide Executive with) the following benefits as severance:

 

(i)     an amount equal to the balance of Executive’s Base Salary as of the
Termination Date for the remainder of the Employment Period, payable in equal
monthly installments commencing on the Termination Date, with the first
installment to be paid on the 30th day following the Termination Date and the
remaining installments being paid on the following monthly anniversaries of the
Termination Date; and

 

(ii)     if Executive timely and properly elects continuation coverage under
COBRA, Company shall reimburse Executive for the monthly COBRA premium paid by
Executive and his dependents, and such reimbursement shall be paid to Executive
on the tenth day of the month immediately following the month in which Executive
timely remits the premium payment; provided that Executive shall be eligible to
receive such reimbursement until the earliest of (A) expiration of the
Employment Period; and (B) the date on which Executive becomes eligible to
receive similar medical coverage from another employer.

 

The treatment of any outstanding equity awards shall be determined in accordance
with the terms of the equity incentive plan of Company (whether in effect as of
the date hereof or hereafter) and the applicable award agreement.

 

4.5.2     Termination With Cause by Company or Without Good Reason by Executive.
If Company terminates Executive’s employment and the Employment Period with
Cause, or if Executive terminates Executive’s employment and the Employment
Period other than as a result of a Good Reason, Company shall, subject to
Section 6.14, be obligated to pay Executive the Accrued Amounts in lump sum form
no later than thirty days after the Termination Date.

 

4.5.3     Termination Upon Death or Disability. If Executive’s employment and
the Employment Period are terminated because of the death or disability of
Executive, Company shall, subject to Section 6.14, be obligated to pay Executive
or, if applicable, Executive’s estate, the Accrued Amounts in lump sum form no
later than thirty days after the Termination Date.

 

4.6     Effect of Notice of Termination. Any notice of termination by Company,
whether for Cause or without Cause, may specify that, during the notice period,
Executive need not attend to any business on behalf of Company.

 

 
 

--------------------------------------------------------------------------------

 

  

4.7     Requirement of a Release; Exclusivity of Severance Payments under this
Agreement. As a condition to the receipt of the severance payments to be
provided to Executive pursuant to Section 4.5.1, upon termination of Executive’s
employment, Executive shall (i) execute and deliver to Company a general release
of employment claims against Company and its affiliates in a form reasonably
satisfactory to Company within 21 days (the “Release Period”) following the
Termination Date and (ii) continue to comply with the restrictive covenants set
forth in the Nondisclosure, Intellectual Property, Noncompetition and
Non-Solicitation Agreement attached hereto as Exhibit A (the “Restrictive
Covenant Agreement”). In the event Executive challenges or threatens to
challenge the validity of these covenants or has breached any provision of the
Restrictive Covenant Agreement, (i) all severance payments under this Section 4
shall cease immediately, (ii) Executive shall forfeit his right to any future
severance payments and (iii) any and all unvested and/or unexercised equity
awards made to Executive under any equity incentive plan of the Company (whether
in effect as of the date hereof or hereafter), notwithstanding anything to the
contrary in the terms and conditions of such plan or the award of such equity
compensation to Executive thereunder, shall be forfeited immediately. In
addition, the severance payments and termination benefits to be provided to
Executive pursuant to this Section 4 upon termination of Executive’s employment
shall constitute the exclusive payments in the nature of severance or
termination pay or salary continuation which shall be due to Executive upon a
termination of employment and shall be in lieu of any other such payments under
any severance plan, program, policy or other arrangement which has heretofore
been or shall hereafter be established by Company or any of its affiliates.

 

4.8     Return of Property. Except as otherwise permitted by Company in writing,
all property of Company, including, without limitation, records, designs, plans,
manuals, guides, computer programs, memoranda, pricing lists, devices,
processes, pricing policies or methods and other property used by or delivered
to Executive by or on behalf of Company or Company’s clients (including, without
limitation, clients obtained for Company by Executive), all records and data
compiled by Executive that pertain to the business of Company and all cell
phones, computers and other devices owned or leased by Company shall be and
remain the property of Company, shall be subject at all times to Company’s
discretion and control, and shall be delivered and tendered to Company by
Executive without the necessity of Company’s request following the termination
of Executive’s employment hereunder; provided however Executive shall retain
copies of his personal records and files and any other material necessary to
enforce this Agreement. Likewise, all correspondence with clients or
representatives, reports, records, charts, files, advertising materials and any
data collected by Executive, or by or on behalf of Company or its
representatives and in Executive’s possession or control, shall be delivered by
Executive promptly to Company without the necessity of Company’s request
following the termination of Executive’s employment hereunder.

 

4.9     Cooperation. Executive agrees that during the Employment Period and for
a period during which Executive is being compensated under Section 4.5.1 or
otherwise following termination of employment for any reason, Executive shall,
at Company’s sole expense, upon reasonable advance notice, reasonably assist and
cooperate with Company with regard to any investigation or litigation related to
a matter or project in which Executive was involved during Executive’s
employment so long as such assistance does not unreasonably interfere with
Executive’s time or other responsibilities. Company shall reimburse Executive
for all reasonable and necessary out-of-pocket expenses related to Executive’s
services under this Section 4.9 within 30 business days after Executive submits
to Company appropriate receipts and expense statements.

 

4.10     Mitigation. If, after termination of Executive’s employment, Executive
earns compensation of any kind on account of consulting service or employment
with another firm, any severance amounts otherwise payable under this Section 4
to Executive shall be reduced dollar-for-dollar by such compensation of
Executive with such other firm.

 

 
 

--------------------------------------------------------------------------------

 

  

5.             Restrictive Covenant Agreement.

 

Executive expressly acknowledges and agrees that, as a condition to Executive’s
employment with Company pursuant to this Agreement, Executive shall execute the
Restrictive Covenant Agreement attached hereto as Exhibit A and comply with the
provisions thereof.

 

6.             Miscellaneous.

 

6.1     Valid Obligation. This Agreement has been duly authorized, executed and
delivered by Company and has been duly executed and delivered by Executive and
is a legal, valid and binding obligation of Company and of Executive,
enforceable in accordance with its terms.

 

6.2     No Conflicts. Executive represents and warrants that the performance by
him of his duties hereunder will not violate, conflict with, or result in a
breach of any provision of, any agreement to which he is a party. Executive has
previously provided to Company the agreements and details regarding Executive’s
most recent employment.

 

6.3     Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Illinois, without reference to Illinois’s choice of law
statutes or decisions.

 

6.4     Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of any other
provision. In the event any clause of this Agreement is deemed to be invalid,
the parties shall endeavor to modify that clause in a manner which carries out
the intent of the parties in executing this Agreement.

 

6.5     No Waiver. The waiver of a breach of any provision of this Agreement by
any party shall not be deemed or held to be a continuing waiver of such breach
or a waiver of any subsequent breach of any provision of this Agreement or as
nullifying the effectiveness of such provision, unless agreed to in writing by
the parties.

 

6.6     Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be (i) personally delivered or (ii) sent in PDF form by electronic
mail (with a confirmation copy sent by one of the other methods authorized in
this Section), or (iii) by commercial overnight delivery service or certified or
registered mail (return receipt requested), to the parties at the addresses set
forth below (postage prepaid):

 

  To Company: AG&E Holdings Inc.     9500 West 55th Street, Suite A     McCook,
Illinois 60525     Attn: Chairman of Compensation Committee        

To Executive:

At the address, electronic mail or fax number most recently contained in
Company’s records.

 

Notices shall be deemed given upon the earliest to occur of (i) receipt by the
party to whom such notice is directed, if hand delivered; (ii) if sent by
electronic mail, on the day (other than a Saturday, Sunday or legal holiday in
the jurisdiction to which such notice is directed) such notice is sent (and if
sent via electronic mail, evidenced by an electronic “return receipt” or
confirmation reply by the recipient or if sent after 5:00 p.m. Central Time, on
the day (other than a Saturday, Sunday or legal holiday in the jurisdiction to
which such notice is directed) after which such notice is sent; or (iii) on the
first business day (other than a Saturday, Sunday or legal holiday in the
jurisdiction to which such notice is directed) following the day the same is
deposited with the commercial carrier if sent by commercial overnight delivery
service or the third business day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) following the day
the same is deposited in the United States mail if sent by certified or
registered mail. Each party, by notice duly given in accordance therewith may
specify a different address for the giving of any notice hereunder.

 

 
 

--------------------------------------------------------------------------------

 

  

6.7     Assignment of Agreement. This Agreement shall be personal to Executive
for all purposes and shall not be assigned by Executive. Company may assign this
Agreement to any successor to all or substantially all of the business or assets
of Company. This Agreement shall inure to the benefit of Company and permitted
successors and assigns.

 

6.8     Entire Agreement; Amendments. Unless specifically provided herein, this
Agreement contains the entire understanding between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter, including, without limitation, any
term sheet between Company or any of its affiliates and Executive. Executive
acknowledges that he is not relying upon any representations or warranties
concerning his employment by Company except as expressly set forth herein. No
amendment or modification to this Agreement shall be valid except by a
subsequent written instrument executed by the parties hereto.

 

6.9     Dispute Resolution and Arbitration. The following procedures shall be
used in the resolution of disputes:

 

6.9.1     Dispute. In the event of any dispute or disagreement between the
parties under this Agreement, the disputing party shall provide written notice
to the other party that such dispute exists. Executive and the Chairman of the
Compensation Committee of the Board of Company will then make a good faith
effort to resolve the dispute or disagreement. If the dispute is not resolved
upon the expiration of 15 days from the date a party receives such notice of
dispute, the entire matter shall then be submitted to arbitration as set forth
in Section 6.9.2.

 

6.9.2     Arbitration. If the dispute or disagreement between the parties has
not been resolved in accordance with the provisions of Section 6.9.1 above,
then, except for disputes relating to the Restrictive Covenant Agreement
described in Section 5, any such controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration to be
held in Chicago, Illinois in accordance with the rules of the American
Arbitration Association then in effect. Any decision rendered thereby shall be
final and binding on each of the parties and judgment may be entered thereon in
the appropriate state or federal court. The arbitrators shall be bound to strict
interpretation and observation of the terms of this Agreement. Each party shall
pay its own costs of arbitration. Each party shall also be responsible for any
fees and costs imposed by tribunal in connection with the arbitration, if any.

 

6.10     Survival. For avoidance of doubt, the provisions of Sections 4.5, 4.7,
5 and 6 of this Agreement shall survive the expiration or earlier termination of
the Employment Period.

 

6.11     Headings. Section headings used in this Agreement are for convenience
of reference only and shall not be used to construe the meaning of any provision
of this Agreement.

 

6.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. Any executed counterpart returned by facsimile or
PDF shall be deemed an original executed counterpart.

 

 
 

--------------------------------------------------------------------------------

 

  

6.13     Taxes. Executive shall be solely responsible for taxes imposed on
Executive by reason of any compensation and benefits provided under this
Agreement and all such compensation and benefits shall be subject to applicable
withholding.

 

6.14     Section 409A of the Code. It is intended that this Agreement will
comply with Section 409A of the Internal Revenue Code (and any regulations and
guidelines issued thereunder) (the “Code”) to the extent this Agreement is
subject thereto, and this Agreement shall be interpreted on a basis consistent
with such intent. If an amendment of this Agreement is necessary in order for it
to comply with Section 409A of the Code, the parties hereto will negotiate in
good faith to amend this Agreement in a manner that preserves the original
intent of the parties to the extent reasonably possible. No action or failure by
Company in good faith to act, pursuant to this Section 6.14, shall subject
Company to any claim, liability, or expense, and Company shall not have any
obligation to indemnify or otherwise protect Executive from the obligation to
pay any taxes pursuant to Section 409A of the Code.

 

In addition, notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the date of his “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) to be a “specified employee” (within
the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment
that is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code
(the “Delayed Payments”), such payment shall not be made prior to the earlier of
(i) the expiration of the six-month period measured from the date of his
“separation from service” and (ii) the date of his death. Any payments due under
this Agreement other than the Delayed Payments shall be paid in accordance with
the normal payment dates specified herein. In no case will the delay of any of
the Delayed Payments by Company constitute a breach of Company’s obligations
under this Agreement. For the provision of payments and benefits under this
Agreement upon termination of employment, to the extent necessary to comply with
Section 409A of the Code, reference to Executive’s “termination of employment”
(and corollary terms) with Company shall be construed to refer to Executive’s
“separation from service” from Company (as determined under Treas. Reg.
Section 1.409A-1(h) with the work threshold of less than 50% of the prior level
of services, as uniformly applied by Company) in tandem with Executive’s
termination of employment with Company. For purposes of this Agreement, all
rights to payments and benefits hereunder shall be treated as rights to receive
a series of separate payments and benefits to the fullest extent allowed by
Section 409A of the Code.

 

In addition, to the extent that any reimbursement or in-kind benefit under this
Agreement or under any other reimbursement or in-kind benefit plan or
arrangement in which Executive participates during the term of Executive’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or in-kind benefit in one calendar year may not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year, (ii) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit, and (iii) subject to any
shorter time periods provided herein or in the expense reimbursement policies of
Company, any such reimbursement of an expense or in-kind benefit must be made on
or before the last day of the calendar year following the calendar year in which
the expense was incurred.

 

If the Release Period following a “separation from service” begins in one
calendar year and ends in a second calendar year (a “Crossover Release Period”),
then any severance payments contingent upon a release and that would otherwise
occur during the portion of the Crossover Release Period that falls within the
first year will be delayed and paid in a lump sum during the portion of the
Crossover Release Period that falls within the second year.

 

 
 

--------------------------------------------------------------------------------

 

  

6.15     280G Excise Tax. Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from Company
under this Agreement or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (1) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (2)
the Payment or a portion thereof after payment of the applicable Excise Tax,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate), results in such Participant’s receipt, on an
after-tax basis, of the greatest amount of the Payment to the Executive. The
accounting firm engaged by Company for general audit purposes as of the day
prior to the change of control shall perform the foregoing calculations.

 

 

 

[Signatures continued on next page]

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written, to be effective at the Effective Date.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

Anthony Tomasello

 

 

 

 

 

            AG&E HOLDINGS, INC.                       By:       Title:  

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

AG&E Holdings, Inc.
Nondisclosure, Intellectual Property, Noncompetition and Nonsolicitation
Agreement

 

THIS NONDISCLOSURE, INTELLECTUAL PROPERTY, NONCOMPETITION AND NONSOLICITATION
AGREEMENT (this “Agreement”) is entered into between Anthony Tomasello
(“Employee”) and AG&E HOLDINGS, INC. (the “Company”) and is effective as of the
Effective Date of the employment agreement entered into by Employee and the
Company of even date herewith (the “Employment Agreement”).

 

WHEREAS, the Company possesses certain valuable confidential, proprietary and
trade secret information (collectively, “Confidential Information” as further
defined below), and customer relationships, that gives the Company a competitive
advantage;

 

WHEREAS, as a result of being employed by the Company, and as a result of the
equity interests paid to Employee in connection with the closing of the
transactions contemplated by the Merger Agreement (as defined in the Employment
Agreement), Employee will be given access to and will assist in the development
of the Company’s Confidential Information and its customer base and
relationships, and it is the intent of this Agreement to safeguard the
Confidential Information and the Company’s customer relationships both during
and after the term of Employee’s employment by the Company; and

 

WHEREAS, the Company’s reputation and present and future competitive position
are largely dependent upon the protection of the Confidential Information and
Employee’s performance of the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the Company’s (i) employing Employee,
(ii) providing Employee access to the Company’s Confidential Information and
customers and (iii) payment of certain equity interests in the Company under the
terms of the Merger Agreement, and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the parties agree
as follows:

 

1.     Nondisclosure. Employee acknowledges that, during (i) the period of his
employment with the Company and (ii) the longer of the period of time he is
being paid under the Employment Agreement or 12 months after the termination of
Employee’s employment under the Employment Agreement (the “Restricted Period”)
and solely by reason of his employment and relationship with the Company, he
will have access to and knowledge of, the Company’s services, products and
programs, computers, software, source code, object code, program libraries,
interface specifications, analyses, tests, notes, designs, diagrams, customer
lists, customer contracts, prospects, compiled historic customer information,
sales support and end user support practices and procedures, quality assurance,
business plans and strategies, tactics, methods, pricing, fees, pricing and
profitability factors, marketing materials, training materials, research,
marketing strategies, personnel information, including, without limitation,
personnel lists, resumes, personnel data, salary information, organizational
structure and performance evaluations, other confidential information concerning
the Company’s business, and information from or about the Company’s customers
that the Company’s customers expressly wish, and may reasonably expect, to be
kept confidential (collectively, “Confidential Information”). As used herein,
the term “Confidential Information” shall not include any knowledge or
information gained without a breach of this Agreement on a non-confidential
basis from a person who is not legally prohibited from transmitting the
information to Employee, general industry and other knowledge previously known
by Employee, information required to be disclosed by Employee because of legal
process, subpoena or other similar method or is or becomes publicly known
through no wrongful act of the Employee. Employee acknowledges that the
Confidential Information including, without limitation, trade secrets, is the
property of the Company and is a valuable and unique asset of the Company’s
business. Employee also acknowledges that disclosure or misuse of Confidential
Information from or about the Company or the Company’s customers may harm the
Company and its customers. Therefore, Employee agrees that during the Restricted
Period, except as part of his duties and responsibilities as an employee of the
Company, he:

 

 
 

--------------------------------------------------------------------------------

 

  

(a)     will not, at any time, in whole or in part, directly, divulge or
disclose any Confidential Information to any person or entity, unless in
response to a subpoena or similar legal process or to discovery proceedings, in
each case brought or initiated by a third party concerning a matter in
litigation or based upon advice of counsel that such disclosure is necessary
under applicable law or regulation; provided, however, that Employee shall
promptly notify the Company of any such request and reasonably cooperate with
efforts by the Company, at the Company’s sole expense, to obtain an appropriate
protective order or other assurance satisfactory to the Company of confidential
treatment for the information required to be so disclosed;

 

(b)     will not, at any time, in whole or in part, directly or indirectly, use
any Confidential Information for his own benefit or for the benefit of any other
person or entity;

 

(c)     will take all commercially reasonable steps to safeguard Confidential
Information that is within his possession or control and to protect such
information against disclosure, misuse, loss or theft;

 

(d)     will not, at any time, make unauthorized copies of any portion of any
Confidential Information;

 

(e)     will adopt and implement all procedures prescribed from time to time by
the Company to prevent unauthorized use or disclosure of Confidential
Information; and

 

(f)     will, upon termination of his employment for any reason, immediately
cease to use the Confidential Information, and will return to the Company (or
destroy, if so directed by the Company) all Confidential Information (originals
and copies including, without limitation, all Confidential Information stored
electronically or otherwise) in his possession, custody and/or control; provided
however Employee shall retain such information necessary to enforce this
Agreement.

 

2.            Noncompetition and Nonsolicitation; Non-Disparagement.

 

(a)     Employee covenants and agrees that, during the Restricted Period, he
shall not, directly or indirectly, for his own benefit or for the benefit of
others, provide the same or similar senior level managerial executive services
that he provided to the Company for a Competing Organization in connection with
Competing Products or Services anywhere within the Restricted Territory.

 

(i)     “Competing Products or Services” means products for, or services
provided to, casinos, gaming business or other persons, organizations or
locations providing gaming products, equipment or services or that are in the
gaming or gaming service or gaming products or equipment business.

 

(ii)     “Competing Organization” means persons or organizations, including,
without limitation, the Employee himself, engaged in, or about to become engaged
in the marketing, providing or selling of a Competing Product or Service.

 

 
 

--------------------------------------------------------------------------------

 

  

(iii)     “Restricted Territory” means within the United States (including its
territories) any metropolitan area where Employee conducted business during the
term of his employment.

 

(b)     Employee covenants and agrees that, during the Restricted Period, he
will not, directly or indirectly, whether for his own benefit or for the benefit
of any other person or entity, solicit, induce, or attempt to induce any
customer of the Company with which the Employee had substantive and material
contact or supervisory responsibility to stop doing business with the Company.

 

(c)     Employee further covenants and agrees that, during the Restricted
Period, he will not, directly or indirectly, whether for his own benefit or for
the benefit of any other person or entity hire, any executive, employee or
independent contractor of the Company with whom Employee directly supervised or
with whom reported directed to Employee for a Competing Organization.

 

(d)     Employee covenants and agrees that, during the Restricted Period, he
will not at any time make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its senior officers,
directors or managers, provided however the recitation of the truth shall not be
a violation of this Section.

 

(e)     The Company covenants and agrees that, during the Restricted Period, it
will not at any time make, publish, or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments or statements
concerning Employee provided however the recitation of the truth shall not be a
violation of this Section.

 

(f)     Employee agrees that in the event a court determines the length of time
or the geographic area or activities prohibited under this Section 2 are too
restrictive to be enforceable, the court may reduce the scope of the restriction
to the extent necessary to make the restriction enforceable, to the extent
authorized by applicable law.

 

3.            Assignment of Intellectual Property.

 

(a)     Employee agrees to and hereby does grant and assign to the Company any
interest in and all rights and title to (including, without limitation, rights
to patents, copyrights and all other proprietary interests) any and all
inventions, original works of authorship, developments, concepts, improvements,
designs, discoveries, software, source code, object code, creations,
developments, ideas, or trade secrets that Employee (either alone or with
others) makes, creates, conceives, invents, discovers, develops, or reduces to
practice during the Employment Period under the Employment Agreement that
(i) relates to the business of the Company or the Company’s actual or
demonstrably anticipated research or development, (ii) results from any work
Employee performed for the Company, or (iii) results from the use of the
Company’s time, equipment, supplies, facilities, property, trade secrets or
other Confidential Information (“Intellectual Property”). Any such assignment of
Intellectual Property shall occur regardless whether or not it is patentable or
registrable under copyright or similar statutes or subject to analogous
protection. Any such assignment shall be without additional compensation to
Employee. Employee acknowledges that he has and shall have no intellectual
property or other right, title or interest in or to any such Intellectual
Property. Employee will promptly disclose and deliver such Intellectual Property
to the Company and, at the request of and without charge to the Company,
Employee will do all things deemed by the Company to be reasonably necessary to
perfect title to the Intellectual Property in the Company and to assist in
obtaining for the Company such patents, copyrights or other protection as may be
provided under law and desired by the Company, including, without limitation,
executing and signing any and all relevant applications, assignments, or other
instruments. Employee further agrees to provide, at the Company’s request,
declarations and affidavits and to give testimony, in depositions, hearings, or
trials, in support of any of the Company’s rights hereunder. These obligations
continue even after any termination of the employment relationship. In the event
the Company is unable, after reasonable effort, to secure Employee’s signature
on any document or documents needed to apply for or prosecute any patent,
copyright or other right or protection, for any reason whatsoever, Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agent and attorney-in-fact to act for and on his
behalf to execute and file any such application or other document and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, or similar protections thereon with the same legal force
and effect as if executed by his.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     Employee acknowledges that all original works of authorship, including,
without limitation, software, manuals and documentation, that have been or may
be created by Employee during and within the scope of employment are and shall
be “works-for-hire” and the sole property of the Company.

 

(c)     Notwithstanding any provision of this Agreement, Employee understands
and agrees that Employee is not being required to assign, and will not be deemed
to have assigned, the following:

 

(i)     any inventions that the Employee developed entirely on his own time
without using the Company’s equipment, supplies, facilities, or trade secret
information except for those inventions that either: (1) relate at the time of
conception or reduction to practice of the invention to the Company’s business,
or actual or demonstrably anticipated research or development of the Company; or
(2) result from any work performed by the Employee for the Company.

 

(ii)    Inventions, developments and intangible interests and properties (i.e.,
patents, patent applications, intellectual property, copyrights, trade secrets,
and trademarks) that Employee made prior to starting employment with the
Company. To avoid any uncertainty, Employee agrees to set forth as an Exhibit to
this Agreement, any inventions, developments and intangible interests that he
owns or has an interest in at the time of execution of this Agreement.

 

4.             Prior Employment. The Company does not want, and Employee is not
permitted to bring to the Company or use any confidential information of a prior
employer or its clients. Employee hereby represents and warrants to the Company
that the execution, delivery and performance of this Agreement by Employee does
not and shall not conflict with, breach, violate or cause a default under any
contract or agreement, to which Employee is a party or by which he is bound. The
Company acknowledges receipt of the employment agreement and related terms and
conditions of Employee’s current employment.

 

5.            Remedy for Breach. Employee expressly acknowledges and agrees that
any breach or threatened breach of the provisions of this Agreement shall, to
the extent permitted by a court with jurisdiction therefor, entitle the Company,
in addition to any other legal remedies available to it, to seek injunctive
relief, to prevent any violation of this Agreement without the necessity of the
Company posting bond or furnishing other security and without proving special
damages or irreparable injury. Employee recognizes, acknowledges and agrees that
such injunctive relief may be necessary to protect the Company’s legitimate
business interests. Employee further acknowledges that the restrictions set
forth above in Sections 1 and 2 including, without limitation, the time periods
and activity limitations, are reasonable and necessary for the protection of the
Company’s legitimate business interests; that such restrictions do not impose an
undue hardship on Employee or otherwise preclude Employee from obtaining gainful
employment; that irreparable injury will result to the Company if Employee
violates such restrictions; and that, in the event of Employee’s actual
violation of such restrictions, monetary damages may not be an adequate remedy
for any such breach and the Company may have no adequate remedy at law. Employee
further acknowledges and agrees that the existence of any claims which Employee
may have against the Company, whether under this Agreement or otherwise, will
not be a defense to the enforcement by the Company of any of its rights under
this Agreement. For the avoidance of doubt, this Agreement is not subject to the
arbitration provisions of Section 6.9.2 of the Employment Agreement.

 

 
 

--------------------------------------------------------------------------------

 

  

6.             Expenses. In any dispute arising under or related to this
Agreement (including an alleged breach thereof) or any proceeding relating to
the enforcement of this Agreement, the prevailing party will be entitled to an
award of its costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in such action from the non-prevailing
party within 30 days following the final settlement of such dispute.

 

7.             Tolling of Restrictive Periods. If Employee is found by a
non-appealable order by a court in the relevant jurisdiction to have violated
any of the restrictions set forth in this Agreement, the time period for such
restrictions shall be extended for a period of time equal to the period during
which Employee is found to be in violation of this Agreement.

 

8.             Invalidity of Any Provision. It is the intention of the parties
hereto that this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies of each state and jurisdiction in which such
enforcement is sought, but that the unenforceability (or the modification to
conform with such laws or public policies) of any provision hereof shall not
render unenforceable or impair the remainder of this Agreement which shall be
deemed amended to delete or modify, as necessary, the invalid or unenforceable
provisions. Further, in the event that any part or provision hereof shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or restriction such court deems reasonable and enforceable, then the parties
expressly authorize the court to modify such part or provision so that it may be
enforced to the maximum extent permitted by law.

 

9.             Applicable Law; Forum. This Agreement shall be construed and
enforced in accordance with the internal laws of the State of Illinois, without
giving effect to the conflicts laws of such state. Employee and the Company
agree that the exclusive venue of any action, proceeding, claim, counterclaim,
cross-claim or other litigation arising out of or relating to this Agreement
shall be in the Circuit Court of Cook County, Illinois which shall retain
jurisdiction over the parties for that purpose, and the parties will consent to
the personal jurisdiction of such court for such purpose.

 

10.           Waiver of Breach. The waiver by the Company of a breach of any
provision of this Agreement by Employee shall not operate or be construed as a
waiver of any subsequent breach by Employee.

 

11.           Successors and Assigns; Meaning of “Company”. This Agreement shall
inure to the benefit of and be binding upon Employee and his estate, the
Company, its subsidiaries and affiliates, and each of their respective
successors and assigns, including any successor to the Company. For purposes of
this Agreement, the term “Company” shall include any subsidiary, division,
predecessor, successor or assign of the Company.

 

12.          Entire Agreement. This Agreement contains the entire agreement of
the parties. This Agreement may not be changed orally but only by an agreement
in writing signed by the party against whom enforcement of any waiver, changes,
modification, extension, or discharge is sought.

 

 
 

--------------------------------------------------------------------------------

 

  

13.           Assistance of Counsel. Employee acknowledges that he has read and
understands this Agreement in its entirety before signing this Agreement, and
that Employee has had an opportunity to consult with counsel of his choice
before doing so and has so consulted with such counsel.

 

 
 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

EMPLOYEE:

 

 

AG&E HOLDINGS, INC.

 

                           

 

 

 

By:

 

 

Anthony Tomasello

 

 

 

 

 

      Title:                 Date:

 

 

 

Date:

 

 

  

 
 

--------------------------------------------------------------------------------

 

 

Exhibit E

Form of Voting Agreement

 

(see attached)

 

 
 

--------------------------------------------------------------------------------

 

  

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of [●], [●], is entered into
by and between AG&E HOLDINGS INC., an Illinois corporation (the “Company”), and
Anthony Tomasello (“Shareholder).

 

RECITALS

 

WHEREAS, this Agreement has been executed and delivered pursuant to, and in
connection with the closing of the transactions contemplated by, that certain
Agreement and Plan of Merger, dated as of April 12, 2016, entered into by and
among the Company, American Gaming & Electronics, Inc., a Nevada corporation and
a wholly-owned Subsidiary of the Company, Advanced Gaming Associates LLC, a
Pennsylvania limited liability company, and Shareholder, both in his individual
capacity and in his capacity as the company representative (the “Merger
Agreement”).

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

Article I
Definitions

 

Section 1.01     Definitions.

 

“Affiliate” means, with respect to any Person, (a) any Controlled Person of such
Person, (b) any other Person directly or indirectly controlling, controlled by
or under common control with such Person or (c) any Person (and its
Subsidiaries) in relation to which such Person or any of its Controlled Persons
is required, from time to time, whether alone or as part of a group, to make or
maintain a filing with the SEC on Schedule 13D. For the purpose of this
definition, the term “control ” (including, with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise; provided, that in no event, for purposes of this Agreement, shall the
Company or any of its Subsidiaries or controlled Affiliates be considered an
Affiliate of Shareholder, nor shall Shareholder or any of his Affiliates be
considered to be an Affiliate of the Company or any of its Subsidiaries or
controlled Affiliates.

 

“Applicable Law” means all laws, statutes, constitutions, rules, regulations,
principles of common law, resolutions, codes, ordinances, requirements,
judgments, orders, decrees, injunctions and writs of any Governmental Entity.

 

“beneficially own” or “beneficial ownership” has the meaning set forth in Rule
13d-3 promulgated under the Exchange Act; provided that: (a) the words “within
60 days” in Rule 13d-3(d)(1)(i) shall be disregarded for the purposes of this
Agreement and (b) a Person shall also be deemed to be the beneficial owner of,
without duplication, (i) all Common Shares which such Person has the right to
acquire (whether such right is exercisable immediately or only after the passage
of time) pursuant to the exercise of any rights in connection with any
securities or any agreement, arrangement or understanding (whether or not in
writing), regardless of when such rights may be exercised and whether they are
conditional, (ii) all Common Shares which such Person has or shares the right to
vote or dispose, and (iii) all Common Shares to which such Person has economic
exposure through any derivative transaction that gives such Person the economic
equivalent of ownership of an amount of Common Shares due to the fact that the
value of the derivative is explicitly determined by reference to the price or
value of Common Shares, or which provides such Person an opportunity, directly
or indirectly, to profit, or to share in any profit, derived from any increase
in the value of Common Shares, in any case without regard to whether (x) such
derivative conveys any voting rights in Common Shares to such Person, (y) the
derivative is required to be, or capable of being, settled through delivery of
Common Shares, or (z) such Person may have entered into other transactions that
hedge the economic effect of such beneficial ownership of Common Shares.

 

 
 

--------------------------------------------------------------------------------

 

  

“Board” means, subject to Section 1.02(b), the board of directors of the
Company.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Chicago, Illinois are authorized or required by
Applicable Law to be closed for business.

 

“Change of Control Transaction” means, subject to Section 1.02(b), (a) a
transaction whereby any Person or group would acquire, directly or indirectly,
Voting Securities representing more than 50% of the Total Voting Power; (b) the
sale of all or substantially all of the consolidated assets of the Company and
its Subsidiaries; or (c) a merger, consolidation, recapitalization or
reorganization of the Company, unless securities representing more than 50% of
the Total Voting Power of the Successor Company are immediately thereafter
beneficially owned, directly or indirectly, by the Persons who beneficially
owned the Company’s outstanding Voting Securities immediately prior to such
transaction.

 

“Closing” has the meaning ascribed to such term in the Merger Agreement.

 

“Common Share” means, subject to Section 1.02(b), a share of common stock of the
Company.

 

“Company” has the meaning, subject to Section 1.02(b), in the preamble.

 

“Company Securities” means, subject to Section 1.02(b), (a) the Common Shares,
(b) securities convertible or exercisable into, or exchangeable for, Common
Shares, (c) any other Voting Securities, (d) any other equity or equity-linked
security issued by the Company, (e) options, warrants or other rights to acquire
any of the foregoing, and (f) Subsidiary Securities (in each case whether or not
issued by the Company or its Subsidiaries). For the avoidance of doubt, each of
the foregoing (a) through (f) shall include any securities exposure to which is
held in derivative form.

 

“Controlled Person” means, with respect to any Person, any other Person
controlled by such Person. For the purpose of this definition, the term
“control” (including, with a correlative meaning, the term “controlled by”), as
used with respect to any Person, means either (a) beneficial ownership, directly
or indirectly, of securities of any Person that represent 50% or more of the
vote in the election of directors (or equivalent) or otherwise entitle the
holder to nominate or designate a majority of the directors (or equivalent), or
(b) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Disinterested Directors” means the members of the Board, other than: (a)
Shareholder; (b) any Affiliate of Shareholder; (c) any Person who was nominated
for election to the Board by Shareholder; and (d) any Person who was proposed by
Shareholder to the Nominating and Governance Committee of the Board in
accordance with Section 3.02(b) below for nomination for election to the Board.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Governmental Entity” means any national, state, municipal, local or foreign
government, any instrumentality, subdivision, court, administrative agency or
commission or other governmental authority or instrumentality, or any
quasi-governmental or private body (e.g., stock exchange) exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority.

 

“group” has meaning within the meaning of Section 13(d)(3) of the Exchange Act.

 

 
 

--------------------------------------------------------------------------------

 

  

“Merger Agreement” has the meaning in the recitals.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Entity or other entity.

 

“Qualifying Sale Process Offer” means any bona fide written proposal submitted
on a confidential basis to the Board (subject to any mandatory disclosure
requirements under applicable securities laws) by Shareholder in connection with
an ongoing Sale Process relating to the acquisition (whether by tender offer,
merger, consolidation, business combination or otherwise) of all of the
outstanding Company Securities and, upon the consummation of which, Shareholder
together with his Controlled Persons would acquire: (a) more than 50% of the
Total Voting Power and (b) more than 50% of the outstanding Common Shares.

 

“Recommended Transaction” has the meaning set forth in Section 2.02.

 

“Sale Process” means:

 

(a)     a process initiated by a majority of Disinterested Directors pursuant to
which the Board, management or one or more financial advisors, representatives
or agents appointed by the Company invite, encourage or facilitate the
submission of bona fide written proposals from third parties relating to the
acquisition (whether by tender offer, merger, consolidation, business
combination or otherwise) of all of the outstanding Company Securities or all or
substantially all of the assets of the Company; or

 

(b)     a majority of Disinterested Directors having authorized management or
one or more financial advisors, representatives or agents appointed by the
Company to negotiate with any Person with respect to a proposal that, if
consummated, would result in a Change of Control Transaction (it being agreed
that, to the extent that any such Sale Process is initiated in connection with a
proposal by Shareholder or any of his Controlled Persons, Shareholder and his
Controlled Persons shall not be entitled to make or consummate a proposal
pursuant to Section 2.02(b) in connection with such Sale Process).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shareholder” has the meaning in the preamble.

 

“Standstill Period” has the meaning set forth in Section 2.01.

 

“Stock Consideration” has the meaning ascribed to such term in the Merger
Agreement.

 

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having voting power to elect a majority of the
board of directors or other persons performing similar functions are directly or
indirectly owned by such Person; provided that none of the Company or any
Subsidiary or controlled Affiliate of the Company shall be considered a
Subsidiary of Shareholder or any of his Affiliates for purposes of this
Agreement.

 

“Subsidiary Securities” means, subject to Section 1.02(b), (a) the common stock
of any Subsidiary of the Company, (b) securities convertible or exercisable
into, or exchangeable for, the common stock of any such Subsidiary, (c) any
shares of common stock or other voting securities of any such Subsidiary
entitled, in the ordinary course, to vote in the election of directors of any
such Subsidiary, (d) any other equity or equity-linked security issued by any
such Subsidiary and (e) options, warrants or other rights to acquire any of the
foregoing (in each case whether or not issued by the Company or any such
Subsidiary). For the avoidance of doubt, each of the foregoing (a) through
(e) shall include any securities exposure to which is held in derivative form.

 

 
 

--------------------------------------------------------------------------------

 

  

“Successor Company” means any entity: (a) that is the issuer of any securities
into which any Company Securities or Subsidiary Securities are converted,
exchanged, changed or reclassified (including by operation of law); or (b) the
securities of which are distributed in respect of Company Securities or
Subsidiary Securities (including in connection with a spin off transaction).

 

“Total Voting Power” means the aggregate number of votes which may be cast by
all holders of outstanding Voting Securities in the election of directors.

 

“Transfer” means, with respect to any Company Securities, (a) when used as a
verb, to sell, assign, dispose of, exchange or otherwise transfer such Company
Securities or any participation or interest therein, or create or permit a lien,
charge or encumbrance with respect to, whether directly or indirectly (including
pursuant to a derivative transaction), or agree or commit to do any of the
foregoing, and (b) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange or other transfer of such Company Securities or any
participation or interest therein or any agreement or commitment to do any of
the foregoing.

 

“Voting Power” means the aggregate number of votes which may be cast by a holder
of outstanding Voting Securities in the election of directors.

 

“Voting Securities” means, subject to Section 1.02(b), Common Shares and all
other securities of the Company entitled to vote in the election of directors of
the Company.

 

“5% Transfer” means a Transfer, or series of related Transfers, of Company
Securities that would result in or involve: (a) a transferee acquiring a number
of such Company Securities that would result in such Person, together with its
Affiliates and any Person that is a member of a group with such Person or any of
its Affiliates with respect to Company Securities, becoming a beneficial owner
of 5% or more of: (i) the Total Voting Power or (ii) the outstanding Common
Shares (or having the exposure to 5% or more of the Common Shares in derivative
form); (b) the Transfer of Company Securities to any Person who at such time
beneficially owns, together with its Affiliates and any Person that is a member
of a group with such Person or any of its Affiliates with respect to Company
Securities, 5% or more of: (i) the Total Voting Power or (ii) the outstanding
Common Shares (or having the exposure to 5% or more of the Common Shares in
derivative form); or (c) Company Securities being acquired by an Affiliate of
Shareholder or any Person that is a member of a group with such Person or any of
its Affiliates with respect to Company Securities.

 

Section 1.02         Other Definitional and Interpretive Provisions.

 

(a)           The words “hereof,” “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The captions herein are included
for convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections, Exhibits and Schedules
are to Articles, Sections, Exhibits and Schedules of this Agreement unless
otherwise specified. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Exhibit or Schedule but
not otherwise defined therein, shall have the meaning as defined in this
Agreement. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder. References to any agreement or contract
are, unless expressly stated otherwise, to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof. References from or through any date mean, unless otherwise
specified, from and including or through and including, respectively. References
to one gender include all genders. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

 

 
 

--------------------------------------------------------------------------------

 

  

(b)           The terms Board, Change of Control Transaction, Common Shares,
Company, Company Securities, Subsidiary Securities and Voting Securities shall
be deemed to include applicable references to any Successor Company and such
terms (including as used in other defined terms) shall be construed accordingly.

 

Article II
Standstill

 

Section 2.01          Standstill.

 

(a)            On and after the date hereof until the second anniversary of the
Closing (the “Standstill Period”):

 

(i)     Shareholder will not, and shall ensure that his Controlled Persons and
any Person acting on behalf of, or in concert with, him or any of his Controlled
Persons will not, facilitate or encourage any other Person to, directly or
indirectly, in any manner, effect any acquisition of ownership (including by
operation of law and including the acquisition of the right to vote or direct
the voting of any Company Securities) of Company Securities; provided that such
prohibition shall not apply to the Stock Consideration initially received by
Shareholder under the Merger Agreement; and

 

(ii)     Shareholder will not, and shall ensure that his Controlled Persons and
any Person active on behalf of, or in concert, with him or any of his Controlled
Persons will not, Transfer any Company Securities.

 

(b)           During the Standstill Period, Shareholder will not, and shall
ensure that his Controlled Persons and any Person acting on behalf of, or in
concert with, him or his Controlled Persons will not, facilitate or encourage
any other Person to, directly or indirectly, in any manner:

 

(i)     effect or seek, offer or propose (whether publicly or otherwise) to
effect, or announce any intention to effect or otherwise participate in, any
tender offer, take-over bid, plan of reorganization, merger, exchange offer,
consolidation, business combination, recapitalization, restructuring or other
similar transaction involving the Company or any of its Subsidiaries (or any of
their respective assets);

 

(ii)     (A) effect or seek, offer or propose (whether publicly or otherwise) to
effect, or announce any intention to effect or otherwise participate in, any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC or other Applicable Law) to vote, or withhold from voting, or seek to advise
or influence any Person with respect to the voting, or withholding from voting,
of, or conduct any other type of referendum (binding or non-binding) with
respect to, any Voting Securities, (B) solicit, knowingly facilitate or
knowingly encourage, directly or indirectly, any third party to engage in any
such solicitation, (C) make any public statement in support of any such
third-party solicitation, (D) form, join or in any way participate in a group
with respect to any Voting Securities or (E) seek or propose the election or
appointment of, except as permitted by Section 3.02 hereof, any person to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board, or seek or propose the removal of, except as permitted by Section
3.03 hereof, any member of the Board;

 

 
 

--------------------------------------------------------------------------------

 

  

(iii)     (A) call, request the calling of or otherwise seek or assist in the
calling of a meeting of the shareholders of the Company, or (B) seek, propose or
submit, any proposal or matter of business (whether binding or not) to be
considered or voted upon at a meeting of the shareholders of the Company,
including pursuant to Rule 14a-8 under the Exchange Act or submit, or
participate in, any “shareholder access” proposal;

 

(iv)     publicly seek or propose to control the management or policies of the
Company, except in accordance with the terms of any employment agreement entered
into by Shareholder and the Company at the Closing and from time to time
thereafter;

 

(v)     disclose any intention, plan or arrangement prohibited by or
inconsistent with the foregoing;

 

(vi)     request that the Company (or its directors, officers, employees or
agents), directly or indirectly, amend or waive any provision of this Section
(including this sentence);

 

(vii)     take any action which would reasonably be expected to result in or
require public disclosure regarding any of the types of matters set forth in
clauses (i) through (vi); or

 

(viii)     agree or commit to any of the foregoing.

 

Section 2.02          Suspension of Standstill. Notwithstanding the Standstill
Period and anything to the contrary set forth herein, the provisions of Section
2.01 shall not apply to Shareholder:

 

(a)           solely to the extent such restrictions would prohibit Shareholder
either alone or as part of a group from publicly proposing and consummating a
Change of Control Transaction (it being understood that the restrictions
contained in Section 2.01 shall continue to apply to Shareholder for all other
purposes), from and after the Company entering into a definitive agreement with
respect to, or the Board recommending to the Company’s shareholders, a Change of
Control Transaction (including, for the avoidance of doubt, pursuant to a tender
offer) that has not resulted from any actions taken by Shareholder or any other
Person in breach of this Article II (a “Recommended Transaction”); provided that
the effect of this Section 2.02(a) shall continue only for so long as a
Recommended Transaction is pending; and

 

(b)           solely to the extent such restrictions would prohibit Shareholder
either alone or as part of a group from proposing a Qualifying Sale Process
Offer (and, if approved by a majority of the Disinterested Directors, entering
into a definitive agreement with the Company providing for such Qualifying Sale
Process Offer and thereafter taking actions to consummate, and consummating,
such Qualifying Sale Process Offer on the terms and conditions of such
definitive agreement) (it being understood that the restrictions contained in
Section 2.01 shall continue to apply to Shareholder for all other purposes);
provided that the effect of this Section 2.02(b) shall continue to apply only
for so long as a Sale Process is pending.

 

Article III
Voting Arrangements

 

Section 3.01         Size of the Board. Shareholder agrees to, and shall cause
his Controlled Persons to, as applicable, cause the Voting Securities
beneficially owned by him and such Persons (other than Voting Securities
beneficially owned solely as a result of clause (b)(i) or (b)(iii) of the
proviso in the definition of “beneficial ownership”) to be voted to ensure that
the size of the Board shall be set and remain at five directors.

 

 
 

--------------------------------------------------------------------------------

 

  

Section 3.02          Board Composition.

 

(a)            Shareholder agrees to, and shall cause his Controlled Persons to,
as applicable, cause the Voting Securities beneficially owned by him and such
Persons (other than Voting Securities beneficially owned solely as a result of
clause (b)(i) or (b)(iii) of the proviso in the definition of “beneficial
ownership”) to: (i) be voted to ensure that, at each annual or special meeting
of shareholders of the Company at which an election of directors is held or
pursuant to any written consent of the shareholders of the Company, the
individuals nominated for election by the Nominating and Governance Committee of
the Board be elected to the Board; and (ii) be present at any such meeting of
shareholders of the Company for quorum purposes.

 

(b)           The Company agrees that it shall cause the Nominating and
Governance Committee of the Board to give due consideration to the nomination of
two individuals proposed by Shareholder as the Nominating and Governance
Committee’s nominees for election to the Board, provided that such individuals
meet the qualifications required of directors of the Company as set forth in the
Company’s Articles of Incorporation and Bylaws and are otherwise qualified and
independent of the Shareholder and his Controlled Persons.

 

Section 3.03         Removal of Board Members; Vacancies. Shareholder agrees to,
and shall cause his Controlled Persons to, as applicable, cause the Voting
Securities beneficially owned by him and such Persons (other than Voting
Securities beneficially owned solely as a result of clause (b)(i) or (b)(iii) of
the proviso in the definition of “beneficial ownership”) to: (i) be voted to
ensure that no director elected in accordance with this Agreement is removed
from office unless such removal is for cause and directed or approved by the
Board; and (ii) be voted to ensure that any vacancy on the Board created by the
resignation, removal or death of a director is filled by the then-remaining
persons on the Board with due consideration given to any recommendation of the
Nominating and Governance Committee.

 

Section 3.04         Other Matters. Shareholder agrees to, and shall cause his
Controlled Persons to, as applicable, cause the Voting Securities beneficially
owned by him and such Persons (other than Voting Securities beneficially owned
solely as a result of clause (b)(i) or (b)(iii) of the proviso in the definition
of “beneficial ownership”) to: (i) be voted to ensure that, at each annual or
special meeting of shareholders of the Company or pursuant to any written
consent of the shareholders of the Company, any proposed transaction or other
action which otherwise receives majority approval of the Board, including a
Change of Control Transaction or other strategic transaction involving the
Company, is approved, adopted and not opposed; and (ii) be present at any such
meeting of shareholders of the Company for quorum purposes.

 

Article IV
Other Arrangements

 

Section 4.01         Agreement to be Bound. After the Standstill Period, no
Shareholder or any of his Controlled Persons shall, directly or indirectly,
Transfer any Company Securities unless the transferee, at the time of and as a
condition to such Transfer, agrees to be bound by the terms of this Agreement as
if it were Shareholder by executing and delivering such documents as may be
necessary in the reasonable discretion of the Company; provided that this
Section 4.01 shall not apply to a Transfer of Company Securities that would not
constitute a 5% Transfer.

 

Section 4.02         Applicability of Insider Trading Policies of Company and
other Applicable Law. None of the provisions or restrictions contained herein
shall derogate from Shareholder’s obligation to, and Shareholder agrees to (and
shall cause his Controlled Persons to, as applicable), fully comply with: (a)
all insider trading and other policies established and maintained by the Company
with respect to ownership of Company Securities by its directors, officers and
other insiders; and (b) the Securities Act, the Exchange Act and any other
Applicable Law.

 

 
 

--------------------------------------------------------------------------------

 

  

Section 4.03         Consequences of Breach. Upon the occurrence of a breach or
threaten breach by Shareholder of this Agreement or any of his Controlled
Persons, in addition to any and all other remedies that may be available to any
other party, and without any further action by any Person, the rights, benefits
and entitlements of Shareholder and his Controlled Persons under this Agreement
and any registration rights agreement that Shareholder has entered into with the
Company, if any, shall cease and be of no further force or effect; provided that
the obligations and agreements of, and restrictions and limitations on,
Shareholder shall remain binding upon Shareholder and shall continue in full
force and effect.

  

Section 4.04         Legended Certificates. Any certificate representing Company
Securities beneficially owned by Shareholder or any of his Controlled Persons
shall be imprinted with a legend that reflects the restrictions and voting
arrangements contained in this Agreement.

 

Section 4.05         Irrevocable Proxy and Power of Attorney. Shareholder hereby
constitutes and appoints as the proxies of Shareholder, and hereby grants a
power of attorney to, each Disinterested Director, with full power of
substitution, with respect to the matters set forth herein, including, without
limitation, the voting arrangements described in Article III hereof, and hereby
authorizes each of them to represent and vote, if and only if Shareholder
(a) fails to vote, or (b) attempts to vote (whether by proxy, in person or by
written consent) in a manner which is inconsistent with the terms of this
Agreement, all of the Voting Securities of Shareholder and his Controlled
Persons pursuant to and in accordance with the terms and provisions of this
Agreement. Each of the proxy and power of attorney granted pursuant to the
immediately preceding sentence is given in consideration of the agreements and
covenants of the Company and Shareholder in connection with the transactions
contemplated by this Agreement and, as such, each is coupled with an interest
and shall be irrevocable unless and until this Agreement terminates pursuant to
Article V hereof. Shareholder hereto hereby revokes any and all previous proxies
or powers of attorney with respect to any Company Securities and shall not
hereafter, unless and until this Agreement terminates pursuant to Article V
hereof, purport to grant any other proxy or power of attorney with respect to
any Company Securities, deposit any Company Securities into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any Person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any Company Securities, in
each case, with respect to any of the matters set forth herein.

 

Article V
Termination

 

Section 5.01        Termination. This Agreement shall automatically terminate,
without any further action by any Person, upon: (a) the written agreement of
each party hereto to terminate this Agreement; or (b) Shareholder’s and his
Controlled Persons’ ceasing to have any beneficial ownership of any Company
Securities.

 

Section 5.02        Effect of Termination. Upon any termination of this
Agreement in accordance with the provisions of Section 5.01 hereof, this
Agreement shall become void and of no further effect; provided that: (i) the
provisions of this Section 5.02 and Article VI shall survive any termination
pursuant to Section 5.01; and (ii) any breach occurring prior to such
termination shall survive such termination.

 

 
 

--------------------------------------------------------------------------------

 

  

Article VI
Miscellaneous

 

Section 6.01         Successors and Assigns.

 

(a)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, successors, legal representatives
and permitted assigns.

 

(b)          Except as expressly provided herein, neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by any party hereto pursuant to any Transfer of Company
Securities or otherwise.

 

(c)           Except as expressly set forth in this Agreement, no provision of
this Agreement is intended to confer any rights, benefits, remedies,
obligations, or liabilities hereunder upon any Person other than the parties
hereto and their respective successors and assigns.

 

Section 6.02         Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (postage prepaid, receipt requested); (c) on the
date sent by facsimile or e-mail (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient; or (d) on the third day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid. Such communications must be sent to the respective parties at
the addresses set forth on the signature page hereto (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 6.02).

 

Section 6.03         Amendments and Waivers. Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.
No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law. In no event shall Shareholder be entitled to recover from the
Company punitive damages or consequential damages.

 

Section 6.04        Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Illinois without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdiction).

 

Section 6.05         Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY
BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ILLINOIS OR THE COURTS IN THE STATE OF ILLINOIS LOCATED IN
COOK COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL
BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT
IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH
COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Section 6.06         WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.06.

 

Section 6.07         Specific Performance. Each party hereto acknowledges that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any party
to this Agreement, without posting any bond or other security, and in addition
to all other remedies that may be available, shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy that
may then be available.

 

Section 6.08         Counterparts; Effectiveness; Third Party Beneficiaries.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. Until and
unless each party has received a counterpart hereof signed by the other party
hereto, this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). No provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person other than the parties hereto and their respective successors and
assigns.

 

Section 6.09         Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties hereto with respect to the subject matter hereof
and thereof.

 

Section 6.10         Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

COMPANY:

 

AG&E HOLDINGS INC.

     

Address for Notices:

 

By:

 

9500 West 55th Street, Suite A

 

Name:

McCook, Illinois 60525

 

Title:

     

Attention:

Special Committee of the Board of Directors c/o Michael Levin

     

E-mail:

m.levin@comcast.net

           

 

 

SHAREHOLDER:

 

Anthony Tomasello

             

Address for Notices:

                                   

Attention:

         

E-mail:

                     

 